5(&200(1'(' )25 )8//7(;7 38%/,&$7,21
                3XUVXDQW WR 6L[WK &LUFXLW 5XOH 

        (/(&7521,& &,7$7,21  )(' $SS 3 WK &LU
                    )LOH 1DPH DS




81,7('67$7(6&28572)$33($/6
                   )257+(6,;7+&,5&8,7
                     BBBBBBBBBBBBBBBBB


 '(752,7 )5(( 35(66HWDO      ;
          3ODLQWLIIV$SSHOOHHV 
                                   
                                     1R
           Y                      
                                    !
                                   
 -2+1 $6+&52)7HWDO            
       'HIHQGDQWV$SSHOODQWV 
                                  1
      $SSHDOIURPWKH8QLWHG6WDWHV'LVWULFW&RXUW
     IRUWKH(DVWHUQ'LVWULFWRI0LFKLJDQDW'HWURLW
         1RV²
           1DQF\*(GPXQGV'LVWULFW-XGJH
                     $UJXHG$XJXVW
              'HFLGHGDQG)LOHG$XJXVW
    %HIRUH.(,7+DQG'$8*+75(&LUFXLW-XGJHV
                 &$55'LVWULFW-XGJH




    
     7KH +RQRUDEOH -DPHV * &DUU 8QLWHG 6WDWHV 'LVWULFW -XGJH IRU WKH
1RUWKHUQ 'LVWULFW RI 2KLR VLWWLQJ E\ GHVLJQDWLRQ



                                   
     'HWURLW)UHH3UHVVHWDO                    1R
      Y$VKFURIWHWDO

                     BBBBBBBBBBBBBBBBB
                          &2816(/
$5*8('  *UHJRU\ * .DWVDV 81,7(' 67$7(6
'(3$570(17 2) -867,&( &,9,/ ',9,6,21
:DVKLQJWRQ '& IRU $SSHOODQWV  +HUVFKHO 3 )LQN
+21,*0$10,//(56&+:$57=	&2+1//3'HWURLW
0LFKLJDQ /HH *HOHUQW $0(5,&$1 &,9,/ /,%(57,(6
81,21 )281'$7,21 1HZ  1HZ  IRU
$SSHOOHHV21%5,()*UHJRU\*.DWVDV(ULF'0LOOHU
6KDURQ 6ZLQJOH 5REHUW 0 /RHE 81,7(' 67$7(6
'(3$570(17 2) -867,&( &,9,/ ',9,6,21
:DVKLQJWRQ'&IRU$SSHOODQWV+HUVFKHO3)LQN%ULDQ'
:DVVRP +21,*0$1 0,//(5 6&+:$57= 	 &2+1
//3 'HWURLW 0LFKLJDQ /HH *HOHUQW $0(5,&$1 &,9,/
/,%(57,(681,21)281'$7,211HZ1HZ
-RQDWKDQ5RZH62%/(	52:($QQ$UERU0LFKLJDQ
/HRQDUG01LHKRII%87=(//21*$QQ$UERU0LFKLJDQ
0LFKDHO - 6WHLQEHUJ .DU\ / 0RVV $0(5,&$1 &,9,/
/,%(57,(6 81,21 )81' 2) 0,&+,*$1 'HWURLW
0LFKLJDQIRU$SSHOOHHV
                     BBBBBBBBBBBBBBBBB
                         23,1,21
                     BBBBBBBBBBBBBBBBB
  '$021-.(,7+&LUFXLW-XGJH7KHSULPDU\LVVXHRQ
DSSHDOLQWKLVFDVHLVZKHWKHUWKH)LUVW$PHQGPHQWWRWKH
8QLWHG6WDWHV&RQVWLWXWLRQFRQIHUVDSXEOLFULJKWRIDFFHVVWR
GHSRUWDWLRQKHDULQJV,ILWGRHVWKHQWKH*RYHUQPHQWPXVW
PDNHDVKRZLQJWRRYHUFRPHWKDWULJKW
  1R RQH ZLOO HYHU IRUJHW WKH HJUHJLRXV GHSORUDEOH DQG
GHVSLFDEOH WHUURULVW DWWDFNV RI 6HSWHPEHU    7KHVH
ZHUHFRZDUGO\DFWV,QUHVSRQVHRXUJRYHUQPHQWODXQFKHGDQ
H[WHQVLYH LQYHVWLJDWLRQ LQWR WKH DWWDFNV IXWXUH WKUHDWV
FRQVSLUDFLHVDQGDWWHPSWVWRFRPH$VSDUWRIWKLVHIIRUW
   'HWURLW)UHH3UHVVHWDO                   1R      1R                          'HWURLW)UHH3UHVVHWDO          
     Y$VKFURIWHWDO                                                                                        Y$VKFURIWHWDO

$PHQGPHQW ULJKWV DUH QRW LPSHUPLVVLEO\ FRPSURPLVHG           LPPLJUDWLRQODZVDUHSURVHFXWHGZLWKLQFUHDVHGYLJRU7KH
2SHQ SURFHHGLQJV ZLWK D YLJRURXV DQG VFUXWLQL]LQJ SUHVV   LVVXHEHIRUHXVWRGD\LQYROYHVWKHVHHIIRUWV
VHUYHWRHQVXUHWKHGXUDELOLW\RIRXUGHPRFUDF\
                                                                     7KH SROLWLFDO EUDQFKHV RI RXU JRYHUQPHQW HQMR\ QHDU
,9 &RQFOXVLRQ                                                     XQUHVWUDLQHG DELOLW\ WR FRQWURO RXU ERUGHUV  ³>7@KHVH DUH
                                                                   SROLF\ TXHVWLRQV HQWUXVWHG H[FOXVLYHO\ WR WKH SROLWLFDO
 )RUWKHIRUHJRLQJUHDVRQVZH$)),50                            EUDQFKHVRIRXUJRYHUQPHQW´)LDOORY%HOO86
                                                                      6LQFH WKH HQG RI WKH WK &HQWXU\ RXU
                                                                   JRYHUQPHQW KDV HQDFWHG LPPLJUDWLRQ ODZV EDQLVKLQJ RU
                                                                   GHSRUWLQJQRQFLWL]HQVEHFDXVHRIWKHLUUDFHDQGWKHLUEHOLHIV
                                                                   6HH HJ :RQJ :LQJ Y 8QLWHG 6WDWHV  86  
                                                                   FRXUWFDQQRWOLPLW&RQJUHVVIURPH[SHOOLQJ³DOLHQV
                                                                   ZKRVHUDFHRUKDELWVUHQGHUWKHPXQGHVLUDEOHDVFLWL]HQV´
                                                                   &KDH&KDQ3LQJY8QLWHG6WDWHV86³7KH
                                                                   &KLQHVH([FOXVLRQ&DVH´*DOYDQY3UHVV86
                                                                   ILQGLQJWKDW&RQJUHVVFDQGHSRUWIRUPHUPHPEHU
                                                                   RI&RPPXQLVWRUJDQL]DWLRQHYHQLIWKH\SHUVRQDOO\GLGQRW
                                                                   DGYRFDWH WKH YLROHQW RYHUWKURZ RI WKH *RYHUQPHQW
                                                                   +DULVLDGHVY6KDXJKQHVV\86:KLOHWKH
                                                                   %LOORI5LJKWVMHDORXVO\SURWHFWVFLWL]HQVIURPVXFKODZVLW
                                                                   KDV QHYHU SURWHFWHG QRQFLWL]HQV IDFLQJ GHSRUWDWLRQ LQ WKH
                                                                   VDPHZD\,QRXUGHPRFUDF\EDVHGRQFKHFNVDQGEDODQFHV
                                                                   QHLWKHUWKH%LOORI5LJKWVQRUWKHMXGLFLDU\FDQVHFRQGJXHVV
                                                                   JRYHUQPHQW¶V FKRLFHV  7KH RQO\ VDIHJXDUG RQ WKLV
                                                                   H[WUDRUGLQDU\JRYHUQPHQWDOSRZHULVWKHSXEOLFGHSXWL]LQJ
                                                                   WKH SUHVV DV WKH JXDUGLDQV RI WKHLU OLEHUW\  ³$Q LQIRUPHG
                                                                   SXEOLF LV WKH PRVW SRWHQW RI DOO UHVWUDLQWV XSRQ
                                                                   PLVJRYHUQPHQW>@´*URVMHDQY$P3UHVV&R86
                                                                      ³>7KH\@ DORQH FDQ KHUH SURWHFW WKH YDOXHV RI
                                                                   GHPRFUDWLFJRYHUQPHQW´1HZ7LPHVY8QLWHG6WDWHV
                                                                    86    SHU FXULDP 6WHZDUW -
                                                                   FRQFXUULQJ
                                                                     7RGD\WKH([HFXWLYH%UDQFKVHHNVWRWDNHWKLVVDIHJXDUG
                                                                   DZD\ IURP WKH SXEOLF E\ SODFLQJ LWV DFWLRQV EH\RQG SXEOLF

                                                                       
                                                                           GUDIW RI WKH )LUVW $PHQGPHQW VSHFLILFDOO\ UHIHUUHG WR WKH SUHVV DV
                                                                   ³RQH RI WKH JUHDW EXOZDUNV RI OLEHUW\´ 1HZ  8QLWHG 6WDWHV
                                                                    86    SHU FXULDP %ODFN - FRQFXUULQJ
     'HWURLW)UHH3UHVVHWDO                     1R       1R                      'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                       Y$VKFURIWHWDO

VFUXWLQ\$JDLQVWQRQFLWL]HQVLWVHHNVWKHSRZHUWRVHFUHWO\        &RXUWKDVKHOGWKDWHYHQDPLQLPDOLQIULQJHPHQWXSRQ)LUVW
GHSRUWDFODVVLILWXQLODWHUDOO\FDOOVWKHP³VSHFLDOLQWHUHVW´        $PHQGPHQWULJKWVFRQVWLWXWHVLUUHSDUDEOHLQMXU\VXIILFLHQWWR
FDVHV7KH([HFXWLYH%UDQFKVHHNVWRXSURRWSHRSOH¶VOLYHV           MXVWLI\LQMXQFWLYHUHOLHI6HH1HZVRPY1RUULV)G
RXWVLGH WKH SXEOLF H\H DQG EHKLQG D FORVHG GRRU               WK &LU  FLWLQJ (OURG Y %XUQV  86 
'HPRFUDFLHVGLHEHKLQGFORVHGGRRUV7KH)LUVW$PHQGPHQW             SOXUDOLW\$VWKHGLVWULFWFRXUWQRWHGQRVXEVHTXHQW
WKURXJKDIUHHSUHVVSURWHFWVWKHSHRSOH¶VULJKWWRNQRZWKDW         PHDVXUHV FDQ FXUH WKLV ORVV EHFDXVH WKH LQIRUPDWLRQ
WKHLU JRYHUQPHQW DFWV IDLUO\ ODZIXOO\ DQG DFFXUDWHO\ LQ       FRQWDLQHGLQWKHDSSHDORUWUDQVFULSWVZLOOEHVWDOHDQGWKHUH
GHSRUWDWLRQSURFHHGLQJV:KHQJRYHUQPHQWEHJLQVFORVLQJ               LV QR DVVXUDQFH WKDW WKH\ ZLOO FRPSOHWHO\ GHWDLO WKH
GRRUVLWVHOHFWLYHO\FRQWUROVLQIRUPDWLRQULJKWIXOO\EHORQJLQJ        SURFHHGLQJV  'HWURLW )UHH 3UHVV  ) 6XSS G DW 
WRWKHSHRSOH6HOHFWLYHLQIRUPDWLRQLVPLVLQIRUPDWLRQ7KH          FLWLQJ 6RF¶\ RI 3URI¶O -RXUQDOLVWV  ) 6XSS DW 
)UDPHUV RI WKH )LUVW $PHQGPHQW ³GLG QRW WUXVW DQ\              ILQGLQJ WKDW WUDQVFULSWV RI KHDULQJV FDQQRW VXEVWLWXWH IRU
JRYHUQPHQW WR VHSDUDWH WKH WUXH IURP WKH IDOVH IRU XV´       RSHQQHVVDQGHQMRLQLQJDGPLQLVWUDWLYHDJHQF\IURPKROGLQJ
.OHLQGLHQVW Y 0DQGHO  86    TXRWLQJ       FORVHGKHDULQJV$GGLWLRQDOO\
7KRPDV Y &ROOLQV  86   -DFNVRQ -
FRQFXUULQJ  7KH\ SURWHFWHG WKH SHRSOH DJDLQVW VHFUHW           PXFKRIZKDWPDNHVJRRGQHZVLVORVWLQWKHGLIIHUHQFH
JRYHUQPHQW                                                            EHWZHHQDRQHGLPHQVLRQDOWUDQVFULSWDQGDQRSSRUWXQLW\
                                                                         WRVHHDQGKHDUWHVWLPRQ\DVLWXQIROGV´$QGILQDOO\
  7KH 2IILFH RI WKH &KLHI ,PPLJUDWLRQ -XGJH XQGHU WKH           DQDSSHDOWRWKH%,$PD\QHYHURFFXULIDUHPRYDORUGHU
DXWKRUL]DWLRQRI$WWRUQH\*HQHUDO-RKQ$VKFURIWGHVLJQDWHV              LV QRW RUGHUHG RU LI UHPRYHG +DGGDG GHFLGHV WR
FHUWDLQFDVHVWREHVSHFLDOLQWHUHVWFDVHVFRQGXFWHGLQVHFUHW        YROXQWDULO\GHSDUW
FORVHG RII IURP WKH SXEOLF  $UJXLQJ WKDW FORVXUH RI WKHVH
KHDULQJV ZDV XQFRQVWLWXWLRQDO SODLQWLIIV LQ WKUHH VHSDUDWH      ,G DW  TXRWLQJ 6RF¶\ RI 3URI¶O -RXUQDOLVWV  )
FDVHV VRXJKW DQ LQMXQFWLRQ DJDLQVW VXFK DFWLRQ  7KH           6XSSDW0RUHRYHUWKHLQMXQFWLRQZLOOQRWFDXVH
*RYHUQPHQWILOHGDPRWLRQWRGLVPLVVDUJXLQJWKDWFORVLQJ             VXEVWDQWLDOKDUPWRRWKHUVEHFDXVHWKH*RYHUQPHQWFDQVHHN
VSHFLDOLQWHUHVWFDVHVZDVQRWXQFRQVWLWXWLRQDO                       FORVXUHLQLQGLYLGXDOFDVHVDWDSSURSULDWHWLPHV
  7KHGLVWULFWFRXUWJUDQWHGWKHLQMXQFWLRQILQGLQJEODQNHW            /DVWO\ WKH SXEOLF¶V LQWHUHVWV DUH EHVW VHUYHG E\RSHQ
FORVXUH RI GHSRUWDWLRQ KHDULQJV LQ ³VSHFLDO LQWHUHVW´ FDVHV     SURFHHGLQJV$WUXHGHPRFUDF\LVRQHWKDWRSHUDWHVRQIDLWK
XQFRQVWLWXWLRQDO)RUWKHUHDVRQVWKDWIROORZZH$)),50              ±IDLWKWKDWJRYHUQPHQWRIILFLDOVDUHIRUWKFRPLQJDQGKRQHVW
WKH GLVWULFW FRXUW¶V RUGHU JUDQWLQJ 3ODLQWLIIV D SUHOLPLQDU\    DQG IDLWK WKDW LQIRUPHG FLWL]HQV ZLOO DUULYH DW ORJLFDO
LQMXQFWLRQ                                                            FRQFOXVLRQV7KLVLVDYLWDOUHFLSURFLW\WKDW$PHULFDVKRXOG
                                                                       QRWGLVFDUGLQWKHVHWURXEOLQJWLPHV:LWKRXWTXHVWLRQWKH
, )DFWVDQG3URFHGXUDO+LVWRU\                                        HYHQWVRI6HSWHPEHUOHIWDQLQGHOLEOHPDUNRQRXU
                                                                       QDWLRQ EXW ZH DV D SHRSOH DUH XQLWHG LQ WKH ZDNH RI WKH
  2Q6HSWHPEHU&KLHI,PPLJUDWLRQ-XGJH0LFKDHO               GHVWUXFWLRQWRGHPRQVWUDWHWRWKHZRUOGWKDWZHDUHDFRXQWU\
&UHSS\ LVVXHG D GLUHFWLYH WKH ³&UHSS\ GLUHFWLYH´ WR DOO      GHHSO\ FRPPLWWHG WR SUHVHUYLQJ WKH ULJKWV DQG IUHHGRPV
8QLWHG6WDWHV,PPLJUDWLRQ-XGJHVUHTXLULQJFORVXUHRIVSHFLDO          JXDUDQWHHG E\ RXU GHPRFUDF\  7RGD\ ZH UHIOHFW RXU
LQWHUHVW FDVHV  7KH &UHSS\ GLUHFWLYH UHTXLUHV WKDW DOO        FRPPLWPHQWWRWKRVHGHPRFUDWLFYDOXHVE\HQVXULQJWKDWRXU
SURFHHGLQJVLQVXFKFDVHVEHFORVHGWRWKHSUHVVDQGSXEOLF           JRYHUQPHQWLVKHOGDFFRXQWDEOHWRWKHSHRSOHDQGWKDW)LUVW
    'HWURLW)UHH3UHVVHWDO                      1R       1R                         'HWURLW)UHH3UHVVHWDO          
      Y$VKFURIWHWDO                                                                                           Y$VKFURIWHWDO

UHODWLRQVKLSWRWKHRQJRLQJDQWLWHUURULVPLQYHVWLJDWLRQ´6HH         LQFOXGLQJIDPLO\PHPEHUVDQGIULHQGV7KH5HFRUGRIWKH
*RY¶W 5HSO\ DW   $VVXPLQJ VXFK DQ HYDOXDWLRQ KDV            3URFHHGLQJ LV QRW WR EH GLVFORVHG WR DQ\RQH H[FHSW D
RFFXUUHG ZH ILQG WKDW SUREOHPV VWLOO UHPDLQ  7KH WDVN RI    GHSRUWHH¶VDWWRUQH\RUUHSUHVHQWDWLYH³DVVXPLQJWKHILOHGRHV
GHVLJQDWLQJ D FDVH VSHFLDO LQWHUHVW LV SHUIRUPHG LQ VHFUHW     QRW FRQWDLQ FODVVLILHG LQIRUPDWLRQ´  ³7KLV UHVWULFWLRQ RQ
ZLWKRXW DQ\ HVWDEOLVKHG VWDQGDUGV RU SURFHGXUHV DQG WKH         LQIRUPDWLRQLQFOXGHVFRQILUPLQJRUGHQ\LQJZKHWKHUVXFKD
SURFHVVLVWKXVQRWVXEMHFWWRDQ\VRUWRIUHYLHZHLWKHUE\          FDVHLVRQWKHGRFNHWRUVFKHGXOHGIRUDKHDULQJ´
DQRWKHUDGPLQLVWUDWLYHHQWLW\RUWKHFRXUWV7KHUHIRUHQRUHDO
VDIHJXDUGRQWKLVH[HUFLVHRIDXWKRULW\H[LVWV³&LYLOOLEHUWLHV         2Q 'HFHPEHU   ,PPLJUDWLRQ -XGJH (OL]DEHWK
DVJXDUDQWHHGE\WKH&RQVWLWXWLRQLPSO\WKHH[LVWHQFHRIDQ            +DFNHU FRQGXFWHG D ERQG KHDULQJ IRU  5DELK +DGGDG
RUJDQL]HG VRFLHW\ PDLQWDLQLQJ SXEOLF RUGHU ZLWKRXW ZKLFK          ³+DGGDG´ RQH VXFKVSHFLDO LQWHUHVW FDVH  +DGGDG ZDV
OLEHUW\ LWVHOI ZRXOG EH ORVW LQ WKH H[FHVVHV RI XQUHVWUDLQHG   VXEMHFW WR GHSRUWDWLRQ  KDYLQJ RYHUVWD\HG KLV WRXULVW YLVD
DEXVHV´8QLWHG6WDWHVY8QLWHG6WDWHV'LVWULFW&RXUW            7KH *RYHUQPHQW IXUWKHU VXVSHFWV WKDW WKH ,VODPLF FKDULW\
86TXRWLQJ&R[Y1HZ+DPSVKLUH                 +DGGDG RSHUDWHV VXSSOLHV IXQGV WR WHUURULVW RUJDQL]DWLRQV
867KH*RYHUQPHQWVWDWHVWKDWVSHFLDO               +DGGDG¶V IDPLO\ PHPEHUV RI WKH SXEOLF LQFOXGLQJ
LQWHUHVWFDVHVUHSUHVHQW³DVPDOOFDUHIXOO\FKRVHQVXEVHWRI           &RQJUHVVPDQ-RKQ&RQ\HUVDQGVHYHUDOQHZVSDSHUVVRXJKW
WKHXQLYHUVHRIDOLHQVIDFLQJUHPRYDOSURFHHGLQJV´WR            WRDWWHQGKLVGHSRUWDWLRQKHDULQJ:LWKRXWSULRUQRWLFHWRWKH
GDWHWKH*RYHUQPHQWKDVIDLOHGWRGLVFORVHWKHDFWXDOQXPEHU           SXEOLF+DGGDGRUKLVDWWRUQH\FRXUWURRPVHFXULW\RIILFHUV
RIVSHFLDOLQWHUHVWFDVHVLWKDVGHVLJQDWHG                         DQQRXQFHGWKDWWKHKHDULQJZDVFORVHGWRWKHSXEOLFDQGWKH
                                                                        SUHVV+DGGDGZDVGHQLHGEDLOGHWDLQHGDQGKDVVLQFHEHHQ
   ,QVXPZHILQGWKDWWKH*RYHUQPHQW¶VDWWHPSWWRHVWDEOLVK           LQWKHJRYHUQPHQW¶VFXVWRG\6XEVHTXHQWKHDULQJVFRQGXFWHG
D QDUURZO\ WDLORUHG UHVWULFWLRQ KDV IDLOHG  7KH &UHSS\         RQ-DQXDU\DQGZHUHDOVRFORVHGWRWKHSXEOLFDQG
GLUHFWLYHLVXQGHULQFOXVLYHE\SHUPLWWLQJWKHGLVFORVXUHRI            WKH SUHVV  +DGGDG KDV EHHQ WUDQVIHUUHG WR &KLFDJR IRU
VHQVLWLYH LQIRUPDWLRQ ZKLOH DW WKH VDPH WLPH GUDVWLFDOO\         DGGLWLRQDOSURFHHGLQJV
UHVWULFWLQJ )LUVW $PHQGPHQW ULJKWV  7KH GLUHFWLYH LV RYHU
LQFOXVLYHE\FDWHJRULFDOO\DQGFRPSOHWHO\FORVLQJDOOVSHFLDO             +DGGDGVHYHUDOQHZVSDSHUVWKH³1HZVSDSHU3ODLQWLIIV´
LQWHUHVWKHDULQJVZLWKRXWGHPRQVWUDWLQJEH\RQGVSHFXODWLRQ            DQG &RQJUHVVPDQ &RQ\HUV ILOHG  FRPSODLQWV IRU LQMXQFWLYH
WKDWVXFKDFORVXUHLVDEVROXWHO\QHFHVVDU\                            DQG GHFODUDWRU\ UHOLHI DVVHUWLQJ FODLPV XQGHU  WKH
                                                                        $GPLQLVWUDWLYH3URFHGXUHV$FW³$3$´86&HW
  % 2WKHU )DFWRUV IRU 'HWHUPLQLQJ :KHWKHU WR *UDQW D
     3UHOLPLQDU\,QMXQFWLRQ
                                                                            
   ³:KHQDSDUW\VHHNVDSUHOLPLQDU\LQMXQFWLRQRQWKHEDVLV                  :LWK WKH SDVVDJH RI WKH ,OOHJDO ,PPLJUDWLRQ 5HIRUP DQG ,PPLJUDQW
RI WKH SRWHQWLDO YLRODWLRQ RI WKH )LUVW $PHQGPHQW WKH          5HVSRQVLELOLW\ $FW RI  &RQJUHVV FKDQJHG WKH QRPHQFODWXUH RI

OLNHOLKRRG RI VXFFHVV RQ WKH PHULWV RIWHQ ZLOO EH WKH          H[FOXVLRQ DQG GHSRUWDWLRQ SURFHHGLQJV %RWK DUH QRZ UHIHUUHG WR DV
                                                                        ³UHPRYDO´ KHDULQJV $00  86&  D +RZHYHU WKH KLVWRULFDO DQG
GHWHUPLQDWLYHIDFWRU´&RQQHFWLRQ'LVWULE&RY5HQR            OHJDO GLVWLQFWLRQV VWLOO UHPDLQ 6HH =DGY\GDV Y 'DYLV  86  
)GWK&LU1RQHWKHOHVVWKHRWKHUWKUHH            
IDFWRUV DOVR IDYRU JUDQWLQJ DQ LQMXQFWLRQ  7KH 1HZVSDSHU
3ODLQWLIIVZLOOXQGRXEWHGO\VXIIHULUUHSDUDEOHLQMXU\LIWKH\DUH           
                                                                              7KH 'HWURLW )UHH 3UHVV ,QF DQG +HUDOG &R ,QF WKH 'HWURLW 1HZV
GHQLHGDFFHVVWR+DGGDG¶VXSFRPLQJKHDULQJV7KH6XSUHPH               ,QF DQG 0HWUR 7LPHV ,QF 2Q 0DUFK   WKH WKUHH VXLWV ZHUH
                                                                        FRQVROLGDWHG IRU SUHWULDO PDWWHUV
       'HWURLW)UHH3UHVVHWDO                       1R        1R                     'HWURLW)UHH3UHVVHWDO      
        Y$VKFURIWHWDO                                                                                         Y$VKFURIWHWDO

VHT  WKH ,PPLJUDWLRQ DQG 1DWLRQDOLW\ $FW ³,1$´             $VVRFLDWH$WWRUQH\*HQHUDO-D\6WHSKHQV5HJDUGLQJWKH6L[WK
86&   HW VHT DQG WKH UHJXODWLRQV SURPXOJDWHG              &LUFXLW'HFLVLRQLQWKH+DGGDG&DVHODVWPRGLILHG
WKHUHXQGHU&)5	DQGWKH)LUVWDQG                KWWSZZZXVGRMJRYRSDSU$SULOBDJBKWP!
)LIWK$PHQGPHQWVWRWKH8QLWHG6WDWHV&RQVWLWXWLRQ7KH\                   DOOWKHVHKHDULQJVZHUHFORVHG7KHRQO\UHDVRQRIIHUHG
QDPHG$WWRUQH\*HQHUDO$VKFURIW&KLHI,PPLJUDWLRQ-XGJH                    IRU FORVLQJ WKH KHDULQJV KDV EHHQ WKDW WKH SUHVLGLQJ
&UHSS\ DQG ,PPLJUDWLRQ -XGJH +DFNHU DV GHIHQGDQWV                    LPPLJUDWLRQMXGJHZDVWROGGRLWE\WKHFKLHILPPLJUDWLRQ
FROOHFWLYHO\³WKH*RYHUQPHQW´$PRQJWKHFODLPVDVVHUWHG                MXGJHZKRLQWXUQZDVWROGWRGRLWE\WKH$WWRUQH\*HQHUDO
WKH1HZVSDSHUV3ODLQWLIIVVHSDUDWHO\IURP+DGGDGVRXJKWD
GHFODUDWRU\MXGJPHQWWKDWWKH&UHSS\GLUHFWLYHIDFLDOO\DQGDV                )XUWKHUPRUH WKHUH VHHPV WR EH QR OLPLW WR WKH
DSSOLHG YLRODWHG WKHLU )LUVW $PHQGPHQW ULJKW RI DFFHVV WR          *RYHUQPHQW¶V DUJXPHQW  7KH *RYHUQPHQW FRXOG XVH LWV
+DGGDG¶VGHSRUWDWLRQSURFHHGLQJV7KH\IXUWKHUVRXJKWWR                   ³PRVDLFLQWHOOLJHQFH´DUJXPHQWDVDMXVWLILFDWLRQWRFORVHDQ\
HQMRLQVXEVHTXHQWFORVXUHVRISURFHHGLQJVLQ+DGGDG¶VFDVH                  SXEOLF KHDULQJ FRPSOHWHO\ DQG FDWHJRULFDOO\ LQFOXGLQJ
DQGDUHOHDVHRIDOOWUDQVFULSWVDQGGRFXPHQWVIURPSUHYLRXV                FULPLQDO SURFHHGLQJV  7KH *RYHUQPHQW FRXOG RSHUDWH LQ
SURFHHGLQJV                                                               YLUWXDO VHFUHF\ LQ DOO PDWWHUV GHDOLQJ HYHQ UHPRWHO\ ZLWK
                                                                            ³QDWLRQDO VHFXULW\´ UHVXOWLQJ LQ D ZKROHVDOH VXVSHQVLRQ RI
   7KHGLVWULFWFRXUWJUDQWHGWKH1HZVSDSHU3ODLQWLIIV¶PRWLRQ             )LUVW$PHQGPHQWULJKWV%\WKHVLPSOHDVVHUWLRQRI³QDWLRQDO
)LQGLQJWKDWWKH1HZVSDSHU3ODLQWLIIVKDGD)LUVW$PHQGPHQW                 VHFXULW\´ WKH *RYHUQPHQW VHHNV D SURFHVV ZKHUH LW PD\
ULJKW RI DFFHVV WR WKH SURFHHGLQJV XQGHU 5LFKPRQG                    ZLWKRXWUHYLHZGHVLJQDWHFHUWDLQFODVVHVRIFDVHVDV³VSHFLDO
1HZVSDSHUV,QFY9LUJLQLD86DQGLWV                  LQWHUHVWFDVHV´DQGEHKLQGFORVHGGRRUVDGMXGLFDWHWKHPHULWV
SURJHQ\ WKH GLVWULFW FRXUW IXUWKHU GHFOLQHG WR UHYLHZ WKH         RIWKHVHFDVHVWRGHSULYHQRQFLWL]HQVRIWKHLUIXQGDPHQWDO
*RYHUQPHQW¶VDFWLRQVXQGHUWKHKLJKO\GHIHUHQWLDOVWDQGDUG                  OLEHUW\LQWHUHVWV
DUWLFXODWHGLQ.OHLQGLHQVWY0DQGHO86
6HH'HWURLW)UHH3UHVVY$VKFURIW)6XSSG                  7KLV ZH VLPSO\ PD\ QRW FRXQWHQDQFH  $ JRYHUQPHQW
('0LFK7KH*RYHUQPHQWWLPHO\ILOHGLWVQRWLFHRI               RSHUDWLQJ LQ WKH VKDGRZ RI VHFUHF\ VWDQGV LQ FRPSOHWH
DSSHDO,QWKHLQWHULPRQ$SULOWKH*RYHUQPHQW                  RSSRVLWLRQWRWKHVRFLHW\HQYLVLRQHGE\WKH)UDPHUVRIRXU
REWDLQHGDWHPSRUDU\VWD\RIWKHGLVWULFWFRXUW¶VRUGHUIURP                &RQVWLWXWLRQ³>)@XOO\DZDUHRIERWKWKHQHHGWRGHIHQGDQHZ
WKLV&RXUW2Q$SULOZHGLVVROYHGWKHWHPSRUDU\                  QDWLRQ DQG WKH DEXVHV RI WKH (QJOLVK DQG &RORQLD
VWD\DQGGHQLHGWKH*RYHUQPHQW¶VPRWLRQIRUVWD\SHQGLQJ                    JRYHUQPHQWV>WKH)UDPHUVRIWKH)LUVW$PHQGPHQW@VRXJKW
WKLVDSSHDO                                                              WRJLYHWKLVQHZVRFLHW\VWUHQJWKDQGVHFXULW\E\SURYLGLQJ
                                                                            WKDWIUHHGRPRIVSHHFKSUHVVUHOLJLRQDQGDVVHPEO\VKRXOG
                                                                            QRW EH DEULGJHG´  6HH 1HZ  7LPHV  86 DW 
                                                                           %ODFN-FRQFXUULQJ
      7KH GLVWULFW FRXUW GLG QRW UHDFK WKH PHULWV RI WKH RWKHU FODLPV :H
WRR H[SUHVV QR RSLQLRQ DV WR WKH PHULWV RI WKHVH RWKHU FODLPV
                                                                              0RUHRYHU ZH ILQG XQSHUVXDVLYH WKH *RYHUQPHQW¶V
    
     6XEVHTXHQW WR LWV GHFLVLRQ LQ
                                                                            DUJXPHQWWKDWWKHFORVXUHRIVSHFLDOLQWHUHVWKHDULQJVKDVEHHQ
                                     5LFKPRQG 1HZVSDSHUV WKH &RXUW
GHFLGHG WKUHH PRUH FDVHV IXUWKHU UHILQLQJ WKH IRUPXODWLRQ VHW IRUWK LQ
                                                                            DFFRPSOLVKHG RQ D FDVHE\FDVH EDVLV  ,Q LWV UHSO\ WKH
5LFKPRQG 1HZVSDSHUV    6HH Globe Newspaper Co. v. Superior Court,          *RYHUQPHQWDOOHJHVWKDW³>H@DFKVSHFLDOLQWHUHVWGHWDLQHHKDV
457 U.S. 596 (1982); Press-Enterprise Co. v. Superior Court, 464 U.S.       EHHQ HYDOXDWHG DQG GHVLJQDWHG RQ WKH EDVLV RI WKH
501 (1984) (Press-Enterprise I); Press-Enterprise Co. v. Superior Court,    JRYHUQPHQW¶VRQJRLQJLQYHVWLJDWLYHLQWHUHVWLQKLPDQGKLV
478 U.S. 1 (1986) (Press-Enterprise II).
    'HWURLW)UHH3UHVVHWDO                     1R       1R                     'HWURLW)UHH3UHVVHWDO         
      Y$VKFURIWHWDO                                                                                      Y$VKFURIWHWDO

to sustain its burden of proof in a case involving the overstay        ,, 6WDQGDUGRI5HYLHZ
of legally admitted non-citizens, the government need only
establish that the non-citizen was admitted for particular and           :H UHYLHZ WKH JUDQW RI D SUHOLPLQDU\ LQMXQFWLRQ IRU DQ
set time period, that period has elapsed, and that the non-            DEXVH RI GLVFUHWLRQ EXW TXHVWLRQV RI ODZ DUH UHYLHZHG GH
citizen has failed to depart.").                                       QRYR*RQ]DOH]Y1DWLRQDO%RDUGRI0HGLFDO([DPLQHUV
                                                                       )GWK&LU
   Here, the Government has detained Haddad and instituted
removal proceedings based on his overstay of a tourist visa.             7RGHWHUPLQHZKHWKHUWRJUDQWDPRWLRQIRUDSUHOLPLQDU\
Thus, the Government need only establish that Haddad                   LQMXQFWLRQDFRXUWPXVWDQDO\]HWKHIROORZLQJIRXUIDFWRUV
obtained a visa, the visa has expired, and that he is still in the
country. Very little information is required. The fact that the          ³ ZKHWKHU WKH PRYDQW KDV D VWURQJ OLNHOLKRRG RI
Government may have to contest the non-citizen’s application             VXFFHVV RQ WKH PHULWV  ZKHWKHU WKH PRYDQW ZRXOG
for discretionary relief is similarly unavailing. At oral                VXIIHU LUUHSDUDEOH LQMXU\ ZLWKRXW WKH LQMXQFWLRQ
argument, it was brought to our attention that Haddad intends             ZKHWKHU LVVXDQFH RI WKH LQMXQFWLRQ ZRXOG FDXVH
to apply for asylum, a form of discretionary relief available to         VXEVWDQWLDO KDUP WR RWKHUV DQG  ZKHWKHU WKH SXEOLF
non-citizens in deportations proceedings.:HVHHQRUHDVRQ              LQWHUHVWZRXOGEHVHUYHGE\LVVXDQFHRIWKHLQMXQFWLRQ´
ZK\ LQ PDNLQJ LWV FDVH DJDLQVW WKH DSSOLFDQW¶V UHTXHVW IRU   %RQQHOO)GDWTXRWLQJ5RFN	5ROO+DOORI)DPH
GLVFUHWLRQDU\UHOLHIWKH*RYHUQPHQWFRXOGQRWVHHNWRNHHS            	0XVHXP,QFY*HQWLOH3URGV)GWK&LU
FRQILGHQWLDOSHUWLQHQWLQIRUPDWLRQDVWKHQHHGDULVHV               
   )LQDOO\WKH*RYHUQPHQWVHHNVWRSURWHFWIURPGLVFORVXUH            ,,, $QDO\VLV
WKH ELWV DQG SLHFHV RI LQIRUPDWLRQ WKDW VHHP LQQRFXRXV LQ
LVRODWLRQEXWZKHQSLHFHGWRJHWKHUZLWKRWKHUELWVDQGSLHFHV           $ /LNHOLKRRGRI6XFFHVVRQWKH0HULWV
DLG LQ FUHDWLQJ D ELJJHU SLFWXUH RI WKH *RYHUQPHQW¶V DQWL
WHUURULVP LQYHVWLJDWLRQ LH WKH ³PRVDLF LQWHOOLJHQFH´                7+( ())(&7 2) 7+( *29(510(17¶6 3/(1$5<
0LQGIXORIWKH*RYHUQPHQW¶VFRQFHUQVZHPXVWQHYHUWKHOHVV                      32:(5 29(5 ,00,*5$7,21
FRQFOXGHWKDWWKH&UHSS\GLUHFWLYHLVRYHULQFOXVLYH:KLOH
WKHULVNRI³PRVDLFLQWHOOLJHQFH´PD\H[LVWZHGRQRWEHOLHYH            7KH *RYHUQPHQW DUJXHV WKDW WKH GLVWULFW FRXUW HUUHG LQ
VSHFXODWLRQVKRXOGIRUPWKHEDVLVIRUVXFKDGUDVWLFUHVWULFWLRQ       UXOLQJWKDWWKHJRYHUQPHQW¶VSOHQDU\SRZHURYHULPPLJUDWLRQ
RIWKHSXEOLF¶V)LUVW$PHQGPHQWULJKWV6HH3UHVV(QWHU,,          GLGQRWZDUUDQWGHIHUHQWLDOUHYLHZ6HHHJ.OHLQGLHQVWY
86DW³6LQFHDTXDOLILHG)LUVW$PHQGPHQWULJKWRI            0DQGHO 86QR)LUVW$PHQGPHQWEDUWR
DFFHVVDWWDFKHVWKHSURFHHGLQJFDQQRWEHFORVHGXQOHVV         H[FOXGLQJSHRSOHEHFDXVHRIWKHLUEHOLHIV:RQJ:LQJ
VSHFLILFRQWKHUHFRUGILQGLQJVDUHPDGHGHPRQVWUDWLQJWKDW           86 DW  FRXUW FDQQRW OLPLW &RQJUHVV IURP H[SHOOLQJ
closure is essential to preserve higher values and is narrowly         ³DOLHQV ZKRVH UDFH RU KDELWV UHQGHU WKHP XQGHVLUDEOH DV
tailored to serve that interest."). )LWWLQJO\LQWKLVFDVHWKH       FLWL]HQV´:HDUHXQSHUVXDGHGE\WKH*RYHUQPHQW¶VFODLP
*RYHUQPHQW VXEVHTXHQWO\ DGPLWWHG WKDW WKHUH ZDV QR               ZKLFK ZRXOG UHTXLUH FRPSOHWH GHIHUHQFH LQ DOO IDFHWV RI
LQIRUPDWLRQGLVFORVHGLQDQ\RI+DGGDG¶VILUVWWKUHHKHDULQJV          LPPLJUDWLRQODZLQFOXGLQJQRQVXEVWDQWLYHLPPLJUDWLRQODZV
WKDW WKUHDWHQHG ³QDWLRQDO VHFXULW\ RU WKH VDIHW\ RI WKH        WKDW LQIULQJH XSRQ WKH &RQVWLWXWLRQ  :H KROG WKDW WKH
$PHULFDQ SHRSOH´  86 'HSW RI -XVWLFH 6WDWHPHQW RI         &RQVWLWXWLRQPHDQLQJIXOO\OLPLWVQRQVXEVWDQWLYHLPPLJUDWLRQ
      'HWURLW)UHH3UHVVHWDO                    1R      1R                       'HWURLW)UHH3UHVVHWDO       
       Y$VKFURIWHWDO                                                                                      Y$VKFURIWHWDO

ODZV DQG GRHV QRW UHTXLUH VSHFLDO GHIHUHQFH WR WKH            SXEOLFRQDFDVHE\FDVHEDVLVWKURXJKSURWHFWLYHRUGHUVRULQ
*RYHUQPHQW                                                           FDPHUD UHYLHZ ± IRU  H[DPSOH WKH LGHQWLILFDWLRQ RI
                                                                      LQYHVWLJDWLYH VRXUFHV DQG ZLWQHVVHV  7KH *RYHUQPHQW
 7KH*RYHUQPHQW¶VEURDGDXWKRULW\RYHULPPLJUDWLRQZDV              KRZHYHUDUJXHVWKDWLWLVLPSRVVLEOHWRNHHSVRPHVHQVLWLYH
ILUVW DQQRXQFHG PRUH WKDQ RQHKXQGUHG \HDUV DJR LQ 7KH        LQIRUPDWLRQFRQILGHQWLDOLIDQ\SRUWLRQRIDKHDULQJLVRSHQRU
&KLQHVH([FOXVLRQ&DVH86,QWKDWFDVH           LIWKHLPPLJUDWLRQFRXUWFRQGXFWVDKHDULQJWRGHWHUPLQHLI
WKH&RXUWUHFRXQWHGWKHVWULIHIROORZLQJ&KLQHVHLPPLJUDWLRQ          FORVXUHLVSURSHU6WDWHGGLIIHUHQWO\WKH*RYHUQPHQWDUJXHV
WR &DOLIRUQLD DIWHU WKH JROG UXVK RI WKH PLG¶V   $   WKDWWKHUHLVVHQVLWLYHLQIRUPDWLRQWKDWZRXOGEHGLVFORVHGLI
FRQYHQWLRQ RI ODZPDNHUV LQ &DOLIRUQLD KDG SHWLWLRQHG            FORVXUH RFFXUUHG RQ D FDVHE\FDVH EDVLV  )LUVW WKH
&RQJUHVVWRDOOHYLDWHWKLV³SUREOHP´7KHSHWLWLRQFKDUJHG          *RYHUQPHQW FRQWHQGV WKDW WKH LGHQWLWLHV RI WKH GHWDLQHHV
DPRQJRWKHUWKLQJVWKDW                                             ZRXOGEHUHYHDOHGLIFORVXUHRFFXUUHGRQDFDVHE\FDVHEDVLV
                                                                      DQG VXFK LQIRUPDWLRQ ZRXOG LPSHGH WKH DQWLWHUURULVP
    WKH SUHVHQFH RI &KLQHVH ODERUHUV KDG D EDQHIXO HIIHFW     LQYHVWLJDWLRQ7KLVLQIRUPDWLRQKRZHYHULVDOUHDG\EHLQJ
    XSRQWKHPDWHULDOLQWHUHVWVRIWKH6WDWHDQGXSRQSXEOLF         GLVFORVHGWRWKHSXEOLFWKURXJKWKHGHWDLQHHVWKHPVHOYHVRU
    PRUDOV WKDW WKHLU LPPLJUDWLRQ ZDV LQ QXPEHUV               WKHLU FRXQVHO  (YHQ LI DV D UHVXOW RI WKH LQWHULP UXOH D
    DSSURDFKLQJWKHFKDUDFWHURIDQ2ULHQWDOLQYDVLRQDQG            GHWDLQHH UHPDLQV VLOHQW D WHUURULVW JURXS FDSDEOH RI
    ZDVDPHQDFHWRRXUFLYLOL]DWLRQ                          VRSKLVWLFDWHGLQWHOOLJHQFHJDWKHULQJZRXOGFHUWDLQO\EHPDGH
                                                                      DZDUHWKDWRQHRILWVRSHUDWLYHVRUVRPHRQHFRQQHFWHGWRD
,GDW1RWLQJWKLVSOHDDJDLQVW³H[LVWLQJDQGDQWLFLSDWHG       SDUWLFXODU WHUURULVW SORW KDV GLVDSSHDUHG LQWR WKH
HYLOV´WKH&RXUWYDOXHGWKH³WKHZHOOIRXQGHGDSSUHKHQVLRQ           *RYHUQPHQW¶VFXVWRG\0RUHRYHULIDGHSRUWHHGRHVKDYH
± IURP WKH H[SHULHQFH RI \HDUV ± WKDW OLPLWDWLRQ WR WKH     OLQNVWRWHUURULVWRUJDQL]DWLRQVWKHUHLVQRWKLQJWRVWRSWKDW
LPPLJUDWLRQRIFHUWDLQFODVVHVIURP&KLQDZDVHVVHQWLDOWRWKH        GHSRUWHHIURPGLYXOJLQJWKHLQIRUPDWLRQOHDUQHGIURPWKHVH
SHDFHRIWKHFRPPXQLW\RQWKH3DFLILF&RDVWDQGSRVVLEO\WKH         SURFHHGLQJVRQFHGHSRUWHG
SUHVHUYDWLRQRIRXUFLYLOL]DWLRQWKHUH´,GDW$GGLQJ
WKDW³>L@WVHHPHGLPSRVVLEOHIRUWKHPWRDVVLPLODWHZLWKRXU            1H[W WKH *RYHUQPHQW DUJXHV WKDW RSHQ KHDULQJV ZRXOG
SHRSOH RU WR PDNH DQ\ FKDQJH LQ WKHLU KDELWV RU PRGHV RI   UHYHDOWKHDPRXQWRILQWHOOLJHQFHWKDWWKH*RYHUQPHQWGRHV
OLYLQJ>@´LGDWWKH&RXUWIRXQGWKDW³LIWKHJRYHUQPHQW        QRW SRVVHVV  7KH *RYHUQPHQW DUJXHV WKDW HYLGHQFH
FRQVLGHUVWKHSUHVHQFHRIIRUHLJQHUVRIDGLIIHUHQWUDFHLQ   FRQFHUQLQJDSDUWLFXODUGHWDLQHHFRXOGEHLQFRPSOHWHDQGDQ
WKLVFRXQWU\ZKRZLOOQRWDVVLPLODWHZLWKXVWREHGDQJHURXV        LQFRPSOHWHSUHVHQWDWLRQRIHYLGHQFHZRXOGSHUPLWWHUURULVWV
WRLWVSHDFHDQGVHFXULW\´WKLV³GHWHUPLQDWLRQLVFRQFOXVLYH         JURXSVWRJDXJHKRZPXFKWKH*RYHUQPHQWNQRZVDQGGRHV
XSRQWKHMXGLFLDU\´,GDWVHHDOVR)LDOOR86DW        QRW NQRZ DERXW WKHLU RSHUDWLRQV  7KH LVVXH LQ D UHPRYDO
³7KHSRZHUWRH[SHORUH[FOXGHDOLHQV>LV@DIXQGDPHQWDO         KHDULQJLVKRZHYHUQDUURZO\IRFXVHGDQGWKH*RYHUQPHQW
VRYHUHLJQDWWULEXWHH[HUFLVHGE\WKH*RYHUQPHQW¶VSROLWLFDO           KDVHQRUPRXVFRQWURORYHUZKDWHYLGHQFHLWLQWURGXFHV "To
GHSDUWPHQWVODUJHO\LPPXQHIURPMXGLFLDOFRQWURO´FLWDWLRQV        deport an overstay, the INS must convince the immigration
RPLWWHG  7KLV SRZHU ZDV GHULYHG QRW IURP DQ H[SUHVV        judge by clear and convincing evidence that the alien was
SURYLVLRQ RI WKH &RQVWLWXWLRQ EXW IURP SRZHUV LQFLGHQW WR    admitted as a non-immigrant for a specific period, that the
VRYHUHLJQW\7KH&KLQHVH([FOXVLRQ&DVH86DW            period has elapsed, and that the alien is still in this country."
                                                                      Shahla v. INS, 749 F.2d 561, 563 (9th Cir. 1984), see also
                                                                      Chou v. INS, 774 F.2d 1318, 1319 (5th Cir. 1985) ("[I]n order
    'HWURLW)UHH3UHVVHWDO                    1R      1R                                 'HWURLW)UHH3UHVVHWDO            
      Y$VKFURIWHWDO                                                                                                Y$VKFURIWHWDO

XQGHUWKLVVHFWLRQVKDOOUHPDLQLQHIIHFWXQWLOYDFDWHGE\WKH         7RGD\WKH*RYHUQPHQWVHHNVWRH[SDQGXSRQWKHUXOHIURP
,PPLJUDWLRQ -XGJH´  6HH  )HG 5HJ   &)5       WKLV FDVH  7KH *RYHUQPHQW DUJXHV WKDW LW KDV SOHQDU\
IHPSKDVLVDGGHG,WDOVRSURYLGHVWKDW³>D@Q\         DXWKRULW\ RYHU QRW RQO\ VXEVWDQWLYH LPPLJUDWLRQ ODZV DQG
LQIRUPDWLRQVXEPLWWHGVXEMHFWWRWKHSURWHFWLYHRUGHUVKDOO    GHFLVLRQV EXW DOVR QRQVXEVWDQWLYH RQHV OLNH WKH &UHSS\
UHPDLQXQGHUVHDODVSDUWRIWKHDGPLQLVWUDWLYHUHFRUG´7KHVH      GLUHFWLYH   7KHUHIRUH ZKHWKHU RU QRW WKHUH LV D )LUVW
SURKLELWLRQV DUH LPSHUPLVVLEOH WR WKH H[WHQW WKDW WKH\        $PHQGPHQWULJKWRIDFFHVVWRGHSRUWDWLRQSURFHHGLQJVWKH
LQGHILQLWHO\ UHVWUDLQ D GHSRUWHH¶V DELOLW\ WR GLYXOJH DOO     *RYHUQPHQW DUJXHV LW FDQ LPSOHPHQW DQ\ QRQVXEVWDQWLYH
LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ REWDLQHG LQGHSHQGHQWO\        SROLF\LQIULQJLQJXSRQWKDWULJKWLILWLV³IDFLDOO\OHJLWLPDWH
IURPWKHGHSRUWDWLRQSURFHHGLQJV6HHHJ%XWWHUZRUWKY         DQGERQDILGH´6HH.OHLQGLHQVW86DW
6PLWK  86    KROGLQJ WKDW VWDWXWH
SURKLELWLQJZLWQHVVIURPIRUHYHUGLVFORVLQJWHVWLPRQ\EHIRUH           (YHQ7KH&KLQHVH([FOXVLRQ&DVHKRZHYHUDFNQRZOHGJHG
JUDQGMXU\YLRODWHVWKH)LUVW$PHQGPHQWLQVRIDUDVLWSURKLELWV      WKDW&RQJUHVV¶VSRZHURYHULPPLJUDWLRQPDWWHUVZDVOLPLWHG
ZLWQHVVIURPGLVFORVLQJKLVRZQWHVWLPRQ\DIWHUJUDQGMXU\¶V         E\³WKHFRQVWLWXWLRQLWVHOI´,GDW:HUHZHWRDGRSWWKH
WHUPHQGVVHHDOVR6HDWWOH7LPHV&RY5KLQHKDUW86        *RYHUQPHQW¶VSRVLWLRQRQHZRXOGZRQGHUZKHWKHUDQGKRZ
5RJHUVY8QLWHG6WDWHV6WHHO&RUS           WKH&RQVWLWXWLRQFRXOGOLPLWWKHSROLWLFDOEUDQFKHV¶SRZHURYHU
)GG&LU7KH*RYHUQPHQWDUJXHVWKDW          LPPLJUDWLRQPDWWHUV6LPLODUO\WKDWSRVLWLRQZRXOGXQGHUFXW
LWVLQWHUHVWVLQFOXGHFRQFHUQVDERXWGDQJHUVDVVRFLDWHGZLWK         WKHIRUFHRIWKH)LUVW$PHQGPHQW³7KHGRPLQDQWSXUSRVHRI
GLVFORVLQJ WKH GHSRUWHHV¶ QDPHV DV ZHOO DV WKH GDWHV DQG   WKH)LUVW$PHQGPHQWZDVWRSURKLELWWKHZLGHVSUHDGSUDFWLFH
SODFHVRIDUUHVW6XFKLQIRUPDWLRQLVNQRZQLQGHSHQGHQWO\           RIJRYHUQPHQWDOVXSSUHVVLRQRIHPEDUUDVVLQJLQIRUPDWLRQ´
IURPWKHSURFHHGLQJV7KHUHIRUHVXFKLQIRUPDWLRQFDQQRW            1HZ7LPHV86DW'RXJODV-FRQFXUULQJ
SURSHUO\EHSURWHFWHG7RDYRLGWKLVFRQVWLWXWLRQDOSUREOHP        FLWDWLRQVRPLWWHG,WZRXOGEHLURQLFLQGHHGWRDOORZWKH
ZH FRQVWUXH WKH RUGHUV WR WHUPLQDWH ZKHQ WKH GHSRUWDWLRQ     *RYHUQPHQW¶V DVVHUWLRQ RI SOHQDU\ SRZHU WR WUDQVIRUP WKH
SURFHHGLQJV HQG  $W WKLV MXQFWXUH QRWKLQJ SUHFOXGHV WKH    )LUVW $PHQGPHQW IURP WKH JUHDW LQVWUXPHQW RI RSHQ
GHSRUWHHIURPGLVFORVLQJWKLVLQIRUPDWLRQ7KXVWKHLQWHULP        GHPRFUDF\WRDVDIHKDUERUIURPSXEOLFVFUXWLQ\,QWKHZRUGV
UXOHGRHVQRWUHPHG\WKHXQGHULQFOXVLYHQHVVRIWKH&UHSS\           RI -XVWLFH 0XUSK\ ³>VXFK D@ FRQFOXVLRQ ZRXOG PDNH RXU
GLUHFWLYH                                                           FRQVWLWXWLRQDO VDIHJXDUGV WUDQVLWRU\ DQG GLVFULPLQDWRU\ LQ
   7KHLQWHULPUXOHQRWZLWKVWDQGLQJWKH&UHSS\GLUHFWLYHLV
DOVRRYHULQFOXVLYHEHLQJWRREURDGDQGLQGLVFULPLQDWH7KH            
                                                                           7KH   GLIIHUHQFH      EHWZHHQ     D    VXEVWDQWLYH   DQG    QRQVXEVWDQWLYH
*RYHUQPHQW FRQWHQGV WKDW WKH FORVXUH PDQGDWHG E\ WKH          LPPLJUDWLRQ    ODZ   LV    WKDW   VXEVWDQWLYH   LPPLJUDWLRQ      ODZV   DQVZHU   WKH
&UHSS\ GLUHFWLYH LV QDUURZO\ WDLORUHG EHFDXVH ³QR OHVV        TXHVWLRQV ³ZKR LV DOORZHG HQWU\´ RU ³ZKR FDQ EH GHSRUWHG´

UHVWULFWLYH DOWHUQDWLYH ZRXOG VHUYH WKH *RYHUQPHQW¶V                
SXUSRVH´6HH8QLWHG6WDWHVY3OD\ER\86                 7KH *RYHUQPHQW PDNHV WZR UHODWHG DUJXPHQWV WKDW DUH GHDOW ZLWK

 ³[I]f a less restrictive means is available for the         VLPXOWDQHRXVO\ LQ WKLV VHFWLRQ       )LUVW WKH *RYHUQPHQW DUJXHV WKDW WKHLU
                                                                     SOHQDU\ SRZHU VXSHUFHGHV DQ\ )LUVW $PHQGPHQW ULJKW RI DFFHVV 6HFRQG
Government to achieve its goals, the Government must use             WKH *RYHUQPHQW DUJXHV WKDW HYHQ LI WKH )LUVW $PHQGPHQW GRHV RSHUDWH LQ
it.").                                                               GHSRUWDWLRQ KHDULQJV LW GRHV QRW IROORZ WKDW ZH VKRXOG DSSO\ WKH QRUPDO
                                                                     VWULFW VFUXWLQ\ WHVW     ,QVWHDG WKH *RYHUQPHQW DUJXHV WKDW WKHLU SOHQDU\
 ,W LV FOHDU WKDW FHUWDLQ W\SHV RI LQIRUPDWLRQ WKDW WKH     SRZHU RYHU LPPLJUDWLRQ PDWWHUV HQWLWOHV WKHP WR PRUH GHIHUHQFH 8QGHU

*RYHUQPHQWVHHNVWRNHHSFRQILGHQWLDOFRXOGEHNHSWIURPWKH         HLWKHU VFHQDULR WKH *RYHUQPHQW DUJXHV WKDW WKHLU SURFHGXUHV LQ WKLV FDVH
                                                                     VKRXOG EH XSKHOG LI ³IDFLDOO\ OHJLWLPDWH DQG ERQD ILGH´
    'HWURLW)UHH3UHVVHWDO                       1R       1R                         'HWURLW)UHH3UHVVHWDO        
      Y$VKFURIWHWDO                                                                                            Y$VKFURIWHWDO

QDWXUH      >:H@ FDQQRW DJUHH WKDW WKH IUDPHUV RI WKH   SHUVXDVLYHDUJXPHQWDVWRZK\WKH*RYHUQPHQW¶VFRQFHUQV
&RQVWLWXWLRQPHDQWWRPDNHVXFKDQHPSW\PRFNHU\RIKXPDQ                FDQQRW EH DGGUHVVHG RQ D FDVHE\FDVH EDVLV  7KH
IUHHGRP´  %ULGJHV Y :L[RQ  86              1HZVSDSHUV3ODLQWLIIVDUJXHDQGWKHGLVWULFWFRXUWDJUHHGWKDW
0XUSK\ - FRQFXUULQJ  $V D UHVXOW WKH *RYHUQPHQW¶V         WKH&UHSS\GLUHFWLYHLVLQHIIHFWLYHLQDFKLHYLQJLWVSXUSRUWHG
VWDWHGSRVLWLRQILQGVQRDXWKRULW\LQWKH&RQVWLWXWLRQDQGLV            JRDOVEHFDXVHWKHGHWDLQHHVDQGWKHLUODZ\HUVDUHDOORZHGWR
XQWHQDEOH                                                               SXEOLFL]H WKH SURFHHGLQJV  $FFRUGLQJ WR WKH 1HZVSDSHU
                                                                         3ODLQWLIIV WR WKH H[WHQW WKDW +DGGDG KDG GLVFXVVHG KLV
       D    7KH *RYHUQPHQW¶V ,QWHUSUHWV .OHLQGLHQVW 7RR             SURFHHGLQJVDQGGLVFORVHGGRFXPHQWVZLWKIDPLO\IULHQGV
             %URDGO\                                                     DQGWKHPHGLDWKHLQIRUPDWLRQWKDWWKH*RYHUQPHQWVHHNVWR
                                                                         SURWHFW LV GLVFORVHG WR WKH SXEOLF DQ\ZD\  :H DUH QRW
   7KH*RYHUQPHQW¶VEODQNHWUHOLDQFHRQ.OHLQGLHQVWLJQRUHV              SHUVXDGHG E\ WKH *RYHUQPHQW¶V DUJXPHQW LQ UHVSRQVH WKDW
WKHYDULHGDVSHFWVRILPPLJUDWLRQODZ,PPLJUDWLRQLQFOXGHV             IHZ GHWDLQHHV ZLOO GLVFORVH DQ\ LQIRUPDWLRQ DQG WKDW WKHLU
VXEVWDQWLYH ODZV RYHU ZKR PD\ HQWHU RU UHPDLQ LQ WKLV           GLVFORVXUH ZLOO EH OHVV WKDQ FRPSOHWH SXEOLF DFFHVV  7KLV
FRXQWU\ODZVJRYHUQLQJSURFHGXUDODVSHFWVRILPPLJUDWLRQ                FRQWHQWLRQLVDWEHVWVSHFXODWLYHDQGEHOLHVWKH*RYHUQPHQW¶V
KHDULQJV DQG UHJXODWLRQV RQ WKH PHFKDQLFV RI GHSRUWDWLRQ        DVVHUWLRQWKDWDQ\LQIRUPDWLRQGLVFORVHGHYHQELWVDQGSLHFHV
$OWKRXJK DFNQRZOHGJLQJ WKH SROLWLFDO EUDQFKHV¶ SOHQDU\              WKDWVHHPLQQRFXRXVZLOOEHGHWULPHQWDOWRWKHDQWLWHUURULVP
SRZHU RYHU DOO VXEVWDQWLYH LPPLJUDWLRQ ODZV DQG QRQ              LQYHVWLJDWLRQ
VXEVWDQWLYH LPPLJUDWLRQ ODZV WKDW GR QRW LPSOLFDWH
FRQVWLWXWLRQDO ULJKWV WKH 6XSUHPH &RXUW KDV UHSHDWHGO\              7KHUHFHQWLQWHULPUXOHSURPXOJDWHGE\WKH'HSDUWPHQWRI
DOORZHG IRU PHDQLQJIXO MXGLFLDO UHYLHZ RI QRQVXEVWDQWLYH          -XVWLFH ³'2-´ UHJDUGLQJ SURWHFWLYH RUGHUV DQG VHDOLQJ RI
LPPLJUDWLRQ ODZV ZKHUH FRQVWLWXWLRQDO ULJKWV DUH LQYROYHG         GRFXPHQWV LQ WKHVH VSHFLDO LQWHUHVW FDVHV GRHV QRW IXOO\
.OHLQGLHQVWGLGQRWFKDQJHWKHVHORQJVWDQGLQJWUDGLWLRQV              DGGUHVV RXU  FRQFHUQ WKDW WKH &UHSS\ GLUHFWLYH LV XQGHU
                                                                         LQFOXVLYH7KHSDUWLHVGRQRWGLVSXWHWKDWWKHUXOHLVPHDQW
   ,Q .OHLQGLHQVW (UQHVW 0DQGHO D VHOISURFODLPHG                 WRZRUNLQWDQGHPZLWKWKH&UHSS\GLUHFWLYH7KHLQWHULP
³UHYROXWLRQDU\0DU[LVW´DQG%HOJLDQFLWL]HQVRXJKWHQWU\LQWR           '2-UXOHDXWKRUL]HVLPPLJUDWLRQMXGJHVWRLVVXHSURWHFWLYH
WKH 8QLWHG 6WDWHV WR VSHDN DW D FRQIHUHQFH DW 6WDQIRUG          RUGHUV DQG VHDO GRFXPHQWV UHODWLQJ WR ODZ HQIRUFHPHQW RU
8QLYHUVLW\.OHLQGLHQVW86DW0DQGHODSSOLHG            QDWLRQDO VHFXULW\ LQIRUPDWLRQ LQ WKH FRXUVH RI LPPLJUDWLRQ
IRU DQG ZDV GHQLHG D QRQLPPLJUDQW YLVD XQGHU D EODQNHW         SURFHHGLQJV6HH)HG5HJ3XUVXDQWWRWKHLQWHULP
SURYLVLRQ RI WKH ,PPLJUDWLRQ DQG 1DWLRQDOLW\ $FW                  UXOHV WKH LPPLJUDWLRQ MXGJH LV DXWKRUL]HG WR RUGHU WKDW
D SURKLELWLQJ WKH HQWUDQFH RI ³DQDUFKLVWV´ RU           GHWDLQHHVDQGWKHLUDWWRUQH\VUHIUDLQIURPGLVFORVLQJFHUWDLQ
³SHUVRQVDGYRFDWLQJWKHRYHUWKURZRIWKHJRYHUQPHQW´,G               FRQILGHQWLDOLQIRUPDWLRQ
DW,QH[FOXGLQJ0DQGHOWKH$WWRUQH\*HQHUDOGHFOLQHG
WR H[HUFLVH KLV GLVFUHWLRQDU\ DXWKRULW\ WR ZDLYH WKLV               %\WKHLUH[SUHVVWHUPVWKHLQWHULPUXOHVUHVWUDLQGHSRUWHHV
SURKLELWLRQ,G                                                      IURPFRPPXQLFDWLQJLQIRUPDWLRQIRUDQLQGHILQLWHSHULRGRI
                                                                         WLPH7KHLQWHULPUXOHVSURYLGHWKDW³SURWHFWLYHRUGHUVLVVXHG
  6HYHUDOSURIHVVRUVEURXJKWVXLWDOOHJLQJDYLRODWLRQRIWKHLU
)LUVW$PHQGPHQWULJKWV7KH&RXUWVWDWHGWKHLVVXHDVWKLV
³:KHWKHU WKH )LUVW $PHQGPHQW FRQIHUV XSRQ WKH DSSHOOHH                
                                                                                7KH *RYHUQPHQW LQIRUPHG XV RI WKH LQWHULP UXOH SXUVXDQW WR D 5XOH
SURIHVVRUVEHFDXVHWKH\ZLVKWRKHDUVSHDNDQGGHEDWHZLWK            M OHWWHU GDWHG -XQH   DQG ERWK SDUWLHV PDGH UHIHUHQFH WR WKH UXOH
                                                                         GXULQJ RUDO DUJXPHQWV
    'HWURLW)UHH3UHVVHWDO                   1R      1R                      'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                    Y$VKFURIWHWDO

  WKH JRYHUQPHQW GLVFORVHV WKH HYLGHQFH LW KDV DERXW D      0DQGHOLQSHUVRQWKHDELOLW\WRGHWHUPLQHWKDW0DQGHOVKRXOG
  SDUWLFXODUPHPEHURIDWHUURULVWRUJDQL]DWLRQEXWIDLOVWR       EHSHUPLWWHGWRHQWHUWKHFRXQWU\RULQRWKHUZRUGVWRFRPSHO
  PHQWLRQWKDWWKHGHWDLQHHLVLQYROYHGLQDQLPSHQGLQJ             WKH$WWRUQH\*HQHUDOWRDOORZ0DQGHO¶VDGPLVVLRQ´,GDW
  DWWDFN WKH RWKHU PHPEHUV RI WKH RUJDQL]DWLRQ PD\ EH      7KH&RXUWZKLOHDFNQRZOHGJLQJWKDWWKHSURIHVVRUV¶
  DEOHWRLQIHUWKDWWKHJRYHUQPHQWLVQRW\HWDZDUHRIWKH         )LUVW $PHQGPHQW ULJKWV ZHUH LPSOLFDWHG DIILUPHG WKH
  DWWDFN´                                                         GHFLVLRQGHQ\LQJ0DQGHODYLVD7KH&RXUWVWDWHG
6HH*RY¶W%ULHIDW                                             SOHQDU\FRQJUHVVLRQDOSRZHUWRPDNHSROLFLHVDQGUXOHV
                                                                      IRUH[FOXVLRQRIDOLHQVKDVORQJEHHQILUPO\HVWDEOLVKHG
  ,QDVPXFKDVWKHVHDJHQWV¶GHFODUDWLRQVHVWDEOLVKWKDWFHUWDLQ       ,QWKHFDVHRIDQ DOLHQ H[FOXGDEOHXQGHUD
LQIRUPDWLRQ UHYHDOHG GXULQJ UHPRYDO SURFHHGLQJV FRXOG            &RQJUHVV KDV GHOHJDWHG FRQGLWLRQDO H[HUFLVH RI WKLV
LPSHGHWKHRQJRLQJDQWLWHUURULVPLQYHVWLJDWLRQZHGHIHUWR          SRZHU WR WKH ([HFXWLYH  :H KROG WKDW ZKHQ WKH
WKHLUMXGJPHQW7KHVHDJHQWVDUHFHUWDLQO\LQDEHWWHUSRVLWLRQ      ([HFXWLYHH[HUFLVHVWKLVSRZHUQHJDWLYHO\RQWKHEDVLVRI
WR XQGHUVWDQG WKH FRQWRXUV RI WKH LQYHVWLJDWLRQ DQG WKH       DIDFLDOO\OHJLWLPDWHDQGERQDILGHUHDVRQWKHFRXUWVZLOO
LQWHOOLJHQFHFDSDELOLWLHVRIWHUURULVWRUJDQL]DWLRQV&I&,$Y     QHLWKHUORRNEHKLQGWKHH[HUFLVHRIWKDWGLVFUHWLRQQRU
6LPV  86    VWDWLQJ WKDW ³LW LV WKH     WHVW LW E\ EDODQFLQJ LWV MXVWLILFDWLRQ DJDLQVW WKH )LUVW
UHVSRQVLELOLW\RIWKH'LUHFWRURI&HQWUDO,QWHOOLJHQFHQRWWKDW      $PHQGPHQW LQWHUHVWV RI WKRVH ZKR VHHN SHUVRQDO
RIWKHMXGLFLDU\WRZHLJKWKHYDULHW\RIFRPSOH[DQGVXEWOH          FRPPXQLFDWLRQZLWKWKHDSSOLFDQW
IDFWRUVLQGHWHUPLQLQJZKHWKHUWKHGLVFORVXUHRILQIRUPDWLRQ
PD\OHDGWRXQDFFHSWDEOHULVNRIFRPSURPLVLQJWKH$JHQF\¶V          ,GDWHPSKDVLVDGGHG
LQWHOOLJHQFHJDWKHULQJSURFHVV´
                                                                      .OHLQGLHQVWGLIIHUVIURPWKHSUHVHQWFDVHLQWZRLPSRUWDQW
       E   7KH &UHSS\ 'LUHFWLYH 'RHV 1RW 5HTXLUH              DQGUHODWHGZD\V)LUVW.OHLQGLHQVWLQYROYHGDVXEVWDQWLYH
            3DUWLFXODUL]HG)LQGLQJV                                 LPPLJUDWLRQ GHFLVLRQ  7KH ODZ DQG GHFLVLRQ DW LVVXH
                                                                    GHWHUPLQHGZKRHQWHUHGWKH8QLWHG6WDWHV+HUHWKH&UHSS\
   $OWKRXJK WKH *RYHUQPHQW LV DEOH WR GHPRQVWUDWH D          GLUHFWLYH KDV QR HIIHFW RQ WKH HYHQWXDO RXWFRPH RI WKH
FRPSHOOLQJ LQWHUHVW IRU FORVXUH WKH LPPLJUDWLRQ MXGJH       GHSRUWDWLRQ KHDULQJV  6HFRQG .OHLQGLHQVW DOWKRXJK
'HIHQGDQW +DFNHU IDLOHG WR PDNH VSHFLILF ILQGLQJV EHIRUH    UHFRJQL]LQJDFRQVWLWXWLRQDOULJKWGLGQRWJLYHDQ\ZHLJKWWR
FORVLQJ+DGGDG¶VGHSRUWDWLRQSURFHHGLQJV3UHVV(QWHUSULVH         WKDW ULJKW  ,W VSHFLILFDOO\ GHFOLQHG WR EDODQFH WKH )LUVW
,,LQVWUXFWVWKDWLQFDVHVZKHUHSDUWLDORUFRPSOHWHFORVXUHLV     $PHQGPHQWULJKWDJDLQVWWKHJRYHUQPHQW¶VSOHQDU\SRZHU
ZDUUDQWHGWKHUHPXVWEHVSHFLILFILQGLQJVRQWKHUHFRUGVR         EHFDXVH WKH ODZ ZDV D VXEVWDQWLYH LPPLJUDWLRQ ODZ
WKDW D UHYLHZLQJ FRXUW FDQ GHWHUPLQH ZKHWKHU FORVXUH ZDV    7KHUHIRUH LI WKH )LUVW $PHQGPHQW OLPLWV QRQVXEVWDQWLYH
SURSHUDQGZKHWKHUOHVVUHVWULFWLYHDOWHUQDWLYHVH[LVW3UHVV     LPPLJUDWLRQ ODZV .OHLQGLHQVW RIIHUV QR DXWKRULW\ WKDW WKH
(QWHU,,86DW6LPLODUO\WKH&UHSS\GLUHFWLYHIDLOV   *RYHUQPHQW¶V DFWLRQV DUH HQWLWOHG WR GHIHUHQWLDO UHYLHZ 
WKLVUHTXLUHPHQW                                                   .OHLQGLHQVW LJQRUHG WKH H[LVWHQFH RI WKH SURIHVVRUV¶ )LUVW
                                                                    $PHQGPHQWULJKWVDOWRJHWKHU1RUGRHVLWRIIHUDXWKRULW\WKDW
       F   7KH&UHSS\'LUHFWLYHLV1RW1DUURZO\7DLORUHG           WKH )LUVW $PHQGPHQW GRHV QRW OLPLW QRQVXEVWDQWLYH
                                                                    LPPLJUDWLRQ ODZV  .OHLQGLHQVW LQYROYHG D VXEVWDQWLYH
  )LQDOO\WKHEODQNHWFORVXUHUXOHPDQGDWHGE\WKH&UHSS\          LPPLJUDWLRQ ODZ  ,Q D FDVH VXFK DV WKLV ZKHUH D QRQ
GLUHFWLYHLVQRWQDUURZO\WDLORUHG7KH*RYHUQPHQWRIIHUVQR
    'HWURLW)UHH3UHVVHWDO                    1R       1R                    'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                    Y$VKFURIWHWDO

VXEVWDQWLYHLPPLJUDWLRQODZLQYROYLQJDFRQVWLWXWLRQDOULJKW           ³%LWV DQG SLHFHV RI LQIRUPDWLRQ WKDW PD\ DSSHDU
LV DW LVVXH WKH 6XSUHPH &RXUW KDV DOZD\V UHFRJQL]HG WKH      LQQRFXRXVLQLVRODWLRQ´EXWXVHGE\WHUURULVWJURXSVWR
LPSRUWDQFHRIWKDWFRQVWLWXWLRQDOULJKWQHYHUGHIHUULQJWRDQ         KHOS IRUP D ³ELJJHU SLFWXUH´ RI WKH *RYHUQPHQW¶V
DVVHUWLRQRISOHQDU\DXWKRULW\                                     WHUURULVP LQYHVWLJDWLRQ ZRXOG EH GLVFORVHG   7KH
                                                                       *RYHUQPHQWGHVFULEHVWKLVW\SHRILQWHOOLJHQFHJDWKHULQJ
       E   7KH&RQVWLWXWLRQ,QFOXGLQJWKH)LUVW$PHQGPHQW           DV ³DNLQ WR WKH FRQVWUXFWLRQ RI D PRVDLF´ ZKHUH DQ
            0HDQLQJIXOO\/LPLW1RQ6XEVWDQWLYH,PPLJUDWLRQ             LQGLYLGXDO SLHFH RI LQIRUPDWLRQ LV QRW RI REYLRXV
            /DZV                                                       LPSRUWDQFH XQWLO SLHFHG WRJHWKHU ZLWK RWKHU SLHFHV RI
                                                                       LQIRUPDWLRQ-5RGHULFN0DF$UWKXU)RXQGY)%,
 7KH6XSUHPH&RXUWKDVDOZD\VLQWHUSUHWHGWKH&RQVWLWXWLRQ            )G'&&LUVHHDOVR&,$Y6LPV
PHDQLQJIXOO\ WR LPLW QRQVXEVWDQWLYH LPPLJUDWLRQ ODZV            86UHFRJQL]LQJWKHYDOLGLW\RIWKLV
ZLWKRXWJUDQWLQJWKH*RYHUQPHQWVSHFLDOGHIHUHQFH)LUVWWKH         PRGHO RI LQWHOOLJHQFH JDWKHULQJ ,QJHO Y '2- 
6XSUHPH &RXUW KDV H[SOLFLWO\ VWDWHG WKDW QRQFLWL]HQV DUH       )GWK&LUVDPH+DOSHULQY&,$
DIIRUGHG³WKHVDPHFRQVWLWXWLRQDOSURWHFWLRQVRIGXHSURFHVV           )G'&&LU³>(@DFKLQGLYLGXDO
WKDWZHDFFRUGFLWL]HQV´+HOOHQLF/LQHV/WGY5KRGLWLV         SLHFHRILQWHOOLJHQFHLQIRUPDWLRQPXFKOLNHDSLHFHRI
86FLWLQJ.ZRQJ+DL&KHZY&ROGLQJ             MLJVDZSX]]OHPD\DLGLQSLHFLQJWRJHWKHURWKHUELWVRI
86    VWDWLQJ WKDW ³RQFH DQ DOLHQ ODZIXOO\    LQIRUPDWLRQ HYHQ ZKHQ WKH LQGLYLGXDO SLHFH LV QRW RI
HQWHUVDQGUHVLGHVLQWKLVFRXQWU\KHEHFRPHVLQYHVWHGZLWK            REYLRXV LPSRUWDQFH LQ LWVHOI´ 8QLWHG 6WDWHV Y
WKHULJKWVJXDUDQWHHGE\WKH&RQVWLWXWLRQWRDOOSHRSOHZLWKLQ         0DUFKHWWL)GWK&LU³:KDW
RXUERUGHUV´                                                     PD\VHHPWULYLDOWRWKHXQLQIRUPHGPD\DSSHDURIJUHDW
                                                                       PRPHQWWRRQHZKRKDVDEURDGYLHZRIWKHVFHQHDQG
   $VROGDVWKHILUVWLPPLJUDWLRQODZVRIWKLVFRXQWU\LVWKH         PD\SXWWKHTXHVWLRQHGLWHPRILQIRUPDWLRQLQLWVSURSHU
UHFRJQLWLRQWKDWQRQFLWL]HQVHYHQLILOOHJDOO\SUHVHQWLQWKH        FRQWH[W´
8QLWHG6WDWHVDUH³SHUVRQV´HQWLWOHGWRWKH)LIWK$PHQGPHQW
ULJKWRIGXHSURFHVVLQGHSRUWDWLRQSURFHHGLQJV6HH:RQJ             7KH LGHQWLILFDWLRQV RI WKH GHWDLQHHV ZLWQHVVHV DQG
:LQJ86DWUHFRJQL]LQJ)LIWK$PHQGPHQWULJKWLQ            LQYHVWLJDWLYH VRXUFHV ZRXOG EH GLVFORVHG  7HUURULVW
GHSRUWDWLRQ SURFHHGLQJV VHH DOVR 6KDXJKQHVV\ Y 8QLWHG         JURXSVFRXOGVXEMHFWWKHVHLQGLYLGXDOVRUWKHLUIDPLOLHVWR
6WDWHVH[UHO0H]HL86³,WLVWUXHWKDW       LQWLPLGDWLRQ RU KDUP DQG GLVFRXUDJH WKHP IURP
DOLHQVZKRKDYHRQFHSDVVHGWKURXJKRXUJDWHVHYHQLOOHJDOO\         FRRSHUDWLQJZLWKWKH*RYHUQPHQW
PD\ EH H[SHOOHG RQO\ DIWHU SURFHHGLQJV FRQIRUPLQJ WR
WUDGLWLRQDOVWDQGDUGVRIIDLUQHVVHQFRPSDVVHGLQGXHSURFHVV           0HWKRGV RI HQWU\ WR WKH FRXQWU\ FRPPXQLFDWLQJ RU
RIODZ´FLWLQJY)LVKHU86             IXQGLQJFRXOGEHUHYHDOHG7KLVLQIRUPDWLRQFRXOGDOORZ
³7KH-DSDQHVH,PPLJUDQW&DVH´:RQJ6XQJ                WHUURULVWRUJDQL]DWLRQVWRDOWHUWKHLUSDWWHUQVRIDFWLYLW\WR
Y0F*UDWK86.ZRQJ+DL&KHZ                 ILQGWKHPRVWHIIHFWLYHPHDQVRIHYDGLQJGHWHFWLRQ
86DW7KHUHIRUHWKH)LIWK$PHQGPHQWOLPLWV
QRQVXEVWDQWLYHLPPLJUDWLRQODZV                                      ³,QIRUPDWLRQ WKDW LV QRW SUHVHQWHG DW WKH KHDULQJV DOVR
                                                                       PLJKW SURYLGH LPSRUWDQW FOXHV WR WHUURULVW EHFDXVH LW
   $VILUPO\HVWDEOLVKHGDVWKHGXHSURFHVVULJKWVRIGHSRUWHHV        FRXOG UHYHDO ZKDW WKH LQYHVWLJDWLRQ KDV QRW \HW
LVWKHUXOHWKDWQRQFLWL]HQVVHHNLQJLQLWLDOHQWU\KDYHQRULJKW      GLVFRYHUHG´7KH*RYHUQPHQWSURYLGHVWKLVH[DPSOH³,I
     'HWURLW)UHH3UHVVHWDO                           1R         1R                      'HWURLW)UHH3UHVVHWDO      
       Y$VKFURIWHWDO                                                                                               Y$VKFURIWHWDO

  longer carry out the plans of his terrorist organization                      WRGXHSURFHVV6HH([UHO0H]HL86DW³>$@Q
  may enable the organization to find a substitute who can                      DOLHQ RQ WKH WKUHVKROG RI LQLWLDO HQWU\ VWDQGV RQ GLIIHUHQW
  achieve its goals . . ."                                                      IRRWLQJ>@´1RQFLWL]HQVVHHNLQJLQLWLDOHQWU\KDYHQRWLHVWR
                                                                                WKH8QLWHG6WDWHVDQGDUHWKHUHIRUHQRW³SHUVRQV´ZLWKLQWKH
  4. "[P]ublic release of names, and place and date of                          PHDQLQJRIWKH)LIWK$PHQGPHQW6HH.ZRQJ+DL&KHZ
  arrest . . . could allow terrorist organizations and others                   86DW:KDWHYHUSURFHVVWKHJRYHUQPHQWDIIRUGVWKHP
  to interfere with the pending proceedings by creating                         QRPDWWHUKRZPLQLPDOLOOXVRU\RUVHFUHWLVGXHSURFHVVRI
  false or misleading evidence."                                                ODZEH\RQGWKHVFRSHRIMXGLFLDOUHYLHZ6HH([UHO0H]HL
                                                                                86DWFLWLQJ.QDXIIY6KDXJKQHVV\86
  5. "[T]he closure directive is justified by the need to                       
  avoid stigmatizing 'special interest' detainees, who may
  ultimately be found to have no connection to terrorism                          7KHUHIRUH LQ VWDUN FRQWUDVW WR D GHSRUWDWLRQ KHDULQJ WKH
  . . . ."                                                                      *RYHUQPHQWPD\H[FOXGHDQRQFLWL]HQVHHNLQJLQLWLDOHQWU\
                                                                                ZLWKRXWDKHDULQJRUGLVFORVXUHRIWKHHYLGHQFHDQGUHDVRQV
6HH'HWURLW)UHH3UHVV)6XSSGDW                              UHOLHGXSRQ&RPSDUH.QDXII86ZLWK.ZRFN-DQ
                                                                                )DWY:KLWH867KHGLIIHUHQFHEHWZHHQ
  $OWKRXJK WKH GLVWULFW FRXUW VSHFLILFDOO\ LQYLWHG WKH                    WKHVH WZR VLWXDWLRQV GHPRQVWUDWHV QRW RQO\ WKDW WKH %LOO RI
*RYHUQPHQWWRDUWLFXODWHDQ\RWKHUEDVLVIRUFORVLQJ+DGGDG¶V                   5LJKWVOLPLWVWKHJRYHUQPHQW¶VSRZHURYHUQRQVXEVWDQWLYH
GHSRUWDWLRQ KHDULQJ WKH *RYHUQPHQW SURYLGHG WKH GLVWULFW                 LPPLJUDWLRQODZVEXWDOVRWKDWWKHOLPLWDWLRQLVPHDQLQJIXO
FRXUWQRRWKHUUHDVRQVIRUFORVXUH,GDWQ                          7KH*RYHUQPHQWLVQRWHQWLWOHGWRVSHFLDOGHIHUHQFHLQWKLV
                                                                                DUHD
  7KH *RYHUQPHQW FHUWDLQO\ KDV D FRPSHOOLQJ LQWHUHVW LQ
SUHYHQWLQJWHUURULVP,QDGGLWLRQWR0U5H\QROG¶VDIILGDYLW                    ,Q.QDXIIY6KDXJKQHVV\WKH$WWRUQH\*HQHUDOH[FOXGHG
RWKHU DIILGDYLWV KDYH EHHQ SURYLGHG    WKDW MXVWLI\ WKH                  WKHDOLHQZLIHRIDFLWL]HQDQGZDUYHWHUDQZLWKRXWDKHDULQJ
*RYHUQPHQW¶V LQWHUHVW LQ FORVXUH  $FFRUGLQJ WR WKH                    RUUHDVRQVIRUWKHGHFLVLRQ.QDXII86DW7KH
DGGLWLRQDODIILGDYLWVSXEOLFDFFHVVWRUHPRYDOSURFHHGLQJV                     &RXUW VWDWHG ³:KDWHYHU WKH UXOH PD\ EH FRQFHUQLQJ
ZRXOGGLVFORVHWKHIROORZLQJLQIRUPDWLRQWKDWZRXOGLPSHGH                      GHSRUWDWLRQRISHUVRQVZKRKDYHJDLQHGHQWU\LQWRWKH8QLWHG
WKH*RYHUQPHQW¶VLQYHVWLJDWLRQ                                                 6WDWHVLWLVQRWZLWKLQWKHSURYLQFHRIDQ\FRXUWWRUHYLHZ
                                                                                WKHGHWHUPLQDWLRQRIWKHSROLWLFDOEUDQFKRIWKH*RYHUQPHQW
                                                                                WRH[FOXGHDJLYHQDOLHQ´,GDWFLWDWLRQVRPLWWHG
                                                                                   ,Q.ZRFN-DQ)DWY:KLWHWKHJRYHUQPHQWWULHGWRGHSRUW
                                                                              DSHUVRQFODLPLQJFLWL]HQVKLSEDVHGRQHYLGHQFHSURGXFHGLQ
       $IWHU WKH GLVWULFW FRXUW JUDQWHG WKH 1HZVSDSHUV¶ PRWLRQ IRU D
SUHOLPLQDU\ LQMXQFWLRQ WKH *RYHUQPHQW PRYHG IRU UHFRQVLGHUDWLRQ RU LQ         DEVHQWLDDQGQRWUHFRUGHGRUUHOHDVHGWRWKHGHSRUWHH.ZRFN
WKH DOWHUQDWLYH D VWD\ RI WKH LQMXQFWLRQ SHQGLQJ DSSHDO ,Q VXSSRUW RI LWV     -DQ)DW86DW1RWGHIHUULQJWRWKHJRYHUQPHQW¶V
PRWLRQ WKH *RYHUQPHQW RIIHUHG DGGLWLRQDO GHFODUDWLRQV         7KH GLVWULFW
                                                                                LQWHUSUHWDWLRQRIGXHSURFHVVRULWVUHDVRQVIRUOLPLWLQJWKH
FRXUW FRQFOXGHG WKDW WKH QHZ DIILGDYLWV SUHVHQWHG E\ WKH *RYHUQPHQW GLG
QRW DOWHU LWV )LUVW $PHQGPHQW FRQFOXVLRQV DQG QRWHG WKDW WKH *RYHUQPHQW
                                                                                SURFHVVJLYHQWKH&RXUWUHYHUVHGWKHRUGHURIGHSRUWDWLRQ,G
KDG VSHFLILFDOO\ LQIRUPHG WKH GLVWULFW FRXUW DW RUDO DUJXPHQW WKDW LW ZDV       DW)LWWLQJO\WKH&RXUWZDUQHGRIWKHGDQJHURIVHFUHW
UHO\LQJ VROHO\ RQ WKH DIILGDYLWV LW KDG VXEPLWWHG XS WR WKDW SRLQW ZKLFK GLG   KHDULQJVJLYHQWKHJRYHUQPHQW¶VH[WUDRUGLQDU\SRZHU
QRW LQFOXGH WKH DGGLWLRQDO GHFODUDWLRQV
    'HWURLW)UHH3UHVVHWDO                    1R       1R                     'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                     Y$VKFURIWHWDO

  7KHDFWVRI&RQJUHVVJLYHJUHDWSRZHUWRWKH6HFUHWDU\RI           GLUHFWLYH LV QHLWKHU QDUURZO\ WDLORUHG QRU GRHV LW UHTXLUH
  /DERURYHU&KLQHVHLPPLJUDQWVDQGSHUVRQVRI&KLQHVH                SDUWLFXODUL]HGILQGLQJV7KHUHIRUHLWLPSHUPLVVLEO\LQIULQJHV
  GHVFHQW,WLVDSRZHUWREHDGPLQLVWHUHGQRWDUELWUDULO\         RQ WKH 1HZVSDSHU 3ODLQWLIIV¶ )LUVW $PHQGPHQW ULJKW RI
  DQGVHFUHWO\EXWIDLUO\DQGRSHQO\XQGHUWKHUHVWUDLQWVRI         DFFHVV
  WKHWUDGLWLRQDQGSULQFLSOHVRIIUHHJRYHUQPHQWDSSOLFDEOH
  ZKHUH WKH IXQGDPHQWDO ULJKWV RI PHQ DUH LQYROYHG                   D   7KH*RYHUQPHQW&LWHV&RPSHOOLQJ,QWHUHVWV
  UHJDUGOHVVRIWKHLURULJLQRUUDFH
                                                                         :HGRQRWDJUHHZLWKWKHGLVWULFWFRXUWWKDWWKH*RYHUQPHQW
,GDW5HTXLULQJWKLVH[DFWLQJQRQGHIHUHQWLDOUHYLHZRI      IDLOHG WR GHPRQVWUDWH WKDW WKHUH DUH FRPSHOOLQJ LQWHUHVWV
WKH )LIWK $PHQGPHQW ZDV LPSRUWDQW EHFDXVH LW ZDV WKH         VXIILFLHQWWRMXVWLI\FORVXUH7KH*RYHUQPHQWFRQWHQGVWKDW
³SURYLQFHRIWKHFRXUWVLQSURFHHGLQJVIRUUHYLHZWRSUHYHQW        ³>F@ORVXUHRIUHPRYDOSURFHHGLQJVLQVSHFLDOLQWHUHVWFDVHVLV
DEXVHRI>WKHJRYHUQPHQW¶V@H[WUDRUGLQDU\SRZHU´,GVHH           QHFHVVDU\ WR SURWHFW QDWLRQDO VHFXULW\ E\ VDIHJXDUGLQJ WKH
DOVR :RQJ :LQJ  86  ILQGLQJ WKDW GHSRUWDWLRQ        *RYHUQPHQW¶V LQYHVWLJDWLRQ RI WKH 6HSWHPEHU  WHUURULVW
SURFHGXUHVYLRODWHG)LIWKDQG6L[WK$PHQGPHQW*DOYDQY             DWWDFNDQGRWKHUWHUURULVWFRQVSLUDFLHV´6HH*RY¶W%ULHIDW
3UHVV86³3ROLFLHVSHUWDLQLQJWRWKH
HQWU\RIDOLHQVDQGWKHLUULJKWWRUHPDLQKHUHDUHSHFXOLDUO\            %HIRUH WKH GLVWULFW FRXUW WKH *RYHUQPHQW SURYLGHG WKH
FRQFHUQHGZLWKWKHSROLWLFDOFRQGXFWRIJRYHUQPHQW,QWKH           DIILGDYLWRI-DPHV65H\QROGV&KLHIRIWKH7HUURULVPDQG
HQIRUFHPHQWRIWKHVHSROLFLHVWKH([HFXWLYH%UDQFKRIWKH            9LROHQW&ULPHV6HFWLRQWRH[SODLQWKHW\SHVRILQIRUPDWLRQ
*RYHUQPHQWPXVWUHVSHFWWKHSURFHGXUDOVDIHJXDUGVRIGXH              WKDWSXEOLFDFFHVVWRUHPRYDOSURFHHGLQJVZRXOGGLVFORVH,Q
SURFHVV´FLWDWLRQVRPLWWHG                                      KLV DIILGDYLW 0U 5H\QROGV H[SODLQHG WKH UDWLRQDOH IRU
                                                                      SURKLELWLQJSXEOLFDFFHVVWRWKHSURFHHGLQJVDVIROORZV
   7KHGLIIHUHQFHEHWZHHQWKH&RXUW¶VGHIHUHQWLDOUHYLHZRI
QRQVXEVWDQWLYH ODZV DQG SURFHGXUHV LQ .QDXII DQG LWV            1. "[D]isclosing the names of 'special interest' detainees
H[DFWLQJUHYLHZLQ.ZRFN-DQ)DWOLHVQRWLQWKHIDFWWKDWWKH          . . . could lead to public identification of individuals
IRUPHU LQYROYHG DQ H[FOXVLRQ SURFHHGLQJ DQG WKH ODWWHU D        associated with them, other investigative sources, and
GHSRUWDWLRQSURFHHGLQJQRUGRHVLWOLHLQWKHIDFWWKDW.ZRFN          potential witnesses . . . [and t]errorist organizations . . .
-DQ)DWZDVEDVHGRQDQ\DGGHGULJKWVDIIRUGHGFLWL]HQVDV             could subject them to intimidation or harm . . . ."
WKH&RXUWGLVFXVVHGWKHSRZHURYHUERWK³&KLQHVHLPPLJUDQWV
DQGSHUVRQVRI&KLQHVHGHVFHQW´.ZRFN-DQ)DW86               2. "[D]ivulging the detainees' identities may deter them
DW5DWKHUWKHGLIIHUHQFHLQWKH&RXUW¶VUHYLHZWXUQHGRQ         from cooperating . . . terrorist organizations with whom
WKH H[LVWHQFH RI D FRQVWLWXWLRQDO ULJKW  $V D QRQFLWL]HQ     they have connection may refuse to deal further with
VHHNLQJLQLWLDOHQWU\.QDXIIZDVQRWD³SHUVRQ´HQWLWOHGWR            them . . ." thereby eliminating valuable sources of
GXH SURFHVV ZLWKLQ WKH PHDQLQJ RI WKH )LIWK $PHQGPHQW          information for the Government and impairing its ability
ZKLOH.ZRFN-DQ)DWZDVVXFKDSHUVRQKDYLQJEHHQDWOHDVW             to infiltrate terrorist organizations.
DUHVLGHQW6HHDOVR([UHO0H]HL86DWH[FOXGLQJ
DQRQFLWL]HQXSRQLQLWLDOHQWU\GRHVQRW³GHSULYHKLPRIDQ\           3. "[R]eleasing the names of the detainees . . . would
VWDWXWRU\RUFRQVWLWXWLRQDOULJKW´7KHSUHPLXPSODFHGRQ             reveal the direction and progress of the investigation . . ."
FRQVWLWXWLRQDO ULJKWV QRW IRUPDOLVWLF GLVWLQFWLRQV EHWZHHQ        and "[o]fficial verification that a member [of a terrorist
H[FOXVLRQDQGGHSRUWDWLRQSURFHHGLQJVFDQIXUWKHUEHVKRZQ             organization] has been detained and therefore can no
    'HWURLW)UHH3UHVVHWDO                    1R       1R                      'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                      Y$VKFURIWHWDO

XQGHUVWDQGLQJ´6HH)LUVW$PHQGPHQW&RDOLWLRQ)GDW           E\WKHIDFWWKDWWKH6XSUHPH&RXUWKDVUHYHUVHGH[FOXVLRQVRI
$GDPV-FRQFXUULQJLQSDUWGLVVHQWLQJLQSDUW              QRQFLWL]HQV ZKHUH WKH\ KDG VXIILFLHQW WLHV WR WKH 8QLWHG
                                                                      6WDWHVWRJLYHWKHPVWDQGLQJWRDVVHUWFRQVWLWXWLRQDOULJKWV
  )LIWKSXEOLFDFFHVVKHOSVHQVXUHWKDW³WKHLQGLYLGXDOFLWL]HQ
FDQHIIHFWLYHO\SDUWLFLSDWHLQDQGFRQWULEXWHWRRXUUHSXEOLFDQ         )RUH[DPSOHLQ/DQGRQY3ODVHQFLD86
V\VWHPRIVHOIJRYHUQPHQW´*OREH1HZVSDSHU86DW             WKH&RXUWKHOGWKDWDUHVLGHQWQRQFLWL]HQUHWXUQLQJIURPD
³>$@PDMRUSXUSRVHRI>WKH)LUVW$PHQGPHQW@ZDVWR              EULHI WULS DEURDG ZDV HQWLWOHG WR GXH SURFHVV LQFOXGLQJ D
SURWHFW WKH IUHH GLVFXVVLRQ RI JRYHUQPHQWDO DIIDLUV´  ,G    KHDULQJ UHJDUGLQJ WKH FKDUJHV XQGHUO\LQJ WKH DWWHPSW WR
3XEOLF DFFHVV WR GHSRUWDWLRQ SURFHHGLQJV KHOSV LQIRUP WKH      H[FOXGHKLP,GDW:KLOHQRWLQJWKHVRYHUHLJQ¶VEURDG
SXEOLFRIWKHDIIDLUVRIWKHJRYHUQPHQW'LUHFWNQRZOHGJHRI         SRZHUWRDGPLWRUH[FOXGHQRQFLWL]HQVWKH&RXUWVWDWHGWKDW
KRZ WKHLU JRYHUQPHQW LV RSHUDWLQJ HQKDQFHV WKH SXEOLF¶V        ³RQFHDQDOLHQJDLQVDGPLVVLRQWRRXUFRXQWU\DQGEHJLQVWR
DELOLW\ WR DIILUP RU SURWHVW JRYHUQPHQW¶V HIIRUWV  :KHQ      GHYHORS WKH WLHV WKDW JR ZLWK SHUPDQHQW UHVLGHQFH KLV
JRYHUQPHQWVHOHFWLYHO\FKRRVHVZKDWLQIRUPDWLRQLWDOORZV             FRQVWLWXWLRQDO VWDWXV FKDQJHV DFFRUGLQJO\´  ,G DW 
WKHSXEOLFWRVHHLWFDQEHFRPHDSRZHUIXOWRROIRUGHFHSWLRQ       7KHUHIRUH ZH DUH HVSHFLDOO\ FRQFHUQHG ZLWK FHUWDLQ
                                                                      LPPLJUDWLRQ SURFHGXUHV EHFDXVH FRQVWLWXWLRQDO ULJKWV DUH
  $GGLWLRQDOO\ WKH *RYHUQPHQW KDV QRW LGHQWLILHG RQH           LQYROYHG
SHUVXDVLYHUHDVRQZK\RSHQQHVVZRXOGSOD\DQHJDWLYHUROHLQ
WKH SURFHVV  1RWKLQJ OLNH WKH H[FHVVLYH ILQDQFLDO EXUGHQV      $GGLWLRQDOO\LQ/DQGRQWKH&RXUWLPSOLHGWKDWQRXQLTXHO\
QRWHGE\WKH6XSUHPH&RXUWLQ+RXFKLQVZRXOGEHDSSOLFDEOH            GHIHUHQWLDOGXHSURFHVVDQDO\VLVDSSOLHGLQWKHLPPLJUDWLRQ
KHUH                                                                FRQWH[W%\DSSO\LQJODZIURPDVHPLQDOQRQLPPLJUDWLRQ
                                                                      GXHSURFHVVFDVHWKH&RXUWVXJJHVWHGWKDWLWKDGGHWHUPLQHG
   +DYLQJ IRXQG D )LUVW $PHQGPHQW ULJKW RI DFFHVV WR          WKH)LIWK$PHQGPHQWLVVXHDVLWZRXOGKDYHRXWVLGHRIWKH
GHSRUWDWLRQ KHDULQJV ZH QRZ GHWHUPLQH ZKHWKHU WKH              LPPLJUDWLRQ FRQWH[W  6HH LG DW  FLWLQJ 0DWWKHZV Y
*RYHUQPHQWKDVPDGHDVXIILFLHQWVKRZLQJWRRYHUFRPHWKDW             (OGULGJH86
ULJKW
                                                                        7KH *RYHUQPHQW KRZHYHU VHL]HV XSRQ WKH 6XSUHPH
        675,&7 6&587,1<                                             &RXUW¶V VWDWHPHQW LQ .QDXII Y 6KDXJKQHVV\ UHJDUGLQJ
                                                                      LPPLJUDWLRQODZVWKDW³>H@[HFXWLYHRIILFHUVPD\EHHQWUXVWHG
  8QGHU WKH VWDQGDUG DUWLFXODWHG LQ *OREH 1HZVSDSHU            ZLWKWKHGXW\RIVSHFLI\LQJWKHSURFHGXUHVIRUFDUU\LQJRXWWKH
JRYHUQPHQWDFWLRQWKDWFXUWDLOVD)LUVW$PHQGPHQWULJKWRI            FRQJUHVVLRQDO LQWHQW´  .QDXII  86 DW   7KLV
DFFHVV ³LQ RUGHU WR LQKLELW WKH GLVFORVXUH RI VHQVLWLYH       ODQJXDJHKRZHYHUUHIHUVRQO\WRWKHDELOLW\RI&RQJUHVVWR
LQIRUPDWLRQ´PXVWEHVXSSRUWHGE\DVKRZLQJ³WKDWGHQLDOLV           GHOHJDWH VXFK DXWKRULW\ WR WKH ([HFXWLYH  ,W GRHV QRW
QHFHVVLWDWHG E\ D FRPSHOOLQJ JRYHUQPHQWDO LQWHUHVW DQG LV     GHWHUPLQHZKHWKHUWKHMXGLFLDU\VKRXOGJLYHVSHFLDOGHIHUHQFH
QDUURZO\WDLORUHGWRVHUYHWKDWLQWHUHVW´*OREH1HZVSDSHU           WRWKHSURFHGXUHVDQGPHFKDQLVPVRIGHSRUWDWLRQWKDWHLWKHU
&R86DW0RUHRYHU³>W@KHLQWHUHVWLVWREH          SURPXOJDWHV
DUWLFXODWHG DORQJ ZLWK ILQGLQJV VSHFLILF HQRXJK WKDW D
UHYLHZLQJFRXUWFDQGHWHUPLQHZKHWKHUWKHFORVXUHRUGHUZDV            6LPLODUO\ WKH *RYHUQPHQW VHL]HV XSRQ WKH VWDWHPHQWLQ
SURSHUO\ HQWHUHG´  3UHVV(QWHU ,,  86 DW   7KH   0DWWKHZVY'LD]WKDW³>L@QWKHH[HUFLVHRILWVEURDGSRZHU
*RYHUQPHQW¶VRQJRLQJDQWLWHUURULVPLQYHVWLJDWLRQFHUWDLQO\           RYHU QDWXUDOL]DWLRQ DQG LPPLJUDWLRQ &RQJUHVV UHJXODUO\
LPSOLFDWHV D FRPSHOOLQJ LQWHUHVW  +RZHYHU WKH &UHSS\
       'HWURLW)UHH3UHVVHWDO                        1R        1R                      'HWURLW)UHH3UHVVHWDO       
         Y$VKFURIWHWDO                                                                                           Y$VKFURIWHWDO

PDNHV UXOHV WKDW ZRXOG EH XQDFFHSWDEOH LI DSSOLHG WR                  FDUHIXOO\  7KH\ GR QRW KDYH WR ZRUU\ EHIRUH WKH\ SURFHHG
FLWL]HQV´860DQ\RIWKHVHGLIIHUHQFHV                 ZLWKWKHWDVNWKDWDFDUHOHVVUHPDUNPD\EHVSODVKHGDFURVV
ZHUH SRLQWHG RXW E\ ERWK WKH PDMRULW\ DQG GLVVHQW LQ                 WKHQH[WGD\¶VKHDGOLQHV´,G
+DULVLDGHVY6KDXJKQHVV\6HH+DULVLDGHVY6KDXJKQHVV\
 86    Q  QRWLQJ WKDW ³>W@KH               7KHVH ILUVW WZR FRQFHUQV DUH PDJQLILHG E\ WKH IDFW WKDW
DOLHQ¶VULJKWWRWUDYHOWHPSRUDULO\RXWVLGHWKH8QLWHG6WDWHVLV              GHSRUWHHVKDYHQRULJKWWRDQDWWRUQH\DWWKHJRYHUQPHQW¶V
VXEMHFWWRUHVWULFWLRQVQRWDSSOLFDEOHWRFLWL]HQV´DQGSRLQWLQJ             H[SHQVH(IIHFWLYHO\WKHSUHVVDQGWKHSXEOLFPD\EHWKHLU
RXW WKDW QRQFLWL]HQV PD\ EH GHSRUWHG IRU ODZIXO DFWLRQV             RQO\JXDUGLDQ
'RXJODV-GLVVHQWLQJ7KH&RXUWLQ'LD]KRZHYHUQHYHU
LQGLFDWHG WKDW &RQJUHVV FRXOG HQDFW DQ\ UXOH LW GHHPHG                  7KLUG DIWHU WKH GHYDVWDWLRQ RI 6HSWHPEHU  DQG WKH
DSSURSULDWH                                                                  PDVVLYH LQYHVWLJDWLRQ WKDW IROORZHG WKH FDWKDUWLF HIIHFW RI
                                                                              RSHQ GHSRUWDWLRQV FDQQRW EH RYHUVWDWHG  7KH\ VHUYH D
   1RQGHIHUHQWLDO UHYLHZ GRHV QRW EHJLQ DQG HQG ZLWK WKH             ³WKHUDSHXWLF´ SXUSRVH DV RXWOHWV IRU ³FRPPXQLW\ FRQFHUQ
)LIWK$PHQGPHQW$VORQJDJRDVWKH6XSUHPH&RXUW                      KRVWLOLW\DQGHPRWLRQV´5LFKPRQG1HZVSDSHUV86DW
UHFRJQL]HG WKDW WKH )LIWK DQG 6L[WK $PHQGPHQWV OLPLWHG                 $VWKHGLVWULFWFRXUWVWDWHG
&RQJUHVV IURP HQIRUFLQJ LWV SRZHUV RYHU LPPLJUDWLRQ  ,Q
:RQJ:LQJY8QLWHG6WDWHV86&RQJUHVV                       ,WLVLPSRUWDQWIRUWKHSXEOLFSDUWLFXODUO\LQGLYLGXDOVZKR
KDGSDVVHGDVWDWXWHUHTXLULQJWKDW³DQ\&KLQHVHSHUVRQ                  IHHOWKDWWKH\DUHEHLQJWDUJHWHGE\WKH*RYHUQPHQWDVD
RUSHUVRQRI&KLQHVHGHFHQWFRQYLFWHGDQGDGMXGJHGWREHQRW                   UHVXOWRIWKHWHUURULVWDWWDFNVRI6HSWHPEHUWRNQRZ
ODZIXOO\ HQWLWOHG WR EH RU UHPDLQ LQ WKH 8QLWHG 6WDWHV´ EH            WKDWHYHQGXULQJWKHVHVHQVLWLYHWLPHVWKH*RYHUQPHQWLV
³LPSULVRQHGDWKDUGODERUIRUDSHULRGQRWH[FHHGLQJRQH\HDU                  DGKHULQJ WR LPPLJUDWLRQ SURFHGXUHV DQG UHVSHFWLQJ
DQGWKHUHDIWHUUHPRYHGIURPWKH8QLWHG6WDWHV´,GDW                    LQGLYLGXDOV¶ULJKWV$QGLILQIDFWWKH*RYHUQPHQW
7KHJRYHUQPHQWDUJXHGWKDWWKLVODZZDVHQDFWHGXQGHU                      GHWHUPLQHVWKDW+DGGDGLVFRQQHFWHGWRWHUURULVWDFWLYLW\
LWV SOHQDU\ SRZHU RYHU LPPLJUDWLRQ  ,G DW   $V VXFK           RURUJDQL]DWLRQVDGHFLVLRQPDGHRSHQO\FRQFHUQLQJKLV
WULDOVRIDOLHQVXQGHUWKLVVHFWLRQFRXOGEHFRQGXFWHGE\DQ                    GHSRUWDWLRQPD\DVVXUHWKHSXEOLFWKDWMXVWLFHKDVEHHQ
DGPLQLVWUDWLYHVXPPDU\KHDULQJ,GDW                                  GRQH

  :KLOH QRWLQJ WKH EURDG SRZHUV HQMR\HG E\ WKH SROLWLFDO              'HWURLW)UHH3UHVV)6XSSGDW
EUDQFKHVWRH[SHODQGH[FOXGHDOLHQVWKH&RXUWKHOGWKDWVXFK
                                                                                 )RXUWKRSHQQHVVHQKDQFHVWKHSHUFHSWLRQRILQWHJULW\DQG
                                                                              IDLUQHVV³7KHYDOXHRIRSHQQHVVOLHVLQWKHIDFWWKDWSHRSOH
                                                                              QRW DFWXDOO\ DWWHQGLQJ WULDOV FDQ KDYH FRQILGHQFH WKDW
     
        *LYHQ WKH SROLWLFDO FOLPDWH RI WKH WLPH DQG LWV SRVLWLRQV LQ RWKHU
                                                                              VWDQGDUGVRIIDLUQHVVDUHEHLQJREVHUYHGWKHVXUHNQRZOHGJH
FDVHV LQYROYLQJ &KLQHVH LPPLJUDQWV LW LV SUREDEOH WKDW WKH &RXUW ZRXOG       WKDWDQ\RQHLVIUHHWRDWWHQGJLYHVDVVXUDQFHWKDWHVWDEOLVKHG
KDYH IRXQG WKH UHDVRQV IRU WKH ODZ ³IDFLDOO\ OHJLWLPDWH DQG ERQD ILGH´ ,Q    SURFHGXUHV DUH EHLQJ IROORZHG DQG WKDW GHYLDWLRQV ZLOO
7KH &KLQHVH ([FOXVLRQ &DVH     D VLPLODU ODZ DOWKRXJK VXEVWDQWLYH ZDV      EHFRPHNQRZQ´3UHVV(QWHU86DW7KHPRVW
XSKHOG6HH 7KH &KLQHVH ([FOXVLRQ &DVH        86 DW  ILQGLQJ D ODZ   VWULQJHQWVDIHJXDUGVIRUDGHSRUWHH³ZRXOGEHRIOLPLWHGZRUWK
SUHYHQWLQJ &KLQHVH ODERUHUV IURP HQWHULQJ WKH 8QLWHG 6WDWHV HYHQ LI WKH\
KDG SUHYLRXVO\ OLYHG WKHUH DQG KDG FHUWLILFDWHV DXWKRUL]LQJ WKHLU UHWXUQ
                                                                              LI WKH SXEOLF LV QRW SHUVXDGHG WKDW WKH VWDQGDUGV DUH EHLQJ
FRQVWLWXWLRQDO +HUH D SURFHGXUDO ODZ ZDV VWUXFN GRZQ $FFRUGLQJO\         IDLUO\ HQIRUFHG  /HJLWLPDF\ UHVWV LQ ODUJH SDUW RQ SXEOLF
D KLJKHU VWDQGDUG RI UHYLHZ PXVW KDYH EHHQ XVHG
       'HWURLW)UHH3UHVVHWDO                     1R       1R                      'HWURLW)UHH3UHVVHWDO       
         Y$VKFURIWHWDO                                                                                       Y$VKFURIWHWDO

            E   3XEOLF$FFHVV3OD\VD6LJQLILFDQW3RVLWLYH5ROHLQ       SRZHUV ZHUH OLPLWHG E\ WKH )LIWK DQG 6L[WK $PHQGPHQWV
                 'HSRUWDWLRQ+HDULQJV                                     ³%XWWRGHFODUHXQODZIXOUHVLGHQFHZLWKLQWKHFRXQWU\WREHDQ
                                                                          LQIDPRXV FULPH SXQLVKDEOH E\ GHSULYDWLRQ RI OLEHUW\ DQG
  1H[WZHWXUQWRWKH³ORJLF´SURQJZKLFKDVNV³ZKHWKHU                 SURSHUW\ZRXOGEHWRSDVVRXWRIWKHVSKHUHRIFRQVWLWXWLRQDO
SXEOLF DFFHVV SOD\V D VLJQLILFDQW SRVLWLYH UROH LQ WKH            OHJLVODWLRQXQOHVVSURYLVLRQZHUHPDGHWKDWWKHIDFWRIJXLOW
IXQFWLRQLQJ RI WKH SDUWLFXODU SURFHVV LQ TXHVWLRQ´  3UHVV       VKRXOGILUVWEHHVWDEOLVKHGE\DMXGLFLDOWULDO´,GDW
(QWHU ,,  86 DW   3XEOLF DFFHVV XQGRXEWHGO\
HQKDQFHVWKHTXDOLW\RIGHSRUWDWLRQSURFHHGLQJV0XFKRIWKH               $OWKRXJK WKH TXHVWLRQ KDG QHYHU EHHQ DGGUHVVHG
UHDVRQLQJIURP5LFKPRQG1HZVSDSHUVLVDOVRDSSOLFDEOHWR                  VSHFLILFDOO\WKHUHLVDPSOHIRXQGDWLRQWRFRQFOXGHWKDWWKH
WKLVFRQWH[W                                                             6XSUHPH&RXUWZRXOGDOVRUHFRJQL]HWKDWQRQFLWL]HQVHQMR\
                                                                          XQUHVWUDLQHG )LUVW $PHQGPHQW ULJKWV LQ GHSRUWDWLRQ
  )LUVWSXEOLFDFFHVVDFWVDVDFKHFNRQWKHDFWLRQVRIWKH              SURFHHGLQJV)RUH[DPSOHLQ%ULGJHVY:L[RQ86
([HFXWLYHE\DVVXULQJXVWKDWSURFHHGLQJVDUHFRQGXFWHGIDLUO\            DQRQFLWL]HQZDVGHSRUWHGEHFDXVHRIKLVDOOHJLDQFH
DQGSURSHUO\6HH5LFKPRQG1HZVSDSHUV86DW                   WRWKH&RPPXQLVW3DUW\,GDW7KH&RXUWLQYDOLGDWHG
QRWLQJ WKDW SXEOLF DFFHVV DVVXUHV WKDW SURFHHGLQJV DUH            WKH GHSRUWDWLRQ RQ VWDWXWRU\ JURXQGV  ,G  DW   $
FRQGXFWHG IDLUO\ LQFOXGLQJ GLVFRXUDJLQJ SHUMXU\ WKH                FRQFXUUHQFH E\ -XVWLFH 0XUSK\ KRZHYHU QRWHG WKDW
PLVFRQGXFWRISDUWLFLSDQWVDQGGHFLVLRQVEDVHGRQVHFUHWELDV            GHSRUWHHV KDG XQTXDOLILHG )LUVW $PHQGPHQW ULJKWV LQ
RU SDUWLDOLW\  ,Q DQ DUHD VXFK DV LPPLJUDWLRQ ZKHUH WKH      GHSRUWDWLRQKHDULQJV
JRYHUQPHQWKDVQHDUO\XQOLPLWHGDXWKRULW\WKHSUHVVDQGWKH
SXEOLFVHUYHDVSHUKDSVWKHRQO\FKHFNRQDEXVLYHJRYHUQPHQW                2@QFHDQDOLHQODZIXOO\HQWHUVDQGUHVLGHVLQWKLVFRXQWU\
SUDFWLFHV                                                               KHEHFRPHVLQYHVWHGZLWKWKHULJKWVJXDUDQWHHGE\WKH
                                                                            &RQVWLWXWLRQWRDOOSHRSOHZLWKLQRXUERUGHUV6XFKULJKWV
   6HFRQG RSHQQHVV HQVXUHV WKDW JRYHUQPHQW GRHV LWV MRE             LQFOXGH WKRVH SURWHFWHG E\ WKH )LUVW DQG )LIWK
SURSHUO\WKDWLWGRHVQRWPDNHPLVWDNHV³,WLVEHWWHUWKDW               $PHQGPHQWV DQG E\ WKH GXH SURFHVV FODXVH RI WKH
PDQ\>LPPLJUDQWV@VKRXOGEHLPSURSHUO\DGPLWWHGWKDQRQH                    )RXUWHHQWK $PHQGPHQW  1RQH RI WKHVH SURYLVLRQV
QDWXUDO ERUQ FLWL]HQ RI WKH 8QLWHG 6WDWHV VKRXOG EH                 DFNQRZOHGJHV DQ\ GLVWLQFWLRQ EHWZHHQ FLWL]HQV DQG
SHUPDQHQWO\ H[FOXGHG IURP KLV FRXQWU\´ .ZRFN -DQ )DW              UHVLGHQWDOLHQV7KH\H[WHQGWKHLULQDOLHQDEOHSULYLOHJHV
 86 DW   ³&RQJUHVVLRQDO RYHUVLJKW KHDULQJV FDQ             WRDOO³SHUVRQV´DQGJXDUGDJDLQVWDQ\HQFURDFKPHQWRQ
SUHYHQWIXWXUHPLVWDNHVEXWWKH\FDQGROLWWOHWRFRUUHFWSDVW             WKRVHULJKWVE\IHGHUDORUVWDWHDXWKRULW\
RQHV,QFRQWUDVWRSHQQHVVDWWKHKHDULQJVFDQDOORZPLVWDNHV
WR EH FXUHG DW RQFH´  6RF¶\ RI 3URI¶O -RXUQDOLVWV  )    ,GDW0XUSK\-FRQFXUULQJ7KLVVWDWHPHQWKDVVLQFH
6XSS DW   0RUHRYHU ³>W@KH QDWXUDO WHQGHQF\ RI           EHHQDGRSWHGE\WKHIXOOFRXUW6HH+HOOHQLF/LQHV/WG
JRYHUQPHQWRIILFLDOVLVWRKROGWKHLUPHHWLQJVLQVHFUHW7KH\           86DWQVHHDOVR5HQRY$PHULFDQ$UDE$QWL
FDQWKHUHE\DYRLGFULWLFLVPDQGSURFHHGLQIRUPDOO\DQGOHVV              'LVFULPLQDWLRQ&RPPLWWHH86*LQVEXUJ
                                                                          -FRQFXUULQJUHFRJQL]LQJ)LUVW$PHQGPHQWUHVWULFWLRQVRQ
                                                                          WKHSROLWLFDOEUDQFKHV¶DXWKRULW\RYHUGHSRUWDWLRQ
       
     ³:LWKRXW SXEOLFLW\ DOO RWKHU FKHFNV DUH LQVXIILFLHQW>@´ 5LFKPRQG
                                                                           6LPLODUO\ WKH &RXUW VHHPHG WR DFNQRZOHGJH D )LUVW
1HZVSDSHUV  86 DW  TXRWLQJ  - %(17+$0 5$7,21$/( 2)           $PHQGPHQW ULJKW LQ GHSRUWDWLRQ KHDULQJV LQ +DULVLDGHV Y
-   8',&,$/ (9,'(1&(  
    'HWURLW)UHH3UHVVHWDO                      1R       1R                          'HWURLW)UHH3UHVVHWDO       
      Y$VKFURIWHWDO                                                                                            Y$VKFURIWHWDO

6KDXJKQHVV\86/LNH%ULGJHVY:L[RQ                 EDVLF SULQFLSOHV WKDW WKH OHJLVODWXUH VKDOO DSSURSULDWHO\
WKHGHSRUWHHVLQ+DULVLDGHVZHUHGHSRUWHGIRUWKHLUDOOHJLDQFH            GHWHUPLQHWKHVWDQGDUGVRIDGPLQLVWUDWLYHDFWLRQDQGWKDW
WR WKH &RPPXQLVW 3DUW\ ZKLFK &RQJUHVV KDG IRXQG                   LQ DGPLQLVWUDWLYH SURFHHGLQJV RI D TXDVLMXGLFLDO
DGYRFDWHG JRYHUQPHQW RYHUWKURZ E\ IRUFH RU YLROHQFH                FKDUDFWHUWKHOLEHUW\DQGSURSHUW\RIWKHFLWL]HQVKDOOEH
+DULVLDGHV86DW:KLOHXSKROGLQJWKHVWDWXWHV                SURWHFWHGE\WKHUXGLPHQWDU\UHTXLUHPHQWVRIIDLUSOD\
DQGWKHGHSRUWDWLRQVDJDLQVWD)LUVW$PHQGPHQWFKDOOHQJHWKH             7KHVH GHPDQG ³D IDLU DQG RSHQ KHDULQJ´ ± HVVHQWLDO
&RXUWKHOGWKDWWKUHDWRIYLROHQFHDQGIRUFHZDVQRWSURWHFWHG            DOLNHWRWKHOHJDOYDOLGLW\RIWKHDGPLQLVWUDWLYHUHJXODWLRQ
E\ WKH )LUVW $PHQGPHQW  ,G DW  QRWLQJ WKDW WKH )LUVW     DQGWRWKHPDLQWHQDQFHRISXEOLFFRQILGHQFHLQWKHYDOXH
$PHQGPHQW ³PHDQV IUHHGRP WR DGYRFDWH RU SURPRWH                     DQGVRXQGQHVVRIWKLVLPSRUWDQWJRYHUQPHQWDOSURFHVV
&RPPXQLVP E\ PHDQV RI WKH EDOORW ER[ EXW LW GRHV QRW           6XFK D KHDULQJ KDV EHHQ GHVFULEHG DV DQ ³LQH[RUDEOH
LQFOXGHWKHSUDFWLFHRULQFLWHPHQWRIYLROHQFH´(YHQZKLOH             VDIHJXDUG´
QRW ILQGLQJ D SURWHFWHG )LUVW $PHQGPHQW ULJKW WKH &RXUW
VHHPHGWRDFNQRZOHGJHWKDWWKH)LUVW$PHQGPHQWRSHUDWHGLQ              0RUJDQY8QLWHG6WDWHV86FLWDWLRQV
GHSRUWDWLRQSURFHHGLQJV                                                RPLWWHGHPSKDVLVDGGHG
   0RUHVXSSRUWIRULQGHSHQGHQWQRQGHIHUHQWLDOUHYLHZRI               )LQDOO\ WR UHIXWH WKH KLVWRU\ RI RSHQ KHDULQJVWKH
QRQVXEVWDQWLYH LPPLJUDWLRQ ODZV FDQ EH IRXQG LQ ,16 Y         JRYHUQPHQW SRLQWV WR D VLQJOH SDVVDJH LQ D VWXG\ DERXW
&KDGD  86    &KDGD LQYROYHG D VWDWXWH          GHSRUWDWLRQRIQRQFLWL]HQVWR(XURSHGXULQJWKH
VDQGD
DOORZLQJ D FRQJUHVVLRQDO YHWR RYHU DQ\ GHFLVLRQ E\ WKH          VLQJOH 6HFRQG &LUFXLW FDVH IRU WKH SURSRVLWLRQ WKDW
$WWRUQH\*HQHUDOWKDWDOORZHGDGHSRUWDEOHDOLHQWRUHPDLQLQ           GHSRUWDWLRQ KHDULQJV WRRN SODFH LQ D YDULHW\ RI VHWWLQJV
WKH8QLWHG6WDWHV7KH&RXUWKHOGWKDWWKHODZYLRODWHGWKH            LQFOXGLQJ SULVRQV KRVSLWDOV DQG KRPHV  6HH - &ODUN
3UHVHQWPHQW&ODXVH6HHLGDW7KHJRYHUQPHQWLQSDUW          'HSRUWDWLRQRI$OLHQVIURPWKH8QLWHG6WDWHVWR(XURSH
DUJXHG WKDW WKH\ ZHUH HQWLWOHG WR GHIHUHQFH GXH WR WKHLU       8QLWHG6WDWHV H[UHO&LFFHUHOOLY&XUUDQ)G
SOHQDU\SRZHURYHULPPLJUDWLRQ7KH&RXUWKRZHYHUVWDWHG              G &LU  ILQGLQJ WKDW GHSRUWDWLRQ KHDULQJV
                                                                        PD\EHKHOGLQSULVRQ+RZHYHUQHLWKHURIWKHVHVRXUFHV
  7KHSOHQDU\DXWKRULW\RI&RQJUHVVRYHUDOLHQVXQGHU$UW              VSHDNWRWKHQRUP&HUWDLQO\ZKLOHWKHVHH[DPSOHVPLJKW
  ,FOLVQRWRSHQWRTXHVWLRQEXWZKDWLVFKDOOHQJHG         KDYH EHHQH[FHSWLRQDOFDVHVQHLWKHURIWKHVHVRXUFHVHYHQ
  KHUHLVZKHWKHU&RQJUHVVKDVFKRVHQDFRQVWLWXWLRQDOO\                KLQW WKDW WKH SXEOLF FRXOG QRW DWWHQG D KHDULQJ DW D SULVRQ
  SHUPLVVLEOHPHDQVRILPSOHPHQWLQJWKDWSRZHU$VZH                  KRVSLWDORUKRPH&HUWDLQO\RQHFRXOGLPDJLQHIDPLO\DQG
  PDGH FOHDU LQ %XFNOH\ Y 9DOHR  86             IULHQGVEHLQJSUHVHQWDWVRPHRIWKHVHSODFHV)LQDOO\WKH
  ³&RQJUHVVKDVSOHQDU\DXWKRULW\LQDOOFDVHVLQZKLFKLW              VWXG\FLWHGE\WKH*RYHUQPHQWSRLQWVRXWWKDWPHPEHUVRI
  KDVVXEVWDQWLYHOHJLVODWLYHMXULVGLFWLRQVRORQJDVWKH         &RQJUHVVOLNH3ODLQWLII&RQ\HUVVRPHWLPHVDWWHQGHGRUVHQW
  H[HUFLVH RI WKDW DXWKRULW\ GRHV QRW RIIHQG VRPH RWKHU         UHSUHVHQWDWLYHVWRVXFKKHDULQJV6HH&ODUNVXSUDDW
  FRQVWLWXWLRQDOUHVWULFWLRQ´
&KDGD86DW                                                  
                                                                                  W EHVW WKH *RYHUQPHQW¶V FODLPHG ³KLVWRULFDO SURRI´ VKRZV RQO\


  0RUHUHFHQWO\WKH6XSUHPH&RXUWKDVDJDLQDSSOLHGQRQ
                                                                        WKDW LQ VRPH FDVHV WKHUH PD\ QRW EH PXFK KLVWRULFDO UHFRUG 7KLV GRHV QRW
                                                                        PHDQ KRZHYHU WKDW WKHUH ZDV QRW D KLVWRULFDO SUDFWLFH RI RQH NLQG RU WKH
GHIHUHQWLDO UHYLHZ WR QRQVXEVWDQWLYH LPPLJUDWLRQ ODZ  ,Q       RWKHU ,Q VXFK FDVHV LW PDNHV PRUH VHQVH WR ORRN WR PRUH UHFHQW SUDFWLFH
                                                                        VLPLODU SURFHHGLQJV DQG FRQFHQWUDWH RQ WKH ³ORJLF´ SRUWLRQ RI WKH WHVW
    'HWURLW)UHH3UHVVHWDO                    1R      1R                      'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                     Y$VKFURIWHWDO

SXQLVKPHQW  6HH )LUVW $PHQGPHQW &RDOLWLRQ  )G DW      =DGY\GDV Y 'DYLV  86   WZR QRQFLWL]HQV
                                                                 ZHUH EHLQJ KHOG LQGHILQLWHO\ EH\RQG WKH QRUPDO VWDWXWRU\
                                                                     UHPRYDO SHULRG RI QLQHW\ GD\V EHFDXVH QR FRXQWU\ ZRXOG
   $V VWDWHG HDUOLHU WR SDUDSKUDVH WKH 6XSUHPH &RXUW        DFFHSWWKHP$SRVWUHPRYDOSHULRGVWDWXWHDXWKRUL]HGVXFK
GHSRUWDWLRQKHDULQJV³ZDONWDONDQGVTXDZN´YHU\PXFKOLNH         GHWHQWLRQ7KHLVVXHKRZHYHUZDVZKHWKHUWKHSRVWUHPRYDO
D MXGLFLDO SURFHHGLQJ  6XEVWDQWLYHO\ ZH ORRN WR RWKHU      VWDWXWH DXWKRUL]HG D GHWHQWLRQ LQGHILQLWHO\ RU IRU D SHULRG
SURFHHGLQJVWKDWKDYHWKHVDPHHIIHFWDVGHSRUWDWLRQ+HUH         UHDVRQDEO\QHFHVVDU\WRVHFXUHUHPRYDO7KHODQJXDJHRIWKH
WKHRQO\RWKHUIHGHUDOFRXUWWKDWFDQHQWHUDQRUGHURIUHPRYDO      VWDWXWH VHW QR VXFK OLPLW  7KH &RXUW UHDG DQ LPSOLFLW
LV D 8QLWHG 6WDWHV 'LVWULFW &RXUW GXULQJ VHQWHQFLQJ LQ D    UHDVRQDEOHQHVV OLPLW LQWR WKH VWDWXWH WR DYRLG ³VHULRXV
FULPLQDOWULDO6HH86&$F$WFRPPRQ         FRQVWLWXWLRQDOSUREOHPV´,GDW6LJQLILFDQWO\WKH&RXUW
ODZ EHJLQQLQJ ZLWK WKH 7UDQVSRUWDWLRQ $FW RI  WKH      GLVPLVVHGWKHJRYHUQPHQW¶VDUJXPHQWWKDW&RQJUHVV¶VSOHQDU\
(QJOLVKFULPLQDOFRXUWVFRXOGHQWHUDQRUGHURIWUDQVSRUWDWLRQ       SRZHU WR FUHDWH LPPLJUDWLRQ ODZ UHTXLUHG GHIHUHQFH WR WKH
RUEDQLVKPHQWDVDVHQWHQFHLQDFULPLQDOWULDO6HHJHQHUDOO\      SROLWLFDO EUDQFKHV¶ GHFLVLRQPDNLQJ  ,G DW   7KH
-DYLHU%OHLFKPDU'HSRUWDWLRQDV3XQLVKPHQW$+LVWRULFDO            &RXUWUHSHDWHGWKHPDQWUDWKDWWKHSOHQDU\SRZHUZDV³VXEMHFW
$QDO\VLVRIWKH%ULWLVK3UDFWLFHRI%DQLVKPHQWDQGLWV,PSDFW        WRLPSRUWDQWFRQVWLWXWLRQDOOLPLWDWLRQV´,GDWFLWLQJ,16
RQ0RGHUQ&RQVWLWXWLRQDO/DZ*(2 ,00,*5/-              Y &KDGD  86    7KH &KLQHVH
FLWLQJ$ 52*(5 (.5,&+ %281' )25 $0(5,&$               ([FOXVLRQ&DVH86
7+( 75$163257$7,21 2) %5,7,6+ &219,&76 72 7+(
&2/21,(6    $V 5LFKPRQG 1HZVSDSHUV               7KH*RYHUQPHQWFRUUHFWO\QRWHVWKDWWKH&RXUWLQ=DGY\GDV
GLVFXVVHGLQJUHDWOHQJWKWKHVHW\SHVRIFULPLQDOSURFHHGLQJV       WZLFH LQGLFDWHG WKDW LW PLJKW EH GHIHUHQWLDO LQ VLWXDWLRQV
KDYHKLVWRULFDOO\EHHQRSHQ5LFKPRQG1HZVSDSHUV86          LQYROYLQJWHUURULVP6HHLGDW³QRWLQJWKDW>W@KH
DW                                                           SURYLVLRQDXWKRUL]LQJGHWHQWLRQGRHVQRWDSSO\QDUURZO\WRµD
                                                                     VPDOO VHJPHQW RI SDUWLFXODUO\ GDQJHURXV LQGLYLGXDOV¶ VD\
   ,WEHDUVQRWHWKDWWKHKLVWRU\RIDGPLQLVWUDWLYHSURFHHGLQJV      VXVSHFWHGWHUURULVWVEXWEURDGO\WRDOLHQVRUGHUHGUHPRYHGIRU
LVEULVNO\HYROYLQJWRHPEUDFHRSHQKHDULQJV6HH.HQQHWK         PDQ\DQGYDULRXVUHDVRQVLQFOXGLQJWRXULVWYLVDYLRODWLRQV´
&XOS'DYLV$GPLQLVWUDWLYH/DZ7UHDWLVHDW            DQGQRWLQJWKDW³1HLWKHUGRZHFRQVLGHUWHUURULVPRURWKHU
G HG  ³7KH SUHYDLOLQJ WHQGHQF\ >LV@ WR RSHQ DOO    VSHFLDO FLUFXPVWDQFHV ZKHUH VSHFLDO DUJXPHQWV PLJKW EH
KHDULQJVRIDVRPHZKDWIRUPDOFKDUDFWHURYHUULGLQJLQWHUHVW         PDGHIRUIRUPVRISUHYHQWDWLYHGHWHQWLRQDQGIRUKHLJKWHQHG
LQ SULYDF\ DQG LQ FRQILGHQWLDOLW\´  7KXV WKH ³IDYRUDEOH   GHIHUHQFH WR WKH MXGJPHQWV RI WKH SROLWLFDO EUDQFKHV ZLWK
MXGJPHQWRIH[SHULHQFH´FRXQVHOVWKDWRSHQQHVVEHWWHUVHUYHV         UHVSHFWWRPDWWHUVRIQDWLRQDOVHFXULW\´+RZHYHUQRWKLQJ
IRUPDODGPLQLVWUDWLYHKHDULQJV6HH5LFKPRQG1HZVSDSHUV            LQ=DGY\GDVLQGLFDWHVWKDWJLYHQVXFKDVLWXDWLRQWKH&RXUW
86DWVHHDOVR)LW]JHUDOGY+DPSWRQ)G            ZRXOGGHIHUWRWKHSROLWLFDOEUDQFKHV¶GHWHUPLQDWLRQRIZKR
  '& &LU  KROGLQJ WKDW FORVLQJ FLYLO     EHORQJV LQ WKDW ³VPDOO VHJPHQW RI SDUWLFXODUO\ GDQJHURXV
VHUYDQW¶VWHUPLQDWLRQKHDULQJYLRODWHGGXHSURFHVV$VWKH         LQGLYLGXDOV´ ZLWKRXW MXGLFLDO UHYLHZ RI WKH LQGLYLGXDO
6XSUHPH&RXUWDSWO\UHFRJQL]HGLQ
  7KH YDVW H[SDQVLRQ RI WKLV ILHOG RI DGPLQLVWUDWLYH
  UHJXODWLRQLQUHVSRQVHWRWKHSUHVVXUHRIVRFLDOQHHGVLV
  PDGH SRVVLEOH XQGHU RXU V\VWHP E\ DGKHUHQFH WR WKH
       'HWURLW)UHH3UHVVHWDO                            1R       1R                     'HWURLW)UHH3UHVVHWDO     
         Y$VKFURIWHWDO                                                                                             Y$VKFURIWHWDO

FLUFXPVWDQFHV RI HDFK FDVH VRPHWKLQJ WKDW WKH &UHSS\                    HYLGHQFHLVFUHGLEOHDQGWKHZHLJKWWREHJLYHQWKDWHYLGHQFH
GLUHFWLYHVWULNLQJO\ODFNV7KH&RXUWUHSHDWHGWKHLPSRUWDQFH                   VKDOOEHZLWKLQWKHVROHGLVFUHWLRQRIWKH$WWRUQH\*HQHUDO´
RI VWURQJ SURFHGXUDO SURWHFWLRQV ZKHQ FRQVWLWXWLRQDO ULJKWV                86&D%Y³7KH$WWRUQH\*HQHUDO
ZHUH LQYROYHG ³>7@KH &RQVWLWXWLRQ PD\ ZHOO SUHFOXGH                       KDVVROHGLVFUHWLRQWRZDLYHFODXVHL´7RWKHH[WHQWWKDW
JUDQWLQJµDQDGPLQLVWUDWLYHERG\WKHXQUHYLHZDEOHDXWKRULW\                      WKHLU DFWLRQV ZHUH DPELJXRXV WKH 6XSUHPH &RXUW KDV
WRPDNHGHWHUPLQDWLRQVLPSOLFDWLQJIXQGDPHQWDOULJKWV¶´6HH                    UHSHDWHG ³WKH ORQJ VWDQGLQJ SULQFLSOH RI FRQVWUXLQJ DQ\
LG DW  TXRWLQJ 6XSHULQWHQGHQW 0DVV &RUU ,QVW DW                 OLQJHULQJDPELJXLWLHVLQGHSRUWDWLRQVWDWXWHVLQIDYRURIWKH
:DOSROHY+LOO862¶&RQQRU-                           DOLHQ´  6HH ,16 Y &DUGR]D)RQVHFD  86  
                                                                                 FLWLQJ,16Y(UULFR86VHH
   ,PSRUWDQWO\WKH&UHSS\GLUHFWLYHGRHVQRWDSSO\WR³DVPDOO                  DOVR&RVWHOORY,1686)RQJ+DZ
VHJPHQWRISDUWLFXODUO\GDQJHURXV´LQIRUPDWLRQEXWDEURDG                     7DQY3KHODQ86
LQGLVFULPLQDWH UDQJH RI LQIRUPDWLRQ LQFOXGLQJ LQIRUPDWLRQ
OLNHO\ WR EH HQWLUHO\ LQQRFXRXV  6LPLODUO\ QR GHILQDEOH                  0RUHRYHU WKH KLVWRU\ RI LPPLJUDWLRQ ODZ LQIRUPV
VWDQGDUGV XVHG WR GHWHUPLQH ZKHWKHU D FDVH LV RI  ³VSHFLDO             &RQJUHVV¶VOHJLVODWLRQ2SHQKHDULQJVDSDUWIURPWKHLUYDOXH
LQWHUHVW´ KDYH EHHQ DUWLFXODWHG  1RWKLQJ LQ WKH &UHSS\                  WR WKH FRPPXQLW\ KDYH ORQJ EHHQ FRQVLGHUHG WR DGYDQFH
GLUHFWLYH FRXQVHOV WKDW LW LV OLPLWHG WR ³D VPDOO VHJPHQW RI           IDLUQHVVWRWKHSDUWLHV6HHJHQHUDOO\5LFKPRQG1HZVSDSHUV
SDUWLFXODUO\GDQJHURXVLQGLYLGXDOV´,QIDFWWKH*RYHUQPHQW                    86$GGLWLRQDOO\&RQJUHVVKDVORQJEHHQDZDUH
VRPXFKDVDUJXHVWKDWFHUWDLQQRQFLWL]HQVNQRZQWRKDYHQR                     WKDW GHSRUWHHV DUH FRQVWLWXWLRQDOO\ JXDUDQWHHG JUHDWHU
OLQNVWRWHUURULVPZLOOEHGHVLJQDWHG³VSHFLDOLQWHUHVW´FDVHV                  SURFHGXUDOULJKWVWKDQWKRVHH[FOXGHGXSRQLQLWLDOHQWU\6HH
6XSSRVHGO\ FORVLQJ D PRUH WDUJHWHG FODVV ZRXOG DOORZ                     HJ([UHO0H]HL86DWUHYLHZLQJWKLVKLVWRU\
WHUURULVWVWRGUDZLQIHUHQFHVIURPZKLFKKHDULQJVDUHRSHQ                       7KHUHIRUH&RQJUHVVOLNHO\OHJLVODWHGNH\GLIIHUHQFHVEHWZHHQ
DQGZKLFKDUHFORVHG                                                            ERWKSURFHGXUHVDFFRUGLQJO\
   :KLOHZHV\PSDWKL]HDQGVKDUHWKH*RYHUQPHQW¶VIHDUWKDW                        1H[W UHO\LQJ RQ &DSLWDO &LWLHV 0HGLD ,QF WKH
GDQJHURXVLQIRUPDWLRQPLJKWEHGLVFORVHGLQVRPHRIWKHVH                        *RYHUQPHQWLPSHUPLVVLEO\H[SDQGVWKHUHOHYDQWLQTXLU\E\
KHDULQJV ZH IHHO WKDW WKH RUGLQDU\ SURFHVV RI GHWHUPLQLQJ               DUJXLQJ WKDW WKHUH ZDV QR FRPPRQ ODZ ULJKW RI DFFHVV WR
ZKHWKHU FORVXUH LV ZDUUDQWHG RQ D FDVHE\FDVH EDVLV                      DGPLQLVWUDWLYHSURFHHGLQJV)LUVWWKLVDUJXPHQWLJQRUHVWKH
VXIILFLHQWO\ DGGUHVVHV WKHLU FRQFHUQV  8VLQJ WKLV VWULFWHU               IDFWWKDWWKHPRGHUQDGPLQLVWUDWLYHVWDWHLVDQHQWLW\XQNQRZQ
VWDQGDUGGRHVQRWPHDQWKDWLQIRUPDWLRQKHOSIXOWRWHUURULVWV                    WRWKH)UDPHUVRIWKH)LUVW$PHQGPHQW7KLVDUJXPHQWDOVR
ZLOOEHGLVFORVHGRQO\WKDWWKH*RYHUQPHQW PXVWEHPRUH                        IDLOV WR UHFRJQL]H WKH HYROYLQJ QDWXUH RI RXU JRYHUQPHQW
WDUJHWHGDQGSUHFLVHLQLWVDSSURDFK*LYHQWKHLPSRUWDQFHRI                   $GPLQLVWUDWLYHSURFHHGLQJVFRPHLQDOOVKDSHVDQGVL]HV7R
WKHFRQVWLWXWLRQDOULJKWVLQYROYHGVXFKVDIHJXDUGVPXVWEH                      WKHH[WHQWWKDWZHORRNWRVLPLODUSURFHHGLQJVZHVKRXOGORRN
                                                                                 WRSURFHHGLQJVWKDWDUHVLPLODULQIRUPDQGVXEVWDQFH7KLV
                                                                                 ZDV WKH DSSURDFK WDNHQ E\ WKH 7KLUG &LUFXLW LQ 7KH )LUVW
                                                                                 $PHQGPHQW &RDOLWLRQ  ,Q WKDW FDVH ZKHQ DQDO\]LQJ WKH
     
      ,W VKRXOG DOVR EH QRWHG WKDW WKLV ODQJXDJH FRQFHUQLQJ WHUURULVP ZDV
                                                                                 KLVWRU\ SURQJ RI WKH WHVW WKH 7KLUG &LUFXLW FRPSDUHG DQ
VWULFWO\ GLFWD   ,Q   1HZ    8QLWHG 6WDWHV WKH &RXUW DSSOLHG QR
                                                                                 DGPLQLVWUDWLYHGLVFLSOLQDU\ERDUG¶VIXQFWLRQWRWKDWRIDJUDQG
GHIHUHQWLDO UHYLHZ WR WKH *RYHUQPHQW¶V DFWLRQV ZKHQ IDFHG ZLWK D QDWLRQDO        MXU\ EHFDXVH ERWK FRXOG RQO\ UHFRPPHQG QRW LPSRVH
VHFXULW\ WKUHDW   6HH 1HZ   86 
    'HWURLW)UHH3UHVVHWDO                    1R      1R                    'HWURLW)UHH3UHVVHWDO    
      Y$VKFURIWHWDO                                                                                   Y$VKFURIWHWDO

  1RQHWKHOHVVGHSRUWDWLRQSURFHHGLQJVKLVWRULFDOO\KDYHEHHQ        YLJRURXVO\ JXDUGHG OHVW WKH )LUVW $PHQGPHQW WXUQ LQWR
RSHQ  $OWKRXJK H[FHSWLRQV PD\ KDYH EHHQ DOORZHG WKH        DQRWKHUEDODQFLQJWHVW,QWKHZRUGVRI-XVWLFH%ODFN
JHQHUDOSROLF\KDVEHHQRQHRIRSHQQHVV7KHILUVWJHQHUDO
LPPLJUDWLRQDFWZDVHQDFWHGLQ6HH.OHLQGLHQVW             7KHZRUGµVHFXULW\¶LVDEURDGYDJXHJHQHUDOLW\ZKRVH
86 DW   5HSHDWHGO\ &RQJUHVV KDV HQDFWHG VWDWXWHV        FRQWRXUV VKRXOG QRW EH LQYRNHG WR DEURJDWH WKH
FORVLQJH[FOXVLRQKHDULQJV6HHHJ7UHDVXU\'HSDUWPHQW            IXQGDPHQWDOODZHPERGLHGLQWKH)LUVW$PHQGPHQW7KH
,PPLJUDWLRQ /DZV DQG 5HJXODWLRQV  :DVKLQJWRQ '&             JXDUGLQJ RI PLOLWDU\ DQG GLSORPDWLF VHFUHWV DW WKH
*RYHUQPHQW 3ULQWLQJ 2IILFH  $FW RI 0DUFK           H[SHQVHRILQIRUPHGUHSUHVHQWDWLYHJRYHUQPHQWSURYLGHV
&K6WDWUHTXLULQJH[FOXVLRQKHDULQJV           QRUHDOVHFXULW\IRURXU5HSXEOLF
WR EH KHOG ³VHSDUDWH DQG DSDUW´ IURP WKH SXEOLF 
,PPLJUDWLRQDQG1DWLRQDOLW\$FW6WDW6HFWLRQ           1HZ7LPHV86DW%ODFN-FRQFXUULQJ
VDPH1RQHRIWKHVHVWDWXWHVKRZHYHUKDVHYHUUHTXLUHG
FORVXUHRIGHSRUWDWLRQKHDULQJV6LQFH,16UHJXODWLRQV           7KH*RYHUQPHQWFLWHVRWKHUFDVHVWKDWLWFODLPVVXSSRUWLWV
KDYH H[SOLFLWO\ UHTXLUHG GHSRUWDWLRQ SURFHHGLQJV WR EH         YLHZWKDWHYHQSURFHGXUDOLPPLJUDWLRQODZVDUHHQWLWOHGWRD
SUHVXPSWLYHO\RSHQ6HH&)56LQFHWKDWWLPH          GHIHUHQWLDOVWDQGDUGRIUHYLHZ+RZHYHUWKRVHFDVHVLQYROYH
&RQJUHVVKDVUHYLVHGWKH,PPLJUDWLRQDQG1DWLRQDOLW\$FWDW          HLWKHUVXEVWDQWLYHLPPLJUDWLRQVODZVGHWHUPLQLQJZKRJHWV
OHDVWWLPHVZLWKRXWLQGLFDWLQJWKDWWKH,16KDGMXGJHGWKHLU      GHSRUWHGVHH$OPDULRY$WWRUQH\*HQHUDO)GWK
LQWHQW LQFRUUHFWO\  6HH 8QLWHG 6WDWHV 'HSW RI -XVWLFH     &LUUHTXLULQJGHSRUWDWLRQRISHUVRQVPDUULHGGXULQJ
,PPLJUDWLRQ DQG 1DWXUDOL]DWLRQ 6HUYLFH ,PPLJUDWLRQ DQG         WKHLU GHSRUWDWLRQ SURFHHGLQJV RU QRQVXEVWDQWLYH
1DWXUDOL]DWLRQ/HJLVODWLRQIURPWKH6WDWLVWLFDOODVW      LPPLJUDWLRQ ODZV ZKHUH QR FRQVWLWXWLRQDO ULJKW ZDV
P R G L I L H G               K W W S                 UHFRJQL]HG6HH5HQRY)ORUHV86ILQGLQJ
ZZZLQVXVGRMJRYJUDSKLFVDERXWLQVVWDWLVWLFVOHJLVKLVW          WKDWWKHDXWKRULW\RIWKH([HFXWLYHWRGHWHUPLQHZKHWKHUDQG
LQGH[KWP!³6WDWLVWLFDO                                 RQ ZKDW WHUPV D GHWDLQHG QRQFLWL]HQ VKRXOG EH UHOHDVHG
                                                                     SHQGLQJDKHDULQJLPSOLFDWHVQRIXQGDPHQWDOULJKWRURWKHU
  7KH *RYHUQPHQW DUJXHV WKDW WKH KLVWRU\ RI H[SOLFLWO\        &RQVWLWXWLRQDOSURWHFWLRQ+HUHKRZHYHUZHDUHIDFHGZLWK
FORVLQJ H[FOXVLRQ KHDULQJV ZKLOH QRW VSHFLI\LQJ WKDW          DVWULFWO\QRQVXEVWDQWLYHUHJXODWLRQWKDWFRXOGLPSDFWJUHDWO\
GHSRUWDWLRQKHDULQJVEHFORVHGGRHVQRWVKRZWKDW&RQJUHVV          XSRQD)LUVW$PHQGPHQWULJKW
LQWHQGHG GHSRUWDWLRQ KHDULQJV WR EH RSHQ  ,QVWHDG WKH
*RYHUQPHQWFRQWHQGVWKLVGHPRQVWUDWHVWKDW&RQJUHVVWRRN              2WKHUFRXUWVRIDSSHDOVKDYHVLPLODUO\KHOGWKDWFRXUWVPD\
WKH ,16¶V GLVFUHWLRQ DZD\ IRU H[FOXVLRQ KHDULQJV DQG          UHYLHZ LPPLJUDWLRQ SURFHGXUHV ZLWK JUHDWHU VFUXWLQ\ WKDQ
VSHFLILFDOO\JDYHWKHPGLVFUHWLRQWRRSHQRUFORVHGHSRUWDWLRQ       VXEVWDQWLYH LPPLJUDWLRQ GHFLVLRQV RU ODZV  6HH +RDQJ
KHDULQJV:HILQGWKH*RYHUQPHQW¶VUHDGLQJXQSHUVXDVLYH            Y&RPIRUW)GWK&LU Zamora-
+DYLQJH[SOLFLWO\FORVHGH[FOXVLRQKHDULQJVLWZRXOGKDYH           Garcia v. INS, 737 F.2d 488, 490-92 (5th Cir. 1984); see also
EHHQ HDV\ HQRXJK IRU &RQJUHVV H[SUHVVO\ WR VWDWH WKDW WKH   Rodriguez-Reyes v. INS, 983 F.2d 1068 (6th Cir. 1993) (per
$WWRUQH\ *HQHUDO KDG VXFK GLVFUHWLRQ ZLWK UHVSHFW WR          curiam).
GHSRUWDWLRQKHDULQJV%XWLWGLGQRW7KH,PPLJUDWLRQDQG
1DWLRQDOLW\$FWLVUHSOHWHZLWKH[DPSOHVZKHUHGLVFUHWLRQLV                F   7KH*RYHUQPHQW¶V5HPDLQLQJ$UJXPHQW
VSHFLILFDOO\GHOHJDWHGWRWKH$WWRUQH\*HQHUDO6HHHJ
86&D-³7KHGHWHUPLQDWLRQRIZKDW             )LQDOO\ WKH *RYHUQPHQW DUJXHV WKDW WKLV GLVWLQFWLRQ
                                                                     EHWZHHQVXEVWDQWLYHDQGQRQVXEVWDQWLYHLPPLJUDWLRQODZV
    'HWURLW)UHH3UHVVHWDO                  1R      1R                     'HWURLW)UHH3UHVVHWDO      
      Y$VKFURIWHWDO                                                                                  Y$VKFURIWHWDO

³IDLOV WR DFNQRZOHGJH WKDW SURFHGXUDO UHTXLUHPHQWV RIWHQ     -XVWLFH%UHQQDQ¶VIRUPXODWLRQ*OREH1HZVSDSHUV86
UHIOHFW DQG HQFRPSDVV VXEVWDQWLYH FKRLFHV´ DQG WKDW LW    DWVDPH6SHFLILFDOO\-XVWLFH%UHQQDQRSLQHG
³PDNHVQRVHQVH´6HH*RY¶W%ULHIDW7KLVFRQWHQWLRQ
VWULNHVXVDVSURIRXQGO\XQGHPRFUDWLFLQWKDWLWLJQRUHVWKH         )LUVWWKHFDVHIRUDULJKWRIDFFHVVKDVVSHFLDOIRUFHZKHQ
EDVLFFRQFHSWRIFKHFNVDQGEDODQFHV0RUHIXQGDPHQWDOO\           GUDZQ IURP DQ HQGXULQJ DQG YLWDO WUDGLWLRQ RI SXEOLF
WKRXJKZHUHWKHSROLWLFDOEUDQFKHV¶GHFLVLRQVQRWVXEMHFWWR        HQWUHHWRSDUWLFXODUSURFHHGLQJVRULQIRUPDWLRQ&I,QUH
FHUWDLQEDVLFSURFHGXUDOUHTXLUHPHQWVWKHJRYHUQPHQWFRXOG          :LQVKLS866XFKDWUDGLWLRQ
DFWDUELWUDULO\DQGEHKLQGFORVHGGRRUVOHDYLQJXQVHWWOHGWKH       FRPPDQGV UHVSHFW LQ SDUW EHFDXVH WKH &RQVWLWXWLRQ
OLYHVRIWKRXVDQGVRILPPLJUDQWV(YHQWKRXJKWKHSROLWLFDO         FDUULHV WKH JORVV RI KLVWRU\  0RUH LPSRUWDQWO\ D
EUDQFKHV PD\ KDYH XQIHWWHUHG GLVFUHWLRQ WR GHSRUW DQG         WUDGLWLRQRIDFFHVVLELOLW\LPSOLHVWKHIDYRUDEOHMXGJPHQW
H[FOXGHFHUWDLQSHRSOHUHTXLULQJWKH*RYHUQPHQWWRDFFRXQW          RI H[SHULHQFH  6HFRQG WKH YDOXH RI DFFHVV PXVW EH
IRUWKHLUFKRLFHVDVVXUHVDQLQIRUPHGSXEOLFDIRXQGDWLRQDO       PHDVXUHG LQ VSHFLILFV  $QDO\VLV LV QRW DGYDQFHG E\
SULQFLSOHRIGHPRFUDF\                                            UKHWRULFDO VWDWHPHQWV WKDW DOO LQIRUPDWLRQ EHDUV XSRQ
                                                                     SXEOLF LVVXHV ZKDW LV FUXFLDO LQ LQGLYLGXDO FDVHV LV
   8QGRXEWHGO\KRZHYHUZKHUHDFRQVWLWXWLRQDOULJKWLVQRW         ZKHWKHU DFFHVV WR SDUWLFXODU JRYHUQPHQW SURFHVV LV
LPSOLFDWHGWKHSROLWLFDOEUDQFKHVUHWDLQXQIHWWHUHGGLVFUHWLRQ      LPSRUWDQWLQWHUPVRIWKDWYHU\SURFHVV
WR GHWHUPLQH ERWK VXEVWDQWLYH DQG QRQVXEVWDQWLYH
LPPLJUDWLRQSROLF\DQGODZV6HHHJ*DOYDQY3UHVV      5LFKPRQG 1HZVSDSHUV  86 DW  %UHQQDQ -
86ILQGLQJWKDWWKH([3RVW)DFWR&ODXVH       FRQFXUULQJHPSKDVLVDGGHG7KHUHIRUHDOWKRXJKKLVWRULFDO
DSSO\LQJRQO\WRFULPLQDOFDVHVGRHVQRWDSSO\LQGHSRUWDWLRQ     FRQWH[W LV LPSRUWDQW D EULHI KLVWRULFDO WUDGLWLRQ PLJKW EH
FDVHVEHLQJFLYLOLQQDWXUH7KH&UHSS\GLUHFWLYHKRZHYHU     VXIILFLHQW WR HVWDEOLVK D )LUVW $PHQGPHQW ULJKW RI DFFHVV
LVVWULFWO\QRQVXEVWDQWLYHDQGLID)LUVW$PHQGPHQWULJKWRI     ZKHUH WKH EHQHILFLDO HIIHFWV RI DFFHVV WR WKDW SURFHVV DUH
DFFHVVH[LVWVWKH*RYHUQPHQWPXVWVKRZWKDWLWLVDQDUURZO\      RYHUZKHOPLQJDQGXQFRQWUDGLFWHG6HHLG$FFRUGLQJO\WKH
WDLORUHGPHDQVRIDGYDQFLQJDFRPSHOOLQJLQWHUHVW6HH*OREH      6XSUHPH &RXUW KDV FDOOHG ERWK SURQJV RI WKH WHVW
1HZVSDSHU86DW                                        ³FRPSOLPHQWDU\FRQVLGHUDWLRQV´3UHVV(QWHU,,86DW
                                                                     7KLV FRPSRUWV ZLWK WKH &RXUW¶V YLHZ WKDW WKH )LUVW
        $33/,&$%,/,7< 2) 5,&+021' 1(:63$3(56                     $PHQGPHQWFRQFHUQV³EURDGSULQFLSOHV´*OREH1HZVSDSHUV
                                                                    86 DW  DSSOLFDEOH WR FRQWH[WV QRW NQRZQ WR WKH
  :HQH[WFRQVLGHUZKHWKHUWKH)LUVW$PHQGPHQWDIIRUGVWKH         )UDPHUV6HHHJ(U]QR]QLNY-DFNVRQYLOOH86
SUHVVDQGSXEOLFDULJKWRIDFFHVVWRGHSRUWDWLRQKHDULQJV7KH    DSSO\LQJ )LUVW $PHQGPHQW SURWHFWLRQ WR GULYHLQ
1HZVSDSHU3ODLQWLIIVDUJXHWKDWWKHULJKWRIDFFHVVVKRXOGEH      PRYLHWKHDWHUV+RZHYHUZHDUHPLQGIXOWKDW³>D@KLVWRULFDO
JRYHUQHGE\WKHVWDQGDUGVVHWIRUWKLQ5LFKPRQG1HZVSDSHUV        WUDGLWLRQRIDWOHDVWVRPHGXUDWLRQLVREYLRXVO\QHFHVVDU\
,QFY9LUJLQLD86DQGLWVSURJHQ\7KH       >RU@QRWKLQJZRXOGVHSDUDWHWKHMXGLFLDOWDVNRIFRQVWLWXWLRQDO
*RYHUQPHQW RQ WKH RWKHU KDQG FRQWHQGV WKDW 5LFKPRQG       LQWHUSUHWDWLRQ IURP WKH SROLWLFDO WDVN RI HQDFWLQJ ODZV
1HZVSDSHUV DQG LWV SURJHQ\ DUH OLPLWHG WR MXGLFLDO          FXUUHQWO\GHHPHGHVVHQWLDO´,QUH7KH5HSRUWHUV&RPPIRU
SURFHHGLQJVDQGWKHUHIRUHWKHVWDQGDUGVDUWLFXODWHGLQWKHVH     )UHHGRPRIWKH3UHVV)G'&&LU
FDVHV GR QRW DSSO\ WR GHSRUWDWLRQ KHDULQJV ZKLFK DUH      6FDOLD-
DGPLQLVWUDWLYHSURFHHGLQJV$FFRUGLQJWRWKH*RYHUQPHQW
UHYLHZRIFODLPVRIDFFHVVWRDGPLQLVWUDWLYHSURFHHGLQJVDUH
    'HWURLW)UHH3UHVVHWDO                    1R       1R                     'HWURLW)UHH3UHVVHWDO     
      Y$VKFURIWHWDO                                                                                     Y$VKFURIWHWDO

       D   'HSRUWDWLRQ3URFHHGLQJV+DYH%HHQ7UDGLWLRQDOO\           JRYHUQHG E\ WKH PRUH GHIHUHQWLDO VWDQGDUG DUWLFXODWHG LQ
            $FFHVVLEOHWRWKH3XEOLF                                  +RXFKLQV Y .4(' ,QF  86    7KH
                                                                      *RYHUQPHQWDOVRDUJXHVWKDWHYHQLIWKHVWDQGDUGDUWLFXODWHG
    ³>%@HFDXVHDµWUDGLWLRQRIDFFHVVLELOLW\LPSOLHVWKHIDYRUDEOH    LQ5LFKPRQG1HZVSDSHUVDQGLWVSURJHQ\LVWKHDSSURSULDWH
MXGJPHQWRIH[SHULHQFH¶*OREH1HZVSDSHU86DW             WHVWWKH1HZVSDSHU3ODLQWLIIVFDQQRWGHPRQVWUDWHDULJKWRI
TXRWLQJ5LFKPRQG1HZVSDSHUV,QFY9LUJLQLD86              DFFHVV WR GHSRUWDWLRQ KHDULQJV E\ WKH VWDQGDUGV DUWLFXODWHG
%UHQQDQ-FRQFXUULQJZHFRQVLGHU        WKHUHLQ
ZKHWKHUWKHSODFHDQGSURFHVVKDYHKLVWRULFDOO\EHHQRSHQ
WRWKHSUHVVDQGJHQHUDOSXEOLF´3UHVV(QWHU,,86DW          :HGRQRWDJUHHWKDWWKHVWDQGDUGDUWLFXODWHGLQ+RXFKLQV
                                                                    LV WKH DSSOLFDEOH VWDQGDUG IRU UHYLHZLQJ )LUVW $PHQGPHQW
                                                                      FODLPVRIDFFHVVWRDGPLQLVWUDWLYHSURFHHGLQJV)LUVWZHILQG
  7KH SDUWLHV ILUVW GLVSXWH ZKHWKHU WKLV LQTXLU\ UHTXLUHV D   ERWKWKHLVVXHVDQGIDFWVLQ+RXFKLQVGLVWLQJXLVKDEOHIURP
VLJQLILFDQWO\ORQJVKRZLQJWKDWWKHSURFHHGLQJVDWLVVXHZHUH         WKRVHSUHVHQWLQWKLVFDVH6HFRQGDVVXPLQJZLWKRXWGHFLGLQJ
KLVWRULFDOO\ RSHQ VXFK DV D FRPPRQ ODZ WUDGLWLRQ  7KH      WKDW +RXFKLQV PD\ EH DSSOLFDEOH WR DGPLQLVWUDWLYH
JRYHUQPHQWFLWHV5LFKPRQG1HZVSDSHUVIRUWKHSURSRVLWLRQ              SURFHHGLQJVZHGR QRWILQGLWDSSOLFDEOHWRDGPLQLVWUDWLYH
WKDWWKHWUDGLWLRQRIRSHQKHDULQJVPXVWKDYHH[LVWHGIURPWKH        SURFHHGLQJV WKDW H[KLELW VXEVWDQWLDO TXDVLMXGLFLDO
WLPH³ZKHQRXURUJDQLFODZVZHUHDGRSWHG´SUHVXPDEO\DW              FKDUDFWHULVWLFV
WKH DGRSWLRQ RI WKH %LOO RI 5LJKWV  6HH 5LFKPRQG
1HZVSDSHUV86DW                                                 D   5LFKPRQG 1HZVSDSHUV LV D 7HVW RI *HQHUDO
                                                                                  $SSOLFDELOLW\
  7KH6XSUHPH&RXUWHIIHFWLYHO\VLOHQFHGWKLVDUJXPHQWLQ
3UHVV(QWHUSULVH ,, ZKHUH WKH &RXUW UHOLHG RQ H[FOXVLYHO\        )LUVW+RXFKLQVLVQRWWKHDSSOLFDEOHVWDQGDUGWRUHVROYHWKH
SRVW%LOO RI 5LJKWV KLVWRU\ LQ GHWHUPLQLQJ WKDW SUHOLPLQDU\    )LUVW$PHQGPHQWFODLPRIDFFHVVQRZEHIRUHXV7KHLVVXH
KHDULQJVLQFULPLQDOFDVHVZHUHKLVWRULFDOO\RSHQ6HH3UHVV        EHIRUH WKH &RXUW LQ +RXFKLQV GHFLGHG WZR \HDUV EHIRUH
(QWHU,,86DW&RXUWVRI$SSHDOVKDYHVLPLODUO\       5LFKPRQG1HZVSDSHUVZDV³ZKHWKHUWKHQHZVPHGLDKDYHD
QRW UHTXLUHG VXFK D VKRZLQJ  6HH HJ 8QLWHG 6WDWHV Y   FRQVWLWXWLRQDOULJKWRIDFFHVVWRDFRXQW\MDLORYHUDQGDERYH
6LPRQH  )G   G &LU  ILQGLQJ )LUVW       WKDWRIRWKHUSHUVRQVWRLQWHUYLHZLQPDWHVDQGPDNHVRXQG
$PHQGPHQWULJKWRIDFFHVVGHVSLWHQRKLVWRU\RIVXFK&DO           UHFRUGLQJV ILOPV DQG SKRWRJUDSKV IRU SXEOLFDWLRQ DQG
$OPRQG,QF)GILQGLQJKLVWRU\RIDFFHVVWR        EURDGFDVWLQJE\QHZVSDSHUVUDGLRDQGWHOHYLVLRQ´86
EH GHWHUPLQHG E\ UHYLHZLQJ FXUUHQW VWDWH VWDWXWHV             DWHPSKDVLVDGGHG+HUHWKH1HZVSDSHU3ODLQWLIIVGRQRW
$SSOLFDWLRQVRI1DW¶O%URDG&R,QFY3UHVVHU)G           FODLP D ³VSHFLDO SULYLOHJH RI DFFHVV´ WR WKH GHSRUWDWLRQV
WK&LUILQGLQJ)LUVW$PHQGPHQWULJKWRI            KHDULQJV  5DWKHU WKH 1HZVSDSHU 3ODLQWLIIV VLPSO\ UHTXHVW
DFFHVVZKLOHUHYLHZLQJKLVWRU\IURP                     WKDWWKH\EHDEOHWRDWWHQGWKHKHDULQJVRQHTXDOIRRWLQJZLWK
                                                                      WKHSXEOLF
  -XVWLFH%UHQQDQ¶VIRUPXODWLRQRIWKH³H[SHULHQFH´SURQJRI
WKHWHVWLQKLV5LFKPRQG1HZVSDSHUVFRQFXUUHQFHDGRSWHG               1H[W +RXFKLQV UHVWHG LWV KROGLQJ RQ WKH &RXUW¶V
DVWKHSUHYDLOLQJYLHZRIKRZWRDSSURDFKWKHLVVXHVSHDNV          LQWHUSUHWDWLRQRIWKHSUHVVFODXVHVHH86DWD)LUVW
RQWKLVSRLQW6HH3UHVV(QWHU,,86DWDGRSWLQJ          $PHQGPHQWFODXVHGLVWLQFWIURPWKHVSHHFKFODXVHZKLFKLV
                                                                      KHUHDWLVVXH0RUHRYHUDVQRWHGE\-XVWLFH6WHYHQVLQKLV
    'HWURLW)UHH3UHVVHWDO                              1R     1R                     'HWURLW)UHH3UHVVHWDO     
      Y$VKFURIWHWDO                                                                                             Y$VKFURIWHWDO

FRQFXUULQJ RSLQLRQ LQ 5LFKPRQG 1HZVSDSHUV +RXFKLQV                      LQYHVWLJDWLRQ1RWDEO\WKHRQHFDVHFLWHGE\WKH*RYHUQPHQW
UHSUHVHQWHGDSOXUDOLW\RSLQLRQRIWKH&RXUWDQGDVVXFKWKH              LQYROYLQJ DFFHVV WR ZKDW RQ WKH VXUIDFH DSSHDUV WR EH DQ
FRQFOXVLRQWKDWWKH)LUVWDQG)RXUWHHQWK$PHQGPHQWVGRQRW                    DGMXGLFDWLYH SURFHHGLQJ )LUVW $PHQGPHQW &RDOLWLRQ Y
JXDUDQWHHWKHSXEOLFDULJKWRIDFFHVVWRLQIRUPDWLRQJHQHUDWHG               -XGLFLDO,QTXLU\	5HYLHZ%G)GG&LU
RU FRQWUROOHG E\ WKH JRYHUQPHQW ZDV neither accepted nor                HQEDQFLVUHDOO\DWLWVFRUHDOVRLQYHVWLJDWRU\7KLVPXFK
rejected by a majority of the Court. 5LFKPRQG1HZVSDSHUV                     LVDFNQRZOHGJHGE\WKHFRXUWLQ)LUVW$PHQGPHQW&RDOLWLRQ
 86 DW . (Stevens, J., concurring). $GGLWLRQDOO\                  ZKHQLWFRQFOXGHVWKDWWKHSURFHHGLQJVRIWKHMXGLFLDOERDUG
DOWKRXJKQXPHURXVFDVHVKDYHRIWHQFLWHGWKHSROLF\UHDVRQV                   RIUHYLHZZHUHPRVWVLPLODUWRDJUDQGMXU\LQYHVWLJDWLRQ
XQGHUO\LQJ WKH &RXUW¶V SOXUDOLW\ RSLQLRQ LQ +RXFKLQV ZH               )GDW1RQHWKHOHVVH[FHSWIRU$&/8Y0LVVLVVLSSL
TXHVWLRQWKHYLWDOLW\RIWKHVWDQGDUGDUWLFXODWHGLQ+RXFKLQV                ZKHUHDFFHVVWRSHUVRQDOUHFRUGVIURPDQLOOHJDOJRYHUQPHQW
DWOHDVWZLWKUHVSHFWWRFDVHVVXFKDVWKHRQHSUHVHQWO\EHIRUH               LQYHVWLJDWLRQ ZDV DW LVVXH )LUVW $PHQGPHQW &RDOLWLRQ
XV7KH5LFKPRQG1HZVSDSHUV¶VWZRSDUW³H[SHULHQFHDQG                       WRJHWKHUZLWKWKHUHPDLQLQJFDVHVFLWHGE\WKH*RYHUQPHQW
ORJLF´WHVWVXIILFLHQWO\DGGUHVVHVDOORIWKH+RXFKLQV&RXUW¶V                DSSOLHGWKH5LFKPRQG1HZVSDSHUVWZRSDUWWHVW
FRQFHUQVIRUWKHLPSOLFDWLRQVRIDFRQVWLWXWLRQDOO\PDQGDWHG
JHQHUDOULJKWRIDFFHVVWRJRYHUQPHQWLQIRUPDWLRQ$QGLQ                      )LQDOO\DOWKRXJKFirst Amendment Coalition and &DSLWDO
UHSHDWHGO\ DSSO\LQJ 5LFKPRQG 1HZVSDSHUV¶V WZRSDUW                        &LWLHV0HGLDUHFRJQL]H+RXFKLQVDVKROGLQJWKDWWKHUHLVQR
³H[SHULHQFH DQG ORJLF´ WHVW WR DVVHVV WKH PHULWV RI FDVHV            JHQHUDOULJKWRIDFFHVVWRJRYHUQPHQWLQIRUPDWLRQWKHOLQHRI
FODLPLQJ )LUVW $PHQGPHQW DFFHVV ULJKWV WR GLIIHUHQW                     FDVHV IURP 5LFKPRQG 1HZVSDSHUV WR 3UHVV(QWHUSULVH ,,
JRYHUQPHQWSURFHHGLQJVLWLVFOHDUWKDWWKH&RXUWKDVVLQFH                  UHFRJQL]HWKDWWKHUHLVLQIDFWDOLPLWHGFRQVWLWXWLRQDOULJKWWR
PRYHGDZD\IURPLWVSRVLWLRQLQ+RXFKLQVDQG UHFRJQL]HV                      VRPH JRYHUQPHQW LQIRUPDWLRQ DQG DOVR SURYLGH D WHVW RI
WKDWWKHUHLVDOLPLWHGFRQVWLWXWLRQDOULJKWWRVRPHJRYHUQPHQW               JHQHUDO DSSOLFDELOLW\ IRU PDNLQJ WKDW GHWHUPLQDWLRQ
LQIRUPDWLRQ                                                                 $FFRUGLQJO\ ZH PXVW DVVHVV ZKHWKHU WKH 1HZVSDSHU
                                                                              3ODLQWLIIV HQMR\ D )LUVW $PHQGPHQW ULJKW RI DFFHVV WR
   :H QRWH WKDW RXWVLGH RI WKH WULDO SKDVHV RI FULPLQDO              GHSRUWDWLRQ KHDULQJV XQGHU WKH WZRSDUW WHVW RI 5LFKPRQG
SURFHHGLQJVPDQ\FDVHVKDYHFRQVLVWHQWO\DSSOLHGWKHWZR                    1HZVSDSHUVDQGLWVSURJHQ\
SDUW ³H[SHULHQFH DQG ORJLF´ WHVW DUWLFXODWHG LQ 5LFKPRQG
1HZVSDSHUVDQGLWVSURJHQ\6HHHJ3UHVV(QWHU,,                         7+( 7:23$57 5,&+021' 1(:63$3(56 7(67
86DWSUHOLPLQDU\KHDULQJV3UHVV(QWHU,86DW
YRLUGLUHH[DPLQDWLRQDQGMXURUVHOHFWLRQ8QLWHG                      8QGHU WKH WZRSDUW ³H[SHULHQFH DQG ORJLF´ WHVW IURP
6WDWHVY6LPRQH)GG&LUSRVWWULDO                 5LFKPRQG 1HZVSDSHUV ZH FRQFOXGH WKDW WKHUH LV D )LUVW
H[DPLQDWLRQRIMXURUIRUSRWHQWLDOPLVFRQGXFW8QLWHG6WDWHV                 $PHQGPHQW ULJKW RI DFFHVV WR GHSRUWDWLRQ SURFHHGLQJV
Y 6PLWK  )G   G &LU  WUDQVFULSWV RI          'HSRUWDWLRQ KHDULQJV DQG VLPLODU SURFHHGLQJV KDYH
VLGHEDUV RU FKDPEHUV FRQIHUHQFHV FRQFHUQLQJ HYLGHQWLDU\                  WUDGLWLRQDOO\ EHHQ RSHQ WR WKH SXEOLF DQG RSHQQHVV
UXOLQJV8QLWHG6WDWHVY&ULGHQ)GG&LU                 XQGRXEWHGO\SOD\VDVLJQLILFDQWSRVLWLYHUROHLQWKLVSURFHVV


     
          ,Q   +RXFKLQV    -XVWLFHV 0DUVKDOO DQG %ODFNPXQ ZHUH XQDEOH WR
SDUWLFLSDWH LQ WKH FDVH        7KH &RXUW YRWHG    ZLWK -XVWLFH 6WHZDUW
FRQFXUULQJ RQO\ LQ WKH MXGJPHQW      +RXFKLQV     86 DW 
    'HWURLW)UHH3UHVVHWDO                    1R       1R                         'HWURLW)UHH3UHVVHWDO         
      Y$VKFURIWHWDO                                                                                         Y$VKFURIWHWDO

JRYHUQPHQWVHH&)5WKHLPPLJUDWLRQMXGJHLQ           SUHWULDO VXSSUHVVLRQ GXH SURFHVV DQG HQWUDSPHQW
NHHSLQJZLWKKLVLPSDUWLDOUROHLVQRWUHTXLUHGWRDGYLVHWKH        KHDULQJV
QRQFLWL]HQDVWRUHPHGLHVWKDWDUHQRWDSSDUHQW6HHHJ
*KDHOLDQY,16)GWK&LU                     7KH 5LFKPRQG 1HZVSDSHUV WZRSDUW WHVW KDV DOVR EHHQ
                                                                      DSSOLHGWR SDUWLFXODU SURFHHGLQJV RXWVLGH WKH FULPLQDO
   7KHIRUHJRLQJGHPRQVWUDWHVWKDWWKHUHDUHPDQ\VLPLODULWLHV        MXGLFLDO FRQWH[WLQFOXGLQJDGPLQLVWUDWLYHSURFHHGLQJV6HH
EHWZHHQMXGLFLDOSURFHHGLQJVDQGGHSRUWDWLRQSURFHHGLQJV,W         HJ8QLWHG6WDWHVY0LDPL8QLY)GWK
LVFOHDUWKDWUHPRYDOSURFHHGLQJVDUHGHFLGHGO\ DGYHUVDULDO          &LU  XQLYHUVLW\¶V VWXGHQW GLVFLSOLQDU\ ERDUG
DQGWKXVPRUHOLNHWKHSURFHHGLQJVLQ6RXWK&DUROLQD6WDWH          SURFHHGLQJV%URZQ	:LOOLDPVRQ7REDFFR&RUS Y)HG
3RUWV$XWKRULW\DQGOHVVOLNHWKRVHLQ0LDPL8QLYHUVLW\DQG          7UDGH&RPP¶Q)GWK&LUFLYLO
6LPV7KHLQDSSOLFDELOLW\RIFHUWDLQUXOHVRIHYLGHQFHRUFLYLO      DFWLRQDJDLQVWDGPLQLVWUDWLYHDJHQF\3XEOLFNHU,QGXV,QF
SURFHGXUH GRHV QRWKLQJ WR DOWHU RXU FRQFOXVLRQ WKDW WKLV      Y&RKHQ)GG&LUFLYLOWULDO:KLWHODQG
V\VWHP RI DGPLQLVWUDWLYH DGMXGLFDWLRQ FORVHO\ SDUDOOHOV WKH     :RRGV /3 Y :HVW :KLWHODQG  )G   G
MXGLFLDO PRGHO RI GHFLVLRQPDNLQJ  0DQ\ GHSRUWDWLRQ            &LUPXQLFLSDOSODQQLQJPHHWLQJ&DO$OPRQG,QFY
SURFHHGLQJV DUH XQUHPDUNDEOH LQ WKDW WKH UHVSRQGHQW LV         8QLWHG 6WDWHV 'HSW RI $JULF  )G   WK
UHPRYDEOHDQGHLWKHUPD\EHFOHDUO\LQHOLJLEOHIRUDQ\UHOLHI         &LU DJULFXOWXUH GHSDUWPHQW¶V YRWHUV OLVW 6RFLHW\ RI
RU WKH RQO\ SRVVLEOH UHPHG\ PD\ EH YROXQWDU\ GHSDUWXUH       3URI-RXUQDOLVWVY6HF¶\RI/DERU)6XSS
+RZHYHUPDQ\RWKHUGHSRUWDWLRQSURFHHGLQJVLQYROYHHLWKHU            '8WDKDGPLQLVWUDWLYHKHDULQJYDFDWHGDVPRRW
DFRQWHVWZLWKUHVSHFWWRGHSRUWDELOLW\RUFRQWHVWHGRUQRQ          )G  WK &LU   7KXV ZH UHMHFW WKH
FRQWHVWHGDSSOLFDWLRQIRUUHOLHIRUERWK                           *RYHUQPHQW¶VDVVHUWLRQWKDWDOLQHKDVEHHQGUDZQEHWZHHQ
                                                                      MXGLFLDO DQG DGPLQLVWUDWLYH SURFHHGLQJV ZLWK WKH )LUVW
  :H DUH QRW FRQYLQFHG WKDW WKH +RXFKLQV WHVW VKRXOG EH      $PHQGPHQW JXDUDQWHHLQJ DFFHVV WR WKH IRUPHU EXW QRW WKH
DSSOLHGWRGHSRUWDWLRQKHDULQJVEHLQJH[FHHGLQJO\IRUPDODQG         ODWWHU³>7@KH)LUVW$PHQGPHQWTXHVWLRQFDQQRWEHUHVROYHG
DGYHUVDULDO7KH*RYHUQPHQWUHVWVLWVDUJXPHQWUHJDUGLQJWKH         VROHO\RQWKHODEHOZHJLYHWKHHYHQWLHµWULDO¶RURWKHUZLVH´
LQDSSOLFDELOLW\RIWKH5LFKPRQG1HZVSDSHUVWZRSDUWWHVWWR           3UHVV(QWHUSULVH ,,  86 DW   0RUHRYHU WKH
GHSRUWDWLRQ SURFHHGLQJV RQ FDVHV WKDW ZH ILQG UHDGLO\          *RYHUQPHQW FLWHV QR FDVHV H[SOLFLWO\ VWDWLQJ VXFK D
GLVWLQJXLVKDEOH  $OO WKH FDVHV FLWHG E\ WKH *RYHUQPHQW       FDWHJRULFDO GLVWLQFWLRQ ± WKDW WKH SROLWLFDO EUDQFKHV RI
FRQFHUQ SXUSRUWHG ULJKWV RI DFFHVV WR RU GLVFORVXUH RI
JRYHUQPHQWKHOGLQYHVWLJDWRU\LQIRUPDWLRQDQGQRWDFFHVVWR
LQIRUPDWLRQUHODWLQJWRDJRYHUQPHQWDODGMXGLFDWLYHSURFHVV              
ZKLFKLVDWLVVXHKHUH6HH$&/8Y0LVVLVVLSSL)G            WKHUH
                                                                              7KH 6XSUHPH &RXUW KDV QRW \HW KDG RFFDVLRQ WR DGGUHVV ZKHWKHU
                                                                             LV D )LUVW $PHQGPHQW ULJKW WR DWWHQG FLYLO SURFHHGLQJV EXW D QXPEHU
WK&LUDFFHVVWRUHFRUGVRILOOHJDO           RI FLUFXLWV LQFOXGLQJ RXUV LQ %URZQ DQG :LLOLDPVRQ KDYH DGGUHVVHG WKH
LQYHVWLJDWLRQVE\VWDWHFRPPLVVLRQ&DOGHUY,56)G          LVVXH $OO KDYH DJUHHG WKH JRYHUQLQJ WHVW LV WKH WZRSDUW 5LFKPRQG
  WK &LU  DFFHVV WR UHFRUGV RI WD[        1HZVSDSHUV WHVW DQG KDYH IXUWKHU DJUHHG WKDW WKH SUHVV DQG SXEOLF KDYH D

LQYHVWLJDWLRQ&DSLWDO&LWLHV0HGLD,QFY&KHVWHU)G       )LUVW $PHQGPHQW ULJKW WR DWWHQG FLYLO SURFHHGLQJV XQGHU WKDW WHVW 6HH
                                                                      HJ 5XVKIRUG Y 1HZ   )G   WK &LU
  G &LU  HQ EDQF DFFHVV WR UHFRUGV RI    3XEOLFNHU ,QGXV ,QF Y &RKHQ  )G   G &LU
HQYLURQPHQWDO DJHQF\¶V LQYHVWLJDWLRQ &RPELQHG                     :HVWPRUHODQG Y &%6  )G   G &LU  ,Q UH &RQW¶O
&RPPXQLFDWLRQV&RUSY%RJHU)6XSS                ,OO 6HF /LWLJ  )G   1HZPDQ Y *UDGGLFN  )G 

:' 2NOD  DFFHVV WR UHFRUGV RI 1&$$                    WK &LU  VHH DOVR ,Q UH ,RZD )UHHGRP RI ,QIR &RXQFLO 
                                                                      )G   WK &LU 
     'HWURLW)UHH3UHVVHWDO                           1R        1R                      'HWURLW)UHH3UHVVHWDO       
       Y$VKFURIWHWDO                                                                                              Y$VKFURIWHWDO

JRYHUQPHQW DUH FRPSOHWHO\ LPPXQH IURP WKH )LUVW                             ,Q DGGLWLRQ WR D QRQFLWL]HQ¶V DELOLW\ WR GHIHQG DJDLQVW
$PHQGPHQW JXDUDQWHH RI DFFHVV UHFRJQL]HG LQ 5LFKPRQG                     UHPRYDELOLW\DQGWRVHHNUHPHGLHVDUHVSRQGHQWLQDUHPRYDO
1HZVSDSHUV  2Q WKH FRQWUDU\ ZH EHOLHYH WKDW WKHUH LV D             KHDULQJ LVDIIRUGHGVRPHULJKWVWKDWJRWRWKHIXQGDPHQWDO
OLPLWHG)LUVW$PHQGPHQWULJKWRIDFFHVVWRFHUWDLQDVSHFWVRI                  IDLUQHVVRIWKHVHSURFHHGLQJV0RVWLPSRUWDQWO\DUHVSRQGHQW
WKH H[HFXWLYH DQG OHJLVODWLYH EUDQFKHV  6HH 5LFKPRQG                   KDV WKH ULJKW WR VHHN KDEHDV FRUSXV UHOLHI   86&
1HZVSDSHUV  86 DW  ³>7@KH )LUVW $PHQGPHQW                     F=DGY\GDV86DW$UHVSRQGHQWDOVR
SURWHFWV WKH SXEOLF DQG WKH SUHVV IURP DEULGJPHQW RI WKHLU            KDVWKHULJKWWREHUHSUHVHQWHGE\FRXQVHORIKLVRZQFKRRVLQJ
ULJKWVRIDFFHVVWRLQIRUPDWLRQDERXWWKHRSHUDWLRQRIWKHLU                   DWQRH[SHQVHWRWKHJRYHUQPHQW6HH&)57KH
JRYHUQPHQWLQFOXGLQJWKH-XGLFLDO%UDQFK´6WHYHQV                6XSUHPH &RXUW KDV VWDWHG WKDW  ³:H DUH PLQGIXO WKDW WKH
-FRQFXUULQJHPSKDVLVDGGHG:KLOHWKH*RYHUQPHQWLV                     FRPSOH[LW\RILPPLJUDWLRQSURFHGXUHVDQGWKHHQRUPLW\RI
IUHH WR DUJXH WKDW WKH SDUWLFXODU KLVWRULFDO DQG VWUXFWXUDO            WKHLQWHUHVWVDWVWDNHPDNHOHJDOUHSUHVHQWDWLRQLQGHSRUWDWLRQ
IHDWXUHVRIFHUWDLQDGPLQLVWUDWLYHSURFHHGLQJVGRQRWVDWLVI\                  SURFHHGLQJVHVSHFLDOO\LPSRUWDQW´$UGHVWDQLY,1686
WKH5LFKPRQG1HZVSDSHUVWZRSDUWWHVWZHILQGWKDWWKHUHLV                       )XUWKHUPRUH FRXUWV HPSKDVL]LQJ WKH
QREDVLVWRDUJXHWKDWWKHWHVWLWVHOIGRHVQRWDSSO\                         LPSRUWDQFH RI FRXQVHO DW GHSRUWDWLRQ SURFHHGLQJV ZLOO QRW
                                                                               OLJKWO\ILQGDZDLYHURIWKDWULJKW6HHHJ0RQWLOODY,16
          E    ,IWKH+RXFKLQV7HVWLV6WLOO*RRG/DZ,W'RHV                )GG&LULIUHJXODWLRQVFRQFHUQLQJ
                1RW$SSO\WR)RUPDO4XDVL-XGLFLDO3URFHHGLQJV               ULJKW WR FRXQVHO DUH YLRODWHG RQH GRHV QRW KDYH WR VKRZ
                /LNH'HSRUWDWLRQ3URFHHGLQJV                                   SUHMXGLFH KHUH WKH ULJKW WR FRXQVHO ZDV QHYHU ZDLYHG DQG
                                                                               ZDLYHUPXVWEHFOHDUDQGFDQQRWEHLQIHUUHG,QDGGLWLRQWR
  )LQDOO\WRWKHH[WHQWWKDWWKHVWDQGDUGLQ+RXFKLQVUHPDLQV                 WKHQRQFLWL]HQ¶VULJKWWRUHWDLQFRXQVHODGHSRUWHHDOVRKDVD
JRRGODZZHGRQRWILQG+RXFKLQVDSSOLFDEOHWRWKHIDFWVRI                   ULJKW WR EH SUHVHQW DW WKH KHDULQJ XQOHVV KH YROXQWDULO\
WKHSUHVHQWFDVH+HUHWKH1HZVSDSHU3ODLQWLIIVVHHNDFFHVV                  DEVHQFHVKLPVHOIDIWHUWKHKHDULQJKDVFRPPHQFHG7KHQRQ
WRDGHPRQVWUDEO\TXDVLMXGLFLDOJRYHUQPHQWDGPLQLVWUDWLYH                     FLWL]HQ DOVR KDV DQ RSSRUWXQLW\ WR H[DPLQH WKH HYLGHQFH
SURFHHGLQJ QRUPDOO\ RSHQ WR WKH SXEOLF DV RSSRVHG WR                  DJDLQVW KLP SUHVHQW HYLGHQFH RQ KLV EHKDOI DQG FURVV
+RXFKLQVZKHUHWKHSODLQWLIIVVRXJKWDFFHVVWRDJRYHUQPHQW                   H[DPLQH ZLWQHVVHV  6HH  86&  DE  7KH
IDFLOLW\QRUPDOO\UHVWULFWHGWRWKHSXEOLF                                JRYHUQPHQW RQ LWV SDUW LV UHSUHVHQWHG E\ D WULDO DWWRUQH\
                                                                               RIWHQ D JHQHUDO DWWRUQH\ IURP WKH ,PPLJUDWLRQ DQG
  'HSRUWDWLRQ KHDULQJV DV TXDVLMXGLFLDO SURFHHGLQJV DUH                1DWXUDOL]DWLRQ6HUYLFHV6HH&)5
IXQGDPHQWDOO\ GLIIHUHQW WKDQ D SULVRQ IDFLOLW\  ³>7@KH
GLVWLQFWLRQEHWZHHQWULDOVDQGRWKHURIILFLDOSURFHHGLQJVLVQRW                 5HPRYDO SURFHHGLQJV DUH SUHVLGHG RYHU E\ LPPLJUDWLRQ
QHFHVVDULO\GLVSRVLWLYHRUHYHQLPSRUWDQWLQHYDOXDWLQJ)LUVW                MXGJHV  6HH  86&  D  $ SUHVLGLQJ LPPLJUDWLRQ
$PHQGPHQW LVVXHV´  3UHVV(QWHUSULVH ,  86 DW                 MXGJH FDQQRW KDYH SDUWLFLSDWHG LQ WKH VDPH FDVH LQ DQ
                                                                               LQYHVWLJDWLYH RU SURVHFXWRULDO UROH  6HH HJ 0DUFHOOR Y
                                                                               %RQGV86United States v. Benitez-
                                                                             Villafuerte, 186 F.3d 651 (5th Cir.1999) cert. denied, 528
       7KH ODFN RI DOWHUQDWLYH PHDQV IRU WKH SXEOLF WR DFFHVV WKH KHDULQJV
DOVR LQIRUPV RXU FRQFOXVLRQ 7KH &RXUW LQ   +RXFKLQV  QRWHG DW VRPH OHQJWK     U.S.1097 (2000). ,QIDFWZKLOHWKHLPPLJUDWLRQMXGJHPXVW
WKDW DOWHUQDWLYH PHDQV H[LVWHG IRU JDWKHULQJ LQIRUPDWLRQ DERXW SULVRQ          DGYLVHWKHUHVSRQGHQWRIKLVULJKWWRH[DPLQHDQGREMHFWWR
FRQGLWLRQV    +RXFKLQV  86 DW  +HUH WKHUH H[LVW QR DOWHUQDWLYH   HYLGHQFH XVHG DJDLQVW KLP SUHVHQW HYLGHQFH RQ KLV RZQ
PHDQV IRU WKH PHGLD WR OHDUQ DERXW GHSRUWDWLRQ SURFHHGLQJV LQ VSHFLDO          EHKDOI DQG FURVVH[DPLQH ZLWQHVVHV SUHVHQWHG E\ WKH
LQWHUHVW FDVHV
     'HWURLW)UHH3UHVVHWDO                          1R        1R                      'HWURLW)UHH3UHVVHWDO       
       Y$VKFURIWHWDO                                                                                             Y$VKFURIWHWDO

LISHUVRQDOVHUYLFHLVQRWSUDFWLFDEOHWKURXJKVHUYLFHE\PDLO               6WHYHQV - FRQFXUULQJ  'UDZLQJ VKDUS OLQHV EHWZHHQ
WRWKHDOLHQRUWRWKHDOLHQ¶VFRXQVHORIUHFRUGLIDQ\´           DGPLQLVWUDWLYH DQG MXGLFLDO SURFHHGLQJV ZRXOG DOORZ WKH
6HH86&DD,QDGHSRUWDWLRQSURFHHGLQJWKH                 OHJLVODWXUHWRDUWIXOO\FUDIWLQIRUPDWLRQRXWRIWKHSXEOLFH\H
JRYHUQPHQWEHDUVWKHEXUGHQRIHVWDEOLVKLQJLWVDOOHJDWLRQVE\
³FOHDU DQG FRQYLQFLQJ HYLGHQFH´  VHH  &)5                  $GHSRUWDWLRQSURFHHGLQJDOWKRXJKDGPLQLVWUDWLYHLVDQ
.XKDOL Y 5HQR  )G   G &LU  DQG                DGYHUVDULDO DGMXGLFDWLYH SURFHVV GHVLJQHG WR H[SHO QRQ
UHPRYDELOLW\ PXVW EH EDVHG RQ UHDVRQDEOH VXEVWDQWLDO DQG              FLWL]HQVIURPWKLVFRXQWU\³>7@KHXOWLPDWHLQGLYLGXDOVWDNH
SUREDWLYHHYLGHQFH6HH&)5:HKDYHVWDWHG                   LQWKHVHSURFHHGLQJVLVWKHVDPHDVRUJUHDWHUWKDQLQFULPLQDO
JHQHUDOO\WKDW³>R@QFHWKH,16KDVHVWDEOLVKHGDSULPDIDFLH                 RUFLYLODFWLRQV´6HH10HGLD-HUVH\0HGLD*URXS,QFY
FDVHRIGHSRUWDELOLW\µWKHEXUGHQRIJRLQJIRUZDUGWRSURGXFH                $VKFURIW  ) 6XSS G   '1- 
HYLGHQFH RI QRQGHSRUWDELOLW\ WKHQ VKLIWV WR WKH >WKH                   ³>'@HSRUWDWLRQFDQEHWKHHTXLYDOHQWRIEDQLVKPHQWRUH[LOH´
GHWDLQHH@¶´=DLWRQDY,16)GWK&LU                 'HOJDGLOORY&DUPLFKDHO86DQGWKH
FLWLQJ &DEUDO$YLOD Y ,16  )G   WK &LU             &RXUW KDV WDNHQ QRWH RI WKH ³GUDVWLF GHSULYDWLRQV WKDW PD\
                                                                     IROORZZKHQDUHVLGHQWRIWKLVFRXQWU\LVFRPSHOOHGE\RXU
                                                                              >J@RYHUQPHQWWRIRUVDNHDOOWKHERQGVIRUPHGKHUHDQGJRWR
   ,QWXUQDUHVSRQGHQWPD\LQWHUSRVHDIILUPDWLYHGHIHQVHV                  DIRUHLJQODQGZKHUHKHRIWHQ>PD\@KDYHQRFRQWHPSRUDU\
IRUH[DPSOHOHJDOL]DWLRQVHHHJ0DUWLQH]0RQWR\DY,16                 LGHQWLILFDWLRQ´:RRGE\Y,1686
)GWK&LURUVHHNGLVFUHWLRQDU\UHOLHIWKDW              0RUHRYHU³>W@KRXJKGHSRUWDWLRQLVQRWWHFKQLFDOO\DFULPLQDO
ZLOOSURYLGHIRUKLVFRQWLQXHGVWD\LQWKHFRXQWU\:KHUH                  SURFHHGLQJLWYLVLWVDJUHDWKDUGVKLSRQWKHLQGLYLGXDODQG
WKHUHVSRQGHQWLQDGHSRUWDWLRQSURFHHGLQJVHHNVGLVFUHWLRQDU\                GHSULYHVKLPRIWKHULJKWWRVWD\DQGOLYHDQGZRUNLQWKLVODQG
UHOLHI KH KDV WKH EXUGHQ RI ERWK HVWDEOLVKLQJ WKDW KH LV           RI IUHHGRP´  %ULGJHV  86 DW   $V VXFK ³>W@KDW
VWDWXWRULO\HOLJLEOHIRUWKHUHTXHVWHGUHOLHIDQGWKDWKHPHULWV              GHSRUWDWLRQLVDSHQDOW\DWWLPHVDPRVWVHULRXVRQHFDQQRW
D IDYRUDEOH H[HUFLVH RI DJHQF\ GLVFUHWLRQ  6HH  &)5             EHGRXEWHG´,GDW
H2SLHY,16)GWK&LU
9LHZHG DV VXFK D UHPRYDO KHDULQJ UHDOO\ FRQVLVWV RI WZR               7ZR UHFHQW 6XSUHPH &RXUW FDVHV DQG RQH RI RXU UHFHQW
SDUWVGHWHUPLQLQJUHPRYDELOLW\DQGFRQVLGHULQJDSSOLFDWLRQV                  GHFLVLRQVWKDWWXUQHGRQWKHSUHFLVHVXEVWDQFHRISDUWLFXODU
IRUGLVFUHWLRQDU\UHOLHI:KHQUHPRYDELOLW\LVQRWFRQWHVWHG                DGPLQLVWUDWLYHSURFHHGLQJVDUHLQVWUXFWLYH7KHKROGLQJVLQ
WKH QRQFLWL]HQ FRQFHGHV UHPRYDELOLW\ DQG DSSOLFDWLRQV IRU              WKHVHFDVHVGLGQRWUHVWRQWKHVLPSOHGHWHUPLQDWLRQWKDWWKH
GLVFUHWLRQDU\ UHOLHI DUH WKHQ FRQVLGHUHG  +RZHYHU ZKHQ               SURFHHGLQJV ZHUH DGPLQLVWUDWLYH  5DWKHU LQ HDFK RI WKHVH
UHPRYDELOLW\ LV FRQWHVWHG GLVFUHWLRQDU\ UHOLHI EHFRPHV                  FDVHVWKHFRXUWVORRNHGWRWKHDGMXGLFDWLYHFKDUDFWHULVWLFVRI
UHOHYDQWRQO\LIUHPRYDELOLW\LVIRXQG                                      WKHSURFHHGLQJVLQUHDFKLQJWKHLUILQDOGHFLVLRQV
                                                                                 )LUVWLQ6LPVY$SIHO86WKH&RXUWKHOG
                                                                              WKDW D VRFLDO VHFXULW\ FODLPDQW ZKR H[KDXVWHG KHU
                                                                            DGPLQLVWUDWLYHUHPHGLHVZDVQRWUHTXLUHGWRH[KDXVWLVVXHVLQ
       $YDLODEOH GLVFUHWLRQDU\ UHOLHI LQFOXGH WKH IROORZLQJ L DGMXVWPHQW
                                                                              D UHTXHVW IRU UHYLHZ E\ WKH $SSHDOV &RXQFLO RI WKH 6RFLDO
RI VWDWXVVHH  86&   LL FDQFHOODWLRQ RI UHPRYDO SXUVXDQW WR
                                                                              6HFXULW\$JHQF\LQRUGHUWRSUHVHUYHMXGLFLDOUHYLHZRIWKRVH
,,5,5$ RI  WKLV SURFHGXUH UHSODFHV DQG VXEVWDQWLDO DOWHUV WZR
SUHYLRXV SURYLVLRQV ±  F ZDLYHU DQG VXVSHQVLRQ RI GHSRUWDWLRQ 800     LVVXHV  ,G DW   7KH &RXUW QRWHG WKDW WKH RUGLQDU\
 86&  E LLL DV\OXP 800  86&   YROXQWDU\ GHSDUWXUH     ZDLYHU UXOH DV DSSOLHG WR DGPLQLVWUDWLYH DJHQFLHV ³LV DQ
800  86&  F DQG LY UHJLVWU\ 800  86&  
    'HWURLW)UHH3UHVVHWDO                      1R       1R                    'HWURLW)UHH3UHVVHWDO     
      Y$VKFURIWHWDO                                                                                      Y$VKFURIWHWDO

DQDORJ\ WR WKH UXOH WKDW DSSHOODWH FRXUWV ZLOO QRW FRQVLGHU    DGPLQLVWUDWLYHODZMXGJHVVKDUHWKHVDPHDEVROXWHLPPXQLW\
DUJXPHQWVQRWUDLVHGEHIRUHWULDOFRXUWV´ ,GDW7KH           IURPVXLWVDVGR$UWLFOH,,,MXGJHV6&6WDWH3RUWV$XWK
&RXUWKRZHYHUFRQFOXGHGWKDWWKHSURFHHGLQJVEHIRUHWKH               )GDW
DGPLQLVWUDWLYHDJHQF\XQOLNHWKRVHEHIRUHWULDOFRXUWVZHUH
QRWDGYHUVDULDOSURFHHGLQJVDQGWKXVIRXQGWKHUHDVRQVIRU                 )LQDOO\LQ8QLWHG6WDWHVY0LDPL8QLYHUVLW\)G
LVVXHH[KDXVWLRQLQWKHVHSURFHHGLQJVPXFKZHDNHU,G7KH             WK &LU  ZH KHOG WKDW WKHUH ZDV QR )LUVW
&RXUW DOVR FRQFOXGHG WKDW  ³>V@RFLDO VHFXULW\ SURFHHGLQJV        $PHQGPHQWULJKWWRDFFHVVDXQLYHUVLW\¶VVWXGHQWGLVFLSOLQDU\
>ZHUH@LQTXLVLWRULDOUDWKHUWKDQDGYHUVDULDO´,GDW          ERDUG SURFHHGLQJV  /LNH WKH 6XSUHPH &RXUW LQ $SIHO DQG
7KH&RXUWQRWHGWKDWLQ6RFLDO6HFXULW\$JHQF\SURFHHGLQJV             6RXWK&DUROLQD6WDWH3RUWV$XWKRULW\ZHWRRLQTXLUHGLQWRWKH
LWZDVWKHDGPLQLVWUDWLYHODZMXGJH¶VGXW\WRLQYHVWLJDWHWKH           VXEVWDQFHRIWKHTXHVWLRQHGDGPLQLVWUDWLYHSURFHHGLQJV,G
IDFWVDQGGHYHORSWKHDUJXPHQWVERWKIRUDQGDJDLQVWJUDQWLQJ           DW   :H UHMHFWHG WKH LQWHUYHQLQJ QHZVSDSHU¶V
EHQHILWVDQGWKDWWKH$SSHDO&RXQFLO¶VUHYLHZZDVVLPLODUO\            FRQWHQWLRQWKDWWKHUHZDVD)LUVW$PHQGPHQWULJKWRIDFFHVV
EURDG  ,G DW   $V IXUWKHU VXSSRUW IRU LWV FRQFOXVLRQ   WR WKH XQLYHUVLW\¶V VWXGHQW GLVFLSOLQDU\ ERDUG SURFHHGLQJV
UHJDUGLQJ WKH LQYHVWLJDWLYH QDWXUH RI WKH SURFHHGLQJV WKH       EHFDXVH WKH SURFHHGLQJV DGMXGLFDWHG FULPLQDO PDWWHUV WR
&RXUW FLWHG WKH IDFW WKDW WKH FRPPLVVLRQHU IRU WKH 6RFLDO      ZKLFK WKH SUHVV DQG JHQHUDO SXEOLF KLVWRULFDOO\ HQMR\HG
6HFXULW\ $JHQF\ KDV QR UHSUHVHQWDWLYH EHIRUH WKH                  DFFHVV  ,G DW   :H GLVDJUHHG ZLWK WKH QHZVSDSHU¶V
DGPLQLVWUDWLYHODZMXGJHRUWKH$SSHDOV&RXQFLOWRRSSRVH               DQDORJ\WRMXGLFLDO FULPLQDOSURFHHGLQJVEHFDXVHZHQRWHG
WKHFODLPIRUEHQHILWV,G                                           WKDW VWXGHQW GLVFLSOLQDU\ SURFHHGLQJV ZHUH RIWHQ QRW
                                                                        FRQGXFWHGLQDFFRUGDQFHZLWKWKHFKHULVKHGMXGLFLDOWUDGLWLRQV
   1H[WLQ)HGHUDO0DULWLPH&RPPLVVLRQY6RXWK&DUROLQD               HPERG\LQJ WKH EDVLF FRQFHSWV RI IDLU SOD\  ,G DW 
6WDWH3RUWV$XWKRULW\6&WWKH&RXUWKHOG            6SHFLILFDOO\ZHQRWHGWKDW³VWXGHQWGLVFLSOLQDU\SURFHHGLQJV
WKDWVWDWHVRYHUHLJQLPPXQLW\EDUVDQDGPLQLVWUDWLYHDJHQF\             GRQRWµDIIRUGWKHVWXGHQWWKHRSSRUWXQLW\WRVHFXUHFRXQVHO
IURPDGMXGLFDWLQJFRPSODLQWVILOHGE\DSULYDWHSDUW\DJDLQVW           WR FRQIURQW DQG FURVVH[DPLQH ZLWQHVVHV VXSSRUWLQJ WKH
D QRQFRQVHQWLQJ VWDWH EHFDXVH LW FRQFOXGHG WKDW VXFK            FKDUJHRUWRFDOOKLVRZQZLWQHVVHVWRYHULI\KLVYHUVLRQRI
DGPLQLVWUDWLYH SURFHHGLQJV ERUH D VWULNLQJ UHVHPEODQFH WR         WKHLQFLGHQW¶´,GTXRWLQJ*URVVY/RSH]86
FLYLO OLWLJDWLRQ  ,G DW   7KH &RXUW UHDFKHG WKLV    
FRQFOXVLRQDOWKRXJKLWDVVXPHGWKDWWKHSURFHHGLQJVEHIRUH
WKH )HGHUDO 0DULWLPH &RPPLVVLRQ ZHUH QRW ³MXGLFLDO                   %\FRQWUDVWDUHYLHZRIWKHSURFHGXUDOUXOHVDSSOLFDEOHLQ
SURFHHGLQJV´,GDW1HYHUWKHOHVVWKH&RXUWQRWHGWKDW          GHSRUWDWLRQ SURFHHGLQJV FRQILUPV WKDW GHSRUWDWLRQ
WKH SDUWLHV GLG QRW GLVSXWH WKH DSSHOODWH FRXUW¶V                SURFHHGLQJV EHDU D VWURQJ UHVHPEODQFH WR MXGLFLDO WULDOV
FKDUDFWHUL]DWLRQ WKDW WKH )HGHUDO 0DULWLPH &RPPLVVLRQ              &RQVLVWHQWZLWKWKHDGYHUVDULDOQDWXUHRIMXGLFLDOSURFHHGLQJV
SURFHHGLQJV³ZDON>HG@WDON>HG@DQGVTXDZN>HG@YHU\PXFK               D GHSRUWDWLRQ SURFHHGLQJ LV FRPPHQFHG ZLWK D ³1RWLFH WR
OLNHODZVXLW>V@´,GDWTXRWLQJ6&6WDWH3RUWV          $SSHDU´ VHH  &)5   D FKDUJLQJ GRFXPHQW RU
$XWK Y )HG 0DU &RPP¶Q  )G   WK &LU        FRPSODLQWOLNH SOHDGLQJ ZKLFK YHVWV MXULVGLFWLRQ ZLWK WKH
7KH&RXUWDOVRQRWHGWKDWWKHSDUWLHVGLGQRWGHQ\WKDW        LPPLJUDWLRQFRXUW6HH&)57KLVGRFXPHQWPXVW
WKH SURFHHGLQJV H[KLELWHG WKH VLPLODULWLHV EHWZHHQ                 FRQWDLQLQIRUPDWLRQVXIILFLHQWWRSXWWKHQRQFLWL]HQRQQRWLFH
DGPLQLVWUDWLYH DGMXGLFDWLRQV DQG WULDO FRXUW SURFHHGLQJV          RIWKHFKDUJHVDJDLQVWKLP6HH&)56LPLODUWRD
ZKLFK WKH &RXUW KDG IRXQG FULWLFDO WR LWV GHFLVLRQ LQ %XW]    FRPSODLQWLQDFLYLODFWLRQWKHLPPLJUDWLRQDFWSURYLGHVWKDW
Y(FRQRPRX  86   ZKHUH LW KHOG WKDW             WKH1RWLFHWR$SSHDU³VKDOOEHJLYHQLQSHUVRQWRWKHDOLHQRU